Exhibit 10.1


CERTAIN CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED BECAUSE THEY
ARE BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT WAS OMITTED HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY "[***]"






AGREEMENT AND PLAN OF REORGANIZATION
BY AND AMONG
BRIDGEPOINT EDUCATION, INC.
FS MERGER SUB, INC.
FS MERGER SUB, LLC
FULLSTACK ACADEMY, INC.
AND
FORTIS ADVISORS LLC
AS REPRESENTATIVE


March 12, 2019








                

--------------------------------------------------------------------------------


 


 
TABLE OF CONTENTS
 
 
 
Page
Article I THE MERGERS
2
1.1
The Mergers
2
1.2
Closing and Effective Times
2
1.3
Effect of the Mergers
3
1.4
Organizational Documents
3
1.5
Directors and Officers
4
1.6
Effect of First Merger on Capital Stock, Company Options and Participating
Company Notes of Constituent Corporations
4
1.7
Effect of Second Merger on Capital Stock of Constituent Entities
10
1.8
Payment of Total Consideration for Company Capital Stock
10
1.9
Retention Based Payment.
13
1.1
Earnout
15
1.11
Adjustments to Total Cash Consideration.
20
1.12
Withholding
23
1.13
Company Loans
23
1.14
Tax Consequences
23
1.15
Parent Common Stock Issuance
24
1.16
Taking of Further Action
24
Article II REPRESENTATIONS AND WARRANTIES OF THE COMPANY
24
2.1
Organization and Good Standing
25
2.2
Authority and Enforceability
25
2.3
Governmental Approvals and Consents
25
2.4
No Conflicts
26
2.5
Company Capital Structure
26
2.6
Company Subsidiaries
29
2.7
Company Financial Statements; Internal Financial Controls
29
2.8
No Undisclosed Liabilities
31
2.9
No Changes
31
2.10
Taxes
31
2.11
Real Property
34
2.12
Tangible Property
35
2.13
Intellectual Property
35
2.14
Material Contracts
42
2.15
Employee Benefit Plans
45
2.16
Employment Matters
48
2.17
Governmental Authorizations
49
2.18
Litigation
49
2.19
Insurance
49
2.20
Compliance with Legal Requirements
50
2.21
Interested Party Transactions
51
2.22
Books and Records
51






--------------------------------------------------------------------------------



TABLE OF CONTENTS
(Continued)
Page


2.23
Brokers Fees
52
2.24
Top Customers and Top Suppliers
52
Article III REPRESENTATIONS AND WARRANTIES OF PARENT AND THE MERGER SUBS
52
3.1
Organization and Standing
52
3.2
Authority and Enforceability
53
3.3
Governmental Approvals and Consents
53
3.4
No Conflicts
53
3.5
SEC Reports and Financial Statements
53
3.6
Total Stock Consideration
54
3.7
Cash Resources
54
3.8
Brokers Fees
54
Article IV CONDUCT OF COMPANY BUSINESS DURING PENDENCY OF TRANSACTION
54
4.1
Affirmative Obligations
54
4.2
Forbearance
55
Article V ADDITIONAL AGREEMENTS
58
5.1
Non-Solicitation of Competing Acquisition Proposals
58
5.2
Stockholder Approval
59
5.3
Governmental Approvals
60
5.4
General Efforts to Close
60
5.5
Access to Information
61
5.6
Notification of Certain Matters
61
5.7
Contracts
62
5.8
Employee Matters
62
5.9
Payoff Letters; Release of Liens
64
5.10
Third Party Expenses
64
5.11
Spreadsheet
64
5.12
Resignation of Directors and Officers
67
5.13
Securities Law Compliance
67
5.14
Director and Officer Indemnification
67
5.15
Company Financial Statements
68
5.16
Co-Founder Personal Guaranties
68
Article VI CONDITIONS TO THE MERGER
69
6.1
Conditions to Obligations of Each Party
69
6.2
Additional Conditions to the Obligations of Parent and the Merger Subs
69
6.3
Additional Conditions to Obligations of the Company
72
Article VII TAX MATTERS
72
7.1
Tax Returns to be Filed Prior to the Closing
72
7.2
Tax Returns to be Filed After Closing
73
7.3
Straddle Period Taxes
73
7.4
Cooperation
73
7.5
Tax Contests
73



ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(Continued)
Page


Article VIII POST-CLOSING INDEMNIFICATION
74
8.1
Survival of Representations and Warranties
74
8.2
Indemnification
75
8.3
Limitations on Indemnification
77
8.4
Indemnification Claim Procedures
80
8.5
Third-Party Claims
81
8.6
Right to Satisfy Indemnification Claims by Reducing Earnout Amounts
82
8.7
Representative
83
Article IX PRE-CLOSING TERMINATION OF AGREEMENT
85
9.1
Termination
85
9.2
Effect of Termination
86
Article X GENERAL PROVISIONS
86
10.1
Certain Interpretations
86
10.2
Amendment
87
10.3
Waiver
87
10.4
Assignment
87
10.5
Notices
87
10.6
Confidentiality
88
10.7
Public Disclosure
88
10.8
Entire Agreement
89
10.9
No Third Party Beneficiaries
89
10.10
Specific Performance and Other Remedies
89
10.11
Severability
89
10.12
Governing Law
90
10.13
Resolution of Conflicts; Arbitration
90
10.14
Waiver of Jury Trial
91
10.15
USA Patriot Act Compliance
91
10.16
Counterparts
91





iii



--------------------------------------------------------------------------------


 


INDEX OF EXHIBITS
Annex    Description
Annex A    Certain Defined Terms
Exhibit    Description
Exhibit A    Form of Joinder Agreement
Exhibit B    Form of Lock-Up Agreement
Exhibit C-1    Form of First Certificate of Merger
Exhibit C-2    Form of Second Certificate of Merger
Exhibit D    Form of Letter of Transmittal
Exhibit E    Form of Stockholder Written Consent
Exhibit F    Form of Escrow Agreement
Exhibit G    Form of Non-Competition and Non-Solicitation Agreements
Exhibit H    Form of Note Termination Agreement
Exhibit I    Form of Promised Company Option Termination Agreement



Schedules    Description
Schedule 1.6(e)(i)    Specified Participating Individuals
Schedule 5.7(b)    Amended or Terminated Agreements
Schedule 5.9(b)    Liens to be Released
Schedule 5.16    Personal Guarantors and Personal Guaranty Contracts
Schedule 6.2(o)    Third Party Consents
Schedule 6.2(s)    Approvals
Schedule 8.2(a)    Specified Indemnities













HBA00060935.12        



--------------------------------------------------------------------------------


 


AGREEMENT AND PLAN OF REORGANIZATION
THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) is made and entered
into as of March 12, 2019 (the “Agreement Date”) by and among BRIDGEPOINT
EDUCATION, INC., a Delaware corporation (“Parent”), FS MERGER SUB, INC., a
Delaware corporation and direct wholly-owned subsidiary of Parent (“Merger Sub
I”), FS MERGER SUB, LLC, a Delaware limited liability company and direct
wholly-owned subsidiary of Parent (“Merger Sub II” and, together with Merger Sub
I, the “Merger Subs”), FULLSTACK ACADEMY, INC., a Delaware corporation (the
“Company”), and FORTIS ADVISORS LLC, a Delaware limited liability company,
solely in its capacity as representative (the “Representative”). All capitalized
terms that are used but not defined herein shall have the respective meanings
ascribed thereto in Annex A.
W I T N E S S E T H:
WHEREAS, the boards of directors or members, as applicable, of each of Parent,
the Merger Subs and the Company have determined that it would be advisable and
in the best interests of each corporation or limited liability company and their
respective stockholders or members, as applicable, that Parent acquire the
Company through the statutory merger of Merger Sub I with and into the Company,
pursuant to which the Company would become a wholly owned subsidiary of Parent
(the “First Merger”), and, as part of the same overall transaction, the
Surviving Corporation in the First Merger would merge with and into Merger Sub
II (the “Second Merger”, and together with the First Merger, the “Mergers”), in
each case upon the terms and conditions set forth in this Agreement and in
accordance with the applicable provisions of Delaware Law, and in furtherance
thereof, have approved this Agreement, the Mergers and the other transactions
contemplated by this Agreement and the Related Agreements (the “Transactions”).
WHEREAS, the Company and Parent intend, by executing this Agreement, that the
Mergers are integrated steps in the transaction contemplated by this Agreement
and will together qualify as a tax-free reorganization within the meaning of
Section 368(a)(1) of the Code and that this Agreement be, and is, adopted as a
plan of reorganization.
WHEREAS, concurrent with the execution and delivery of this Agreement, as a
material inducement to Parent to enter into this Agreement: (i) each Key
Employee is accepting an offer letter from Parent (collectively with respect to
the Key Employees, the “Key Employee Offer Letters”) and has initiated Parent’s
customary employee background investigation; and (ii) each Key Employee is
entering into a Non-Competition and Non-Solicitation Agreement with Parent, all
of which Key Employee Offer Letters and Non-Competition and Non-Solicitation
Agreements will be effective at and as of the First Effective Time.
WHEREAS, concurrent with the execution and delivery of this Agreement, as a
material inducement to Parent to enter into this Agreement, each of the Company
Support Stockholders has executed a joinder agreement in substantially the form
attached hereto as Exhibit A (collectively, the “Joinder Agreements”), all of
which Joinder Agreements will be effective at and as of the First Effective
Time.
WHEREAS, concurrent with the execution and delivery of this Agreement, as a
material inducement to Parent to enter into this Agreement, each of the Company
Support Stockholders has executed a lock-up agreement in substantially the form
attached hereto as Exhibit B (collectively, the “Lock-Up Agreements”), all of
which Lock-Up Agreements will be effective at and as of the First Effective
Time.


HBA00060935.12    

--------------------------------------------------------------------------------

CONFIDENTIAL





WHEREAS, Parent, the Merger Subs and the Company desire to make certain
representations, warranties, covenants and agreements, as more fully set forth
herein, in connection with the Mergers and the other Transactions.
NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
premises set forth herein, the mutual benefits to be gained by the performance
thereof, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereto
hereby agree as follows:

ARTICLE I
THE MERGERS

1.1    The Mergers.
(a)    At the First Effective Time, on the terms and subject to the conditions
set forth in this Agreement, a certificate of merger in substantially the form
attached hereto as Exhibit C-1 (the “First Certificate of Merger”) and the
applicable provisions of Delaware Law, Merger Sub I shall merge with and into
the Company, the separate corporate existence of Merger Sub I shall cease and
the Company shall continue as the surviving corporation and shall become a
wholly-owned subsidiary of Parent. The Company, as the surviving corporation
after the First Merger, is hereinafter sometimes referred to as the “Surviving
Corporation.”
(b)    At the Second Effective Time, on the terms and subject to the conditions
set forth in this Agreement, a certificate of merger in substantially the form
attached hereto as Exhibit C-2 (the “Second Certificate of Merger” and together
with the First Certificate of Merger, the “Certificates of Merger”) and the
applicable provisions of Delaware Law, the Surviving Corporation shall merge
with and into Merger Sub II, the separate corporate existence of the Surviving
Corporation shall cease and Merger Sub II shall continue as the surviving entity
and a wholly-owned subsidiary of Parent. Merger Sub II, as the surviving entity
after the Second Merger, is hereinafter sometimes referred to as the “Surviving
LLC.”

1.2    Closing and Effective Times.
(a)    Closing. Unless this Agreement is validly terminated pursuant to Section
9.1, the Mergers shall be consummated at a closing (the “Closing”) on a date
that is within two (2) Business Days following the satisfaction or waiver (if
permissible hereunder) of the conditions set forth in Article VI (other than
those conditions that, by their nature, are to be satisfied at the Closing, but
subject to the satisfaction or waiver (if permissible hereunder) of those
conditions), at the offices of Wilson Sonsini Goodrich & Rosati Professional
Corporation, 12235 El Camino Real, San Diego, California 92130, unless another
time or place is mutually agreed upon in writing by Parent and the Company. The
date upon which the Closing actually occurs shall be referred to herein as the
“Closing Date.”
(b)    First Merger Effective Time. On the Closing Date, the parties hereto
shall cause the First Merger to be consummated by filing the First Certificate
of Merger with the Secretary of State of the State of Delaware in accordance
with the relevant provisions of Delaware Law (the time of such filing and
acceptance by the Secretary of State of the State of Delaware, or such other
later time as may be agreed in writing by Parent and the Company and specified
in the First Certificate of Merger, shall be referred to herein as the “First
Effective Time”).
(c)    Second Effective Time. As soon as practicable after the First Effective
Time, the parties hereto shall cause the Second Merger to be consummated by
filing the Second Certificate of Merger with the Secretary of State of the State
of Delaware in accordance with the relevant provisions of Delaware


2

--------------------------------------------------------------------------------

CONFIDENTIAL





Law (the time of such filing and acceptance by the Secretary of State of the
State of Delaware, or such other later time as may be agreed in writing by
Parent and the Company and specified in the Second Certificate of Merger, shall
be referred to herein as the “Second Effective Time”).

1.3    Effect of the Mergers.
(a)    First Merger. At the First Effective Time, the effect of the First Merger
shall be as provided in the applicable provisions of Delaware Law. Without
limiting the generality of the foregoing, and subject thereto, at the First
Effective Time, except as otherwise agreed to pursuant to the terms of this
Agreement, all of the property, rights, privileges, powers and franchises of the
Company and Merger Sub I shall vest in the Surviving Corporation, and all debts,
liabilities and duties of the Company and Merger Sub I shall become the debts,
liabilities and duties of the Surviving Corporation.
(b)    Second Merger. At the Second Effective Time, the effect of the Second
Merger shall be as provided in the applicable provisions of Delaware Law.
Without limiting the generality of the foregoing, and subject thereto, at the
Second Effective Time, except as otherwise agreed to pursuant to the terms of
this Agreement, all of the property, rights, privileges, powers and franchises
of Merger Sub II and the Surviving Corporation shall vest in the Surviving LLC,
and all debts, liabilities and duties of Merger Sub II and the Surviving
Corporation shall become the debts, liabilities and duties of the Surviving LLC.

1.4    Organizational Documents.
(a)    First Merger. Unless otherwise determined by Parent prior to the First
Effective Time, the certificate of incorporation of the Surviving Corporation
shall be amended and restated as of the First Effective Time to be identical to
the certificate of incorporation of Merger Sub I as in effect immediately prior
to the First Effective Time, until thereafter amended in accordance with
Delaware Law and as provided in such certificate of incorporation; provided,
however, that at the First Effective Time, Article I of the certificate of
incorporation of the Surviving Corporation shall be amended and restated in its
entirety to read as follows: “The name of the corporation is Fullstack Academy,
Inc.” Unless otherwise determined by Parent prior to the First Effective Time,
the bylaws of Merger Sub I as in effect immediately prior to the First Effective
Time shall be the bylaws of the Surviving Corporation as of the First Effective
Time until thereafter amended in accordance with Delaware Law and as provided in
the certificate of incorporation of the Surviving Corporation and such bylaws.
(b)    Second Merger. Unless otherwise determined by Parent prior to the Second
Effective Time, the certificate of formation of Merger Sub II, as in effect
immediately prior to the Second Effective Time, shall be the certificate of
formation of the Surviving LLC at the Second Effective Time, until thereafter
amended in accordance with Delaware Law and as provided in such certificate of
formation; provided, however, that at the Second Effective Time, Article I of
the certificate of formation of the Surviving LLC shall be amended and restated
in its entirety to read as follows: “The name of the limited liability company
is “Fullstack Academy, LLC” (or any other similar name agreed to by Parent and
Company). Unless otherwise determined by Parent prior to the Second Effective
Time, the limited liability company agreement of Merger Sub II, as in effect
immediately prior to the Second Effective Time, shall be the limited liability
company agreement of the Surviving LLC at the Second Effective Time, until such
time as such agreement may be replaced, amended or modified by Parent.


3

--------------------------------------------------------------------------------

CONFIDENTIAL








1.5    Directors and Officers.
(a)    Directors of Surviving Corporation. Unless otherwise determined by Parent
prior to the First Effective Time, the directors of Merger Sub I immediately
prior to the First Effective Time shall be the directors of the Surviving
Corporation as of the First Effective Time, each to hold the office of a
director of the Surviving Corporation in accordance with the provisions of
Delaware Law and the certificate of incorporation and bylaws of the Surviving
Corporation until his or her successor is duly elected and qualified.
(b)    Officers of Surviving Corporation. Unless otherwise determined by Parent
prior to the First Effective Time, the officers of Merger Sub I immediately
prior to the First Effective Time shall be the officers of the Surviving
Corporation as of the First Effective Time, each to hold office in accordance
with the provisions of the bylaws of the Surviving Corporation.
(c)    Members and Officers of the Surviving LLC. Unless otherwise determined by
Parent prior to the Second Effective Time, Parent shall be the Managing Member
(as defined in the limited liability company agreement of the Surviving LLC) of
the Surviving LLC. Unless otherwise determined by Parent prior to the Second
Effective Time, the officers of Merger Sub II immediately prior to the Second
Effective Time shall be the officers of the Surviving LLC as of the Second
Effective Time, each to hold office in accordance with the provisions of the
limited liability company agreement of the Surviving LLC.

1.6    Effect of First Merger on Capital Stock, Company Options and
Participating Company Notes of Constituent Corporations.
(a)    Merger Sub I Capital Stock. At the First Effective Time, by virtue of the
First Merger and without further action on the part of Parent, the Merger Subs,
the Company or the respective stockholders or members, as applicable, thereof,
each share of capital stock of Merger Sub I that is issued and outstanding
immediately prior to the First Effective Time shall be converted into and become
one validly issued, fully paid and non-assessable share of Company Common Stock
(and the shares of the Company into which the shares of Merger Sub I capital
stock are so converted shall be the only shares of the Company’s capital stock
that are issued and outstanding immediately after the First Effective Time).
Each certificate evidencing ownership of shares of Merger Sub I capital stock
will evidence ownership of such shares of Company Common Stock.
(b)    Company Capital Stock.
(i)    Generally. At the First Effective Time, by virtue of the First Merger and
without further action on the part of Parent, the Merger Subs, the Company or
the respective stockholders or members, as applicable, thereof, each share of
Company Capital Stock (excluding (A) Cancelled Shares, which shall be treated in
the manner set forth in Section 1.6(b)(ii) and (B) Dissenting Shares, which
shall be treated in the manner set forth in Section 1.6(b)(iii)) issued and
outstanding as of immediately prior to the First Effective Time shall be
cancelled and extinguished and shall be converted automatically into the right
to receive, upon the terms set forth in this Section 1.6 and throughout this
Agreement (including Section 1.12 and the indemnification and escrow provisions
of this Agreement), and subject to the provisions of Section 1.6(g), Section
1.8(b), Section 1.8(c), and Section 1.9(a) and the valid surrender of the
certificate representing such shares of Company Capital Stock in the manner
provided in Section 1.8: (V) a number of duly authorized, validly issued, fully
paid and non-assessable shares equal to the Per Share Parent Stock
Consideration, (W) the Per Share Cash Consideration, (X) a number of duly
authorized, validly issued, fully


4

--------------------------------------------------------------------------------

CONFIDENTIAL





paid and non-assessable shares equal to the Retention Per Share Parent Stock
Consideration, (Y) a number of duly authorized, validly issued, fully paid and
non-assessable shares equal to the Earnout Per Share Parent Stock Consideration
and (Z) cash for any fractional interests pursuant to Section 1.6(f).
(ii)    Cancelled Shares. At the First Effective Time, by virtue of the First
Merger and without further action on the part of Parent, the Merger Subs, the
Company or the respective stockholders or members, as applicable, thereof, each
share of Company Capital Stock that is issued and outstanding and held by the
Company or Parent as of immediately prior to the First Effective Time
(“Cancelled Shares”) shall be cancelled without any consideration paid therefor.
(iii)    Dissenting Shares. Notwithstanding any other provisions of this
Agreement to the contrary, any shares of Company Capital Stock outstanding
immediately prior to the First Effective Time and with respect to which the
holder thereof has properly demanded appraisal rights in accordance with Section
262 of Delaware Law, and who has not effectively withdrawn or lost such holder’s
appraisal rights under Delaware Law (collectively, the “Dissenting Shares”),
shall not be converted into or represent a right to receive the applicable
consideration for Company Capital Stock set forth in Section 1.6(b)(i), as
applicable, but the holder thereof shall only be entitled to such rights as are
provided by Delaware Law. Notwithstanding the provisions of this Section
1.6(b)(iii), if any holder of Dissenting Shares shall effectively withdraw or
lose (through failure to perfect or otherwise) such holder’s appraisal rights
under Delaware Law, then, as of the later of the First Effective Time and the
occurrence of such event, such holder’s shares shall automatically be converted
into and represent only the right to receive, upon surrender of the certificate
representing such shares, upon the terms set forth in this Section 1.6 and
throughout this Agreement (including the indemnification and escrow provisions
of this Agreement), the consideration for Company Capital Stock set forth in
Section 1.6(b)(i), without interest thereon. The Company shall give (A) Parent
prompt notice of any written demand for appraisal received by the Company
pursuant to the applicable provisions of Delaware Law and (B) the opportunity to
participate in all negotiations and proceedings with respect to such demands.
The Company shall not, except with the prior written consent of Parent (not to
be unreasonably withheld), make any payment with respect to any such demands or
offer to settle or settle any such demands. Any communication to be made by the
Company to any Stockholder with respect to such demands shall be submitted to
Parent in advance and shall not be presented to any Stockholder prior to the
Company receiving Parent’s written consent (not to be unreasonably withheld).
(c)    Issued and Outstanding Company Options.
(i)    Effective as of the First Effective Time, each Issued and Outstanding
Company Option (other than Out-of-the-Money Company Options), whether vested or
unvested, that is outstanding as of immediately prior to the First Effective
Time, shall be cancelled and the holder thereof shall be entitled to receive in
full satisfaction of the rights of such holder with respect thereto:
(A)    a number of duly authorized, validly issued, fully paid and
non-assessable shares of Parent Common Stock equal to the product obtained by
multiplying (i) the aggregate number of shares of Company Common Stock subject
to such Issued and Outstanding Company Option as of immediately prior to the
First Effective Time (the “Underlying Company Shares”) by (ii) (A) the Per Share
Parent Stock Consideration less (B) the quotient obtained by dividing (I) the
exercise price per Underlying Company Share (the “Option Exercise Price”) by
(II) the Parent Trading Price as of the First Effective Time; provided, however,
in no event shall such number of shares of Parent Common Stock be less than zero
(0); provided, further, that the Option Exercise Price shall be reduced by
application of this Section 1.6(c)(i) by the cash value of the Per Share Parent
Stock Consideration (as determined based on the


5

--------------------------------------------------------------------------------

CONFIDENTIAL





Parent Trading Price as of the First Effective Time), with any positive
remainder of the Option Exercise Price after such reduction being referred to
herein as the “Remaining Exercise Price”;
(B)    a cash payment equal to the product obtained by multiplying (i) the
Underlying Company Shares by (ii) the sum of (A) the Per Share Cash
Consideration less (B) the Remaining Exercise Price per Underlying Company Share
(if any) following the application of Section 1.6(c)(i) (the “Option Closing
Payment”);
(C)    a number of duly authorized, validly issued, fully paid and
non-assessable shares of Parent Common Stock equal to the product obtained by
multiplying (i) the Underlying Company Shares by (ii) the Retention Per Share
Parent Stock Consideration (such amount, an “Option Retention Based Payment”);
and
(D)    a number of duly authorized, validly issued, fully paid and
non-assessable shares of Parent Common Stock equal to the product obtained by
multiplying (i) the Underlying Company Shares by (ii) the Earnout Per Share
Parent Stock Consideration (such amount, an “Option Earnout Payment”).
(ii)    Promptly after the Closing, Parent shall instruct its transfer agent to
issue, and Parent shall cause to be paid to each Optionholder the portion of the
Total Consideration issuable and payable in respect thereof pursuant to Section
1.6(c)(i), less the cash and shares deemed contributed by such Optionholder to
the Escrow Fund pursuant to Section 1.8(b), less the cash deemed contributed by
such Optionholder to the Expense Fund pursuant to Section 1.8(c), and less the
shares which will be issued and held by Parent’s transfer agent in a restricted
account pursuant to Section 1.9(a)). With respect to Optionholders who are
current or former employees and subject to Tax withholding, Option Closing
Payments (and any portion of the Total Consideration otherwise payable at
Closing in cash to Optionholders on account of Section 1.6(g)) shall be made by
the Company, through payroll and less applicable Tax withholding, no later than
the Company’s first regularly scheduled payroll date after the Closing.
(iii)    Effective as of the First Effective Time, each Company Option that is
outstanding as of immediately prior to the First Effective Time with an Option
Exercise Price equal to or greater than the value of the sum of (I) the Per
Share Parent Stock Consideration (having a value per share equal to the Parent
Trading Price as of the First Effective Time) and (II) the Per Share Cash
Consideration (the “Out-of-the-Money Company Options”) shall be cancelled at the
First Effective Time without the payment of any consideration therefor.
(iv)    Necessary Actions. Prior to the First Effective Time, and subject to the
review and reasonable approval of Parent, the Company shall take all actions
necessary to effect the transactions anticipated by this Section 1.6(c) with
respect to all Issued and Outstanding Company Options, and under the Plan, and
any other plan or arrangement of the Company (whether written or oral, formal or
informal) governing the terms of any Issued and Outstanding Company Options,
including delivering all required notices and obtaining all necessary approvals
and consents.
(v)    Notice. Within ten (10) Business Days following the Agreement Date, the
Company shall deliver notice to the Optionholders, which notice shall be in
compliance with the terms of the Plan and each such award of Issued and
Outstanding Company Option and in a form reasonably satisfactory to Parent, that
the Issued and Outstanding Company Options will be treated as set forth in this
Section 1.6(c). Any materials to be submitted to the Optionholders in connection
with the notice required under this Section 1.6(c)(v) shall be subject to
advance review and approval by Parent, which Parent shall


6

--------------------------------------------------------------------------------

CONFIDENTIAL





not unreasonably withhold or delay, provided that the Company considers in good
faith any comments or proposed revisions made by Parent thereto.
(vi)    No Acceleration. Neither the Board of Directors of the Company nor any
committee thereof nor the administrator of the Plan shall resolve to accelerate
the vesting of any Issued and Outstanding Company Options.
(d)    Participating Company Notes.
(i)    Generally. At the First Effective Time, each Participating Company Note
issued and outstanding as of immediately prior to the First Effective Time shall
be cancelled and extinguished and shall be converted automatically into the
right to receive, in respect of each share of Company Common Stock into which
the Participating Company Note would have been converted pursuant to the terms
thereof and in accordance with the Mergers (but without the actual issuance of
any shares of Company Common Stock), upon the terms set forth in this Section
1.6 and throughout this Agreement (including Section 1.12 and the
indemnification and escrow provisions of this Agreement), and subject to the
provisions of Section 1.6(g), Section 1.8(b), Section 1.8(c), and Section
1.9(a): (V) a number of duly authorized, validly issued, fully paid and
non-assessable shares equal to the Per Share Parent Stock Consideration, (W) the
Per Share Cash Consideration, (X) a number of duly authorized, validly issued,
fully paid and non-assessable shares equal to the Retention Per Share Parent
Stock Consideration, (Y) a number of duly authorized, validly issued, fully paid
and non-assessable shares equal to the Earnout Per Share Parent Stock
Consideration and (Z) cash for any fractional interests pursuant to
Section1.6(e).
(ii)    Promptly after the Closing, Parent shall instruct its transfer agent to
issue, and Parent shall cause to be paid to the Participating Company
Noteholders the portion of the Total Consideration issuable and payable in
respect thereof pursuant to Section 1.6(d)(i), less the cash and shares deemed
contributed by such Participating Company Noteholder to the Escrow Fund pursuant
to Section 1.8(b), less the cash deemed contributed by such Participating
Company Noteholder to the Expense Fund pursuant to Section 1.8(c), and less the
shares which will be issued and held by Parent’s transfer agent in a restricted
account pursuant to Section 1.9(a)).
(iii)    Necessary Actions. Prior to the First Effective Time, and subject to
the review and reasonable approval of Parent, the Company shall take all actions
necessary to effect the transactions anticipated by this Section 1.6(d) with
respect to all Participating Company Notes, and under the respective terms of
the Participating Company Notes, and any other agreement or arrangement of the
Company (whether written or oral, formal or informal) governing the terms of any
Participating Company Notes, including delivering all required notices and
obtaining all necessary approvals and consents.
(iv)    Notice. Within ten (10) Business Days following the Agreement Date, the
Company shall deliver notice to the holders of Company Notes, which notice shall
be in compliance with the terms of the Company Notes and in a form reasonably
satisfactory to Parent, that the Company Notes will be treated as set forth in
this Section 1.6(d) (as Participating Company Notes) or Section 5.9(a) (as
Non-Participating Company Notes). Any materials to be submitted to such
Noteholders in connection with the notice required under this Section 1.6(d)(iv)
shall be subject to advance review and approval by Parent, which Parent shall
not unreasonably withhold or delay, provided that the Company considers in good
faith any comments or proposed revisions made by Parent thereto.
(v)    For federal and applicable state income Tax purposes, the parties shall
treat (i) each Participating Company Note as converted into the number of shares
of Company Common Stock into which the Participating Company Note is convertible
pursuant to the terms thereof (but without the


7

--------------------------------------------------------------------------------

CONFIDENTIAL





actual issuance of any shares of Company Common Stock), and (ii) each share of
Company Common Stock deemed issued as cancelled and extinguished in exchange for
the right to receive the consideration described in Section 1.6(d)(i).
(e)    Promised Company Options.
(i)    Effective as of the First Effective Time, (x) each vested and unvested
Promised Company Option that is outstanding as of immediately prior to the First
Effective Time (other than the Promised Company Options held by the
Participating Individuals set forth on Schedule 1.6(e)(i)) and (y) each vested
Promised Company Option that is outstanding as of immediately prior to the First
Effective Time with respect to the Promised Company Options held by the
Participating Individuals set forth on Schedule 1.6(e)(i), shall be cancelled
and the intended recipient thereof shall be entitled to receive in full
satisfaction of the rights of such intended recipient with respect thereto:
(A)    a cash payment equal to the product obtained by multiplying (x) the
Parent Trading Price as of the First Effective Time by (y) a number of shares of
Parent Common Stock equal to the product obtained by multiplying (i) the
aggregate number of shares of Company Common Stock subject to such Promised
Company Option as of immediately prior to the First Effective Time (the
“Promised Underlying Company Shares”) by (ii) (A) the Per Share Parent Stock
Consideration less (B) the quotient obtained by dividing (I) the exercise price
per Promised Underlying Company Share (the “Promised Option Exercise Price”) by
(II) the Parent Trading Price as of the First Effective Time; provided, however,
in no event shall such number of shares of Parent Common Stock be less than zero
(0); provided, further, that the Promised Option Exercise Price shall be reduced
by application of this Section 1.6(e)(i) by the cash value of the Per Share
Parent Stock Consideration (as determined based on the Parent Trading Price as
of the First Effective Time), with any positive remainder of the Promised Option
Exercise Price after such reduction being referred to herein as the “Promised
Remaining Exercise Price”;
(B)    a cash payment equal to the product obtained by multiplying (i) the
Promised Underlying Company Shares by (ii) the sum of (A) the Per Share Cash
Consideration less (B) the Promised Remaining Exercise Price per Promised
Underlying Company Share (if any) following the application of Section 1.6(e)(i)
(the aggregate cash payment payable under clause (A) and (B), the “Promised
Option Closing Payment”);
(C)    a cash payment equal to the product obtained by multiplying (i) the
product obtained by multiplying (x) the Promised Underlying Company Shares by
(y) the Retention Per Share Parent Stock Consideration, by (ii) the Parent
Trading Price as of the date Parent instructs its transfer agent to transfer the
shares of Parent Common Stock comprising the Retention Based Payment from the
restricted account of the transfer agent to unrestricted accounts of the Holders
in accordance with Section 1.9(c)(ii) (such amount, an “Promised Option
Retention Based Payment”); and
(D)    a cash payment equal to the product obtained by multiplying (i) the
product obtained by multiplying (x) the Promised Underlying Company Shares by
(y) Earnout Per Share Parent Stock Consideration, by (ii) the Parent Trading
Price as of the date such Earnout Per Share Parent Stock Consideration is
issuable (such amount, an “Promised Option Earnout Payment”).
(ii)    Promptly after the Closing, Parent shall cause to be paid to each
Participating Individual the portion of the Total Consideration payable in
respect thereof pursuant to Section 1.6(e)(i), less the cash deemed contributed
by such Participating Individual to the Escrow Fund pursuant to Section 1.8(b),
less the cash deemed contributed by such Participating Individual to the Expense
Fund pursuant to Section 1.8(c), and less the cash which will be held by Parent
pursuant to Section 1.9(a)). With


8

--------------------------------------------------------------------------------

CONFIDENTIAL





respect to Participating Individuals who are current or former employees and
subject to Tax withholding, Promised Option Closing Payments shall be made by
the Company, through payroll and less applicable Tax withholding, no later than
the Company’s first regularly scheduled payroll date after the Closing.
(f)    Fractional Interests. For purposes of calculating the aggregate amount of
shares of Parent Common Stock issuable to each Holder pursuant to Section
1.6(b)(i), Section 1.6(c)(i) and Section 1.6(d)(i) or deemed contributed by each
Holder to the Escrow Fund pursuant to Section 1.8(b), (x) all shares of Company
Capital Stock held by each such Holder shall be aggregated and (y) the number of
shares of Parent Common Stock to be issued to each such Holder in exchange for
(1) each Company share certificate held by such Holder (pursuant to Section
1.6(b)(i) or deemed contributed by such Holder to the Escrow Fund pursuant to
Section 1.8(b)), (2) each Issued and Outstanding Company Option held by such
Holder (pursuant to Section 1.6(c)(i) or deemed contributed by such Holder to
the Escrow Fund pursuant to Section 1.8(b)), or (3) each Participating Company
Note held by such Holder (pursuant to Section 1.6(d)(i) or deemed contributed by
such Holder to the Escrow Fund pursuant to Section 1.8(b)), shall be rounded
down to the nearest whole number of shares of Parent Common Stock. No fraction
of a share of Parent Common Stock will be issued by virtue of the First Merger.
Any Holder who would otherwise be entitled to receive a fraction of a share of
Parent Common Stock, shall receive an amount of cash equal to the product
obtained by multiplying (A) such fraction by (B) the Parent Trading Price as of
the First Effective Time, rounded down to the nearest whole cent.
(g)    Unaccredited Investors. Notwithstanding anything to the contrary in this
Section 1.6 or otherwise in this Agreement, in no event shall Parent be required
to issue any shares of Parent Common Stock to any Person (i) that does not
provide duly completed and executed Investor Suitability Documentation or (ii)
that Parent has determined prior to the Closing, in its sole discretion, is an
Unaccredited Investor. To the extent such Investor Suitability Documentation is
not provided or Parent has made such determination regarding Unaccredited
Investor status, Parent shall inform the Company of such determination prior to
the Closing and the Company shall indicate on the Spreadsheet that such Person
has not provided the Investor Suitability Documentation or is an Unaccredited
Investor. To the extent any such Person would otherwise have been entitled to be
issued shares of Parent Common Stock as consideration or otherwise under this
Agreement or any Related Agreement in connection with the Transactions,
including without limitation any Per Share Parent Stock Consideration, Retention
Per Share Parent Stock Consideration and/or Earnout Per Share Parent Stock
Consideration issuable pursuant to Section 1.6(b)(i), Section 1.6(c)(i) or
Section 1.6(d)(i), Parent shall be entitled, in its sole discretion, to pay such
amounts in cash, rather than issuing shares of Parent Common Stock, with the
amount of cash payable equal to the value of the shares of Parent Common Stock
(having a value per share equal to (x) with respect to the Per Share Parent
Stock Consideration, the Parent Trading Price as of the First Effective Time,
(y) with respect to the Retention Per Share Parent Stock Consideration, the
Parent Trading Price as of the date Parent instructs its transfer agent to
transfer the shares of Parent Common Stock comprising the Retention Based
Payment from the restricted account of the transfer agent to unrestricted
accounts of the Holders in accordance with Section 1.9(c)(ii), and (z) with
respect to the Earnout Per Share Parent Stock Consideration, the Parent Trading
Price as of the date such Earnout Per Share Parent Stock Consideration is
issuable) that would have otherwise been issuable had such Person provided the
Investor Suitability Documentation and been determined to be an Accredited
Investor (a “Cash-Out Election”). In connection with (A) payments to be made
with respect to Promised Company Options and (B) any Cash-Out Election, with
respect solely to the portion of the Total Consideration that is payable and
issuable at Closing (excluding the Parent Common Stock issued by Parent’s
transfer agent into a restricted account pursuant to Section 1.9(a)), any such
amounts paid in cash that would otherwise be in shares of Parent Common Stock
(1) if all Promised Company Options were treated as Issued and Outstanding
Company Options and (2) no Cash-Out Election was made, shall be deducted on a
pro rata basis from the amount of cash consideration payable to all other
Holders and such other Holders shall be paid instead in a number of


9

--------------------------------------------------------------------------------

CONFIDENTIAL





shares of Parent Common Stock of equivalent value to such deducted amounts with
each share valued at the Parent Trading Price as of the First Effective Time,
and the allocation of cash and shares of Parent Common Stock to be withheld and
contributed to the Escrow Amount shall be correspondingly adjusted. For
avoidance of doubt, in no event shall the adjustment contemplated by this
Section 1.6(g) result in either an increase or decrease in the aggregate Total
Consideration.
(h)    Transfer Restrictions. The shares of Parent Common Stock issued and
outstanding immediately prior to the First Effective Time to which Holders are
entitled to receive in the Mergers shall be subject to restrictions on transfer
set forth in this Agreement, the Lock-Up Agreements and the Joinder Agreements.
Notwithstanding the foregoing, in the event of a Disposition, the shares of
Parent Common Stock issued to Holders hereunder shall not be subject to the
terms of the Lock-Up Agreements; provided, however, that shares of Parent Common
Stock issued to Holders at Closing (excluding the Parent Common Stock issued by
Parent’s transfer agent into a restricted account pursuant to Section 1.9(a))
shall remain subject to the terms of the Lock-Up Agreements in the event of a
qualifying Disposition under subclause (i) of the definition of “Disposition” in
Annex A hereto, in which, pursuant to the terms of the definitive agreement
governing such Disposition, such shares of Parent Common Stock are cancelled in
exchange for the right of the holder of such shares to receive shares of capital
stock that are eligible to be sold on any national securities exchange.

1.7    Effect of Second Merger on Capital Stock of Constituent Entities.  At the
Second Effective Time, by virtue of the Second Merger and without any action on
the part of Parent, the Surviving Corporation, Merger Sub II, the Company or the
respective stockholders or members, as applicable, thereof, (a) each share of
capital stock of the Surviving Corporation that is issued and outstanding
immediately prior to the Second Effective Time shall, by virtue of the Second
Merger and without further action on the part of the sole stockholder of the
Surviving Corporation, be cancelled and extinguished for no consideration (b)
all membership interests of Merger Sub II that are issued and outstanding
immediately prior to the Second Effective Time shall, by virtue of the Second
Merger and without further action on the part of the sole member of Merger Sub
II, remain the issued and outstanding membership interests of the Surviving LLC.

1.8    Payment of Total Consideration for Company Capital Stock.
(a)    Exchange Agent. Wilmington Trust, N.A., or another Person selected by
Parent and reasonably acceptable to the Company, shall serve as the exchange and
paying agent (the “Exchange Agent”) for the First Merger.
(b)    Escrow Amount.
(i)    On the Closing Date, Parent shall transfer or cause to transfer a number
of shares of Parent Common Stock and cash equal to the Escrow Amount to the
Escrow Agent to hold in trust as an escrow fund (the “Escrow Fund”) under the
terms of this Agreement and the Escrow Agreement. Upon deposit of the Escrow
Amount with the Escrow Agent in accordance with the foregoing sentence, Parent
shall be deemed to have withheld from each Indemnifying Party its Pro Rata
Portion of the Escrow Amount from the amounts that otherwise would be payable
and issuable upon the First Effective Time to such Indemnifying Party pursuant
to Section 1.6(b)(i), Section 1.6(c)(i), Section 1.6(d)(i) and Section
1.6(e)(i), and contributed on behalf of such Indemnifying Party its Pro Rata
Portion of the Escrow Amount to the Escrow Fund; provided for the avoidance of
doubt, (A) with respect to (x) the Participating Individuals and (y) any other
Indemnifying Parties that Parent has deemed Unaccredited Investors pursuant to
Section 1.6(g), such amounts shall have been deemed withheld solely in cash and
deposited into the Escrow Fund solely as cash and (B) with respect to all other
Indemnifying Parties, such amounts shall have been deemed withheld


10

--------------------------------------------------------------------------------

CONFIDENTIAL





in the same proportion that shares of Parent Common Stock (having a per share
value equal to the Parent Trading Price as of the First Effective Time) and cash
comprise the Total Consideration issuable and payable to such Indemnifying Party
pursuant to Section 1.6(b)(i), Section 1.6(c)(i) and Section 1.6(d)(i) and
contributed to the Escrow Fund as cash and Escrow Shares, respectively
(excluding the Parent Common Stock issued by Parent’s transfer agent into a
restricted account pursuant to Section 1.9(a)). If any Earnout Consideration
becomes issuable or payable (including payable after giving effect to Section
1.6(g)) pursuant to Section 1.10 prior to the Expiration Date, an amount equal
to twelve and one-half percent (12.5%) of such Earnout Consideration that is
issuable or payable to Indemnifying Parties pursuant to Section 1.6(b)(i),
Section 1.6(c)(i), Section 1.6(d)(i) and Section 1.6(e)(i) shall not be issued
or paid to such Indemnifying Parties and shall instead be deposited with the
Escrow Agent in the Escrow Fund, which amount shall be held by the Escrow Agent
pursuant to the Escrow Agreement. If Parent authorizes its transfer agent to
transfer the shares of Parent Common Stock comprising the Retention Based
Payment out of the transfer agent’s restricted account pursuant to Section
1.9(c)(ii) prior to the Expiration Date, an amount equal to twelve and one-half
percent (12.5%) of the Indemnifying Parties’ aggregate Pro Rata Portions of the
Retention Based Payment shall not be transferred or paid (including paid after
giving effect to Section 1.6(g)) to the Indemnifying Parties and shall instead
be deposited with the Escrow Agent in the Escrow Fund, which amount shall be
held by the Escrow Agent pursuant to the terms of the Escrow Agreement.
(ii)    Until and to the extent there is a forfeiture of the Escrow Shares in
connection with any indemnifiable Losses in accordance with the terms of this
Agreement, the Escrow Shares shall be issued and outstanding stock of Parent.
The Indemnifying Parties deemed to have contributed Escrow Shares to the Escrow
Fund shall be entitled to exercise the voting rights of the shares of Parent
Common Stock transferred to the Escrow Fund and to receive dividends (if
declared) with respect to such shares (other than non-taxable stock dividends,
which shall be included as part of the Escrow Fund).
(iii)    The parties agree that, consistent with Proposed Treasury Regulation
Section 1.468B-8 (as applicable), for Tax reporting purposes, all interest or
other income earned from the investment of the cash portion of the Escrow Amount
in any Taxable year shall be reported as allocated to Parent until the
distribution of the Escrow Amount (or portions thereof) is determined, and the
Escrow Agent will annually file information returns (including Internal Revenue
Service Form 1099) consistent with such treatment.
(c)    Expense Fund. On the Closing Date, Parent shall deposit $250,000 (the
“Expense Fund Amount”) of the Total Cash Consideration otherwise payable to the
Indemnifying Parties pursuant to Section 1.6(b)(i), Section 1.6(c)(i), Section
1.6(d)(i) and Section 1.6(e)(i) into a segregated client account (the “Expense
Fund”) designated by the Representative in a written notice delivered to Parent
at least five (5) days prior to the Closing Date. Upon deposit of the Expense
Fund with the Representative in accordance with the foregoing sentence, Parent
shall be deemed to have withheld from each Indemnifying Party its Pro Rata
Portion of the Expense Fund from the cash that otherwise would be payable upon
the First Effective Time to such Indemnifying Party pursuant to Section
1.6(b)(i), Section 1.6(c)(i), Section 1.6(d)(i) and Section 1.6(e)(i), and
contributed on behalf of such Indemnifying Party its Pro Rata Portion of the
Expense Fund to the Representative. The Expense Fund is established solely to be
used by the Representative to pay any fees, costs or other Representative
Expenses it may incur in performing its duties or exercising its rights under
this Agreement, any agreement ancillary hereto or the Representative Engagement
Agreement. The Indemnifying Parties will not receive any interest or earnings on
the Expense Fund and irrevocably transfer and assign to the Representative any
ownership right that they may otherwise have had in any such interest or
earnings. The Representative is not providing any investment supervision,
recommendations or advice and will not be liable for any loss of principal of
the Expense Fund other than as a result of its gross negligence or willful
misconduct. The Representative is not acting as a withholding agent or in any
similar capacity in


11

--------------------------------------------------------------------------------

CONFIDENTIAL





connection with the Expense Fund, and has no tax reporting or income
distribution obligations. The Representative will hold these funds separate from
its corporate funds, will not use these funds for its operating expenses or any
other corporate purposes and will not voluntarily make these funds available to
its creditors in the event of bankruptcy. Subject to Advisory Group approval,
the Representative may contribute funds to the Expense Fund from any
consideration otherwise distributable to the Indemnifying Parties.
Contemporaneous with or as soon as practicable following the completion of the
Representative’s duties, the Representative will deliver the balance of the
Expense Fund to the Exchange Agent for further distribution to the Indemnifying
Parties. For Tax purposes, the Expense Fund will be treated as having been
received and voluntarily set aside by each Indemnifying Party at the time of
Closing.
(d)    Exchange Procedures. As soon as reasonably practicable after the Closing
Date, Parent or the Exchange Agent shall deliver a letter of transmittal in
substantially the form attached hereto as Exhibit D at the address, or to the
email address, as applicable, set forth opposite each such Stockholder’s name on
the Spreadsheet. After delivery to the Exchange Agent of a letter of transmittal
and any other documents (including applicable tax forms) that Parent or the
Exchange Agent may reasonably require in connection therewith (the “Exchange
Documents”), duly completed and validly executed in accordance with the
instructions thereto (upon which, the certificate(s) representing shares of
Company Capital Stock (the “Company Stock Certificates”) referenced therein
shall be deemed surrendered and cancelled), Parent shall instruct its transfer
agent to issue and the Exchange Agent to pay to the holder of such Company Stock
Certificate the portion of the Total Consideration issuable and payable in
respect thereto pursuant to Section 1.6(b)(i) (less the cash and shares deemed
contributed by such Stockholder to the Escrow Fund pursuant to Section 1.8(b),
less the cash deemed contributed by such Stockholder to the Expense Fund
pursuant to Section 1.8(c), and less the shares which will be issued and held by
Parent’s transfer agent in a restricted account pursuant to Section 1.9(a)) and
the Company Stock Certificate so deemed surrendered shall be cancelled. Until so
deemed surrendered, each Company Stock Certificate outstanding after the First
Effective Time will be deemed, for all corporate purposes thereafter, to
evidence only the right to receive that portion of the Total Consideration
(without interest) issuable and payable in exchange for the Company Capital
Stock represented by such Company Stock Certificate. No portion of the Total
Consideration will be paid to the holder of any unsurrendered Company Stock
Certificate with respect to shares of Company Capital Stock formerly represented
thereby until the holder of record of such Company Stock Certificate shall
surrender such Company Stock Certificate and validly executed Exchange Documents
pursuant hereto.
(e)    Lost, Stolen or Destroyed Certificates.  In the event any Company Stock
Certificate shall have been lost, stolen or destroyed, the Exchange Agent or
Parent shall pay and/or issue, in exchange for such lost, stolen or destroyed
certificate, the portion of the Total Consideration, if any, payable and/or
issuable in respect thereto pursuant to Section 1.6(b) upon the making of an
affidavit of that fact by the holder thereof; provided, however, that Parent
may, in its discretion, or as required by the Exchange Agent, and as a condition
precedent to the issuance thereof, require the Stockholder who is the owner of
such lost, stolen or destroyed certificates to either (i) deliver a bond in such
amount as it may reasonably direct or (ii) provide an indemnification agreement
in form and substance acceptable to Parent against any claim that may be made
against Parent, the Surviving Corporation or the Exchange Agent with respect to
the certificates alleged to have been lost, stolen or destroyed.
(f)    Transfers of Ownership. If any shares of Parent Common Stock and/or cash
are to be issued and/or paid pursuant to Section 1.6 and this Section 1.8 to a
Person other than the Person whose name is reflected on the Company Stock
Certificate surrendered in exchange therefor, it will be a condition of the
issuance or payment thereof that the certificate so surrendered will be properly
endorsed and otherwise in proper form for transfer and that the person
requesting such exchange will have paid to Parent or any agent designated by it
any transfer or other Taxes required by reason of the payment of any portion of
the


12

--------------------------------------------------------------------------------

CONFIDENTIAL





Total Consideration in any name other than that of the registered holder of the
certificate surrendered, or established to the satisfaction of Parent or any
agent designated by it that such Tax has been paid or is not payable.
(g)    Shares of Parent Common Stock. The shares of Parent Common Stock issued
by Parent to the Holders pursuant to Section 1.6(b)(i), Section 1.6(c)(i) and
Section 1.6(d)(i) and this Section 1.8 shall be placed in a restrictive class
bearing the following restrictive legend:
“THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE BENEFIT OF, U.S. PERSONS IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SHARES UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAW OR AN EXEMPTION FROM SUCH REGISTRATION
UNDER THE ACT. THE ISSUER OF THESE SHARES MAY REQUIRE AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR OTHER TRANSFER
OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE, INCLUDING A LOCK-UP PERIOD, AS SET FORTH IN AN
AGREEMENT, COPIES OF WHICH MAY BE OBTAINED FROM THE PRINCIPAL OFFICE OF THE
COMPANY.”
Parent agrees that it shall cause the above-mentioned restrictive legend (or the
applicable paragraph thereof) to be removed from any shares of Parent Common
Stock issued in the First Merger at such time as such shares are (i) registered
under the Securities Act or otherwise qualify for exemption and/or (ii) no
longer subject to the terms of the Lock-Up Agreements.
(h)    No Further Ownership Rights in Company Capital Stock.  The stock amounts
and cash paid in respect of the surrender for exchange of shares of Company
Capital Stock in accordance with the terms hereof shall be deemed to be in full
satisfaction of all rights pertaining to such shares of Company Capital Stock,
and there shall be no further registration of transfers on the records of the
Surviving Corporation of shares of Company Capital Stock which were outstanding
immediately prior to the First Effective Time. If, after the First Effective
Time, Company Stock Certificates are presented to the Surviving Corporation for
any reason, they shall be canceled and exchanged as provided in this Article I.
(i)    No Liability.  Notwithstanding anything to the contrary in this
Agreement, none of Parent, the Merger Subs, the Exchange Agent, the Surviving
Corporation, the Representative or any party hereto shall be liable to a
Stockholder for any amount paid to a public official pursuant to any applicable
abandoned property, escheat or similar Legal Requirement.

1.9    Retention Based Payment.
(a)    On the Closing Date, Parent shall deposit in a restricted account of the
transfer agent of Parent a number of shares of Parent Common Stock equal to the
Retention Based Payment (less the amount of cash payable to (i) Participating
Individuals and (ii) Unaccredited Investors after giving effect to Section
1.6(g), which amount shall be payable to such Participating Individuals and
Unaccredited Investors pursuant to Section 1.9(c)(ii)).


13

--------------------------------------------------------------------------------

CONFIDENTIAL





(b)    Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:
(i)    “Cause” shall mean (i) any act of material personal dishonesty taken by
the Specified Employee in connection with the Specified Employee’s
responsibilities as an employee of Parent or any of its Subsidiaries (including
the Surviving LLC) that benefits the Specified Employee at the expense of Parent
or the Subsidiary, (ii) the Specified Employee’s conviction of, or plea of nolo
contendere to, a felony, (iii) the Specified Employee’s gross misconduct in the
course of performing Specified Employee’s duties for Parent or any Subsidiary,
(iv) the Specified Employee’s material breach of any confidentiality agreement,
invention assignment agreement or any other agreement between the Specified
Employee and Parent or any of its Subsidiaries (including the Surviving LLC),
and, solely to the extent such breach is capable of cure, after written notice
thereof from Parent or any of its Subsidiaries (including the Surviving LLC), as
applicable, describing such breach and the Specified Employee’s failure to cure
such breach within thirty (30) days after such notice, or (v) the Specified
Employee’s material failure to perform his or her employment duties (except by
reason of Disability) to the reasonable satisfaction of Parent or any of its
Subsidiaries after the Specified Employee has received a written demand of
performance from Parent or any of its Subsidiaries (including the Surviving
LLC), as applicable, which sets forth the factual basis for Parent’s or any of
its Subsidiaries’ (including the Surviving LLC) belief that the Specified
Employee has not performed his or her duties, and the Specified Employee fails
to cure such non-performance to Parent’s or any of its Subsidiaries’ (including
the Surviving LLC) reasonable satisfaction within thirty (30) days after
receiving such notice.
(ii)    “Disability” shall mean that a Specified Employee, at the time notice is
given, has been unable to substantially perform Specified Employee’s job duties
for Parent or any of its Subsidiaries for not less than one-hundred and twenty
(120) work days within a twelve (12) consecutive month period as a result of the
Specified Employee’s incapacity due to a physical or mental condition and, if
reasonable accommodation is required by law, after any reasonable accommodation.
(iii)    “Good Reason” shall mean a Specified Employee’s resignation within
thirty (30) days following the expiration of any cure period (discussed below)
following (i) a failure to pay after written notice thereof from the Specified
Employee and Parent’s or the applicable Subsidiary’s failure to pay within 5
Business Days after receipt of such notice, or a reduction of greater than 10%
of, Specified Employee’s base salary, without Specified Employee’s express
written consent; (ii) Parent’s or any of its Subsidiary’s (including the
Surviving LLC), as applicable, material breach of any written agreement between
Specified Employee and Parent or any of its Subsidiaries, as applicable, and,
solely to the extent such breach is capable of cure, after written notice
thereof from Specified Employee describing such breach and Parent’s or the
applicable Subsidiary’s failure to cure such breach within thirty (30) days
after such notice; or (iii) without Specified Employee’s express written
consent, the relocation of Specified Employee’s primary place of employment by
more than fifty (50) miles from its location as of the date of such relocation.
Specified Employee will not resign for Good Reason without first providing
Parent with written notice of the acts or omissions constituting the grounds for
“Good Reason” within ninety (90) days of the initial existence of the grounds
for “Good Reason” and, solely to the extent such acts or omissions are capable
of cure, a reasonable cure period of not less than 5 Business Days, in the case
of any failure to pay, or thirty (30) days, in all other cases, in each case,
following the date of such notice.
(iv)    “Retention Period” shall mean a period of time that commences at 12:01
AM Pacific Time on the date that is one day after the Closing Date and ends at
11:59 PM Pacific Time on the one year anniversary of the Closing Date (the
“Retention Period Expiration Date”).


14

--------------------------------------------------------------------------------

CONFIDENTIAL





(v)    “Retention Per Share Parent Stock Consideration” shall mean a number of
shares of Parent Common Stock equal to the quotient obtained by dividing (x) the
Retention Based Payment by (y) the Total Outstanding Shares.
(vi)    “Retention Based Payment” shall mean One Million Two Hundred and Fifty
Thousand (1,250,000) shares of Parent Common Stock.
(c)    Retention Based Restriction Release.
(i)    Parent shall instruct its transfer agent to release from restriction the
shares of Parent Common Stock comprising the Retention Based Payment if:
(A)    each Specified Employee is an employee of Parent or any of its
Subsidiaries (including the Surviving LLC) for the entire Retention Period,
provided, however, that a Specified Employee shall be deemed to be an employee
of Parent or any of its Subsidiaries (including the Surviving LLC) for the
entire Retention Period if such Specified Employee (1) resigns during the
Retention Period for Good Reason or (2) is terminated by Parent or any of its
Subsidiaries (including the Surviving LLC) without Cause (the “Employment
Achievement”); or
(B)    there has occurred a Disposition prior to the Retention Period Expiration
Date.
(ii)    (A) Promptly following the first Business Day after the Retention Period
Expiration Date if there has been an Employment Achievement or (B) on the date
of the consummation of the Disposition, Parent shall (1) deliver a written
instruction to its transfer agent, copying the Representative, authorizing its
transfer agent to transfer the shares of Parent Common Stock comprising the
Retention Based Payment from the restricted account of the transfer agent to
unrestricted accounts of the Holders based on such Holders’ Pro Rata Portions,
and (2) deposit cash with the Exchange Agent in respect of Holders that will
receive cash in lieu of shares of Parent Common Stock in respect of the
Retention Based Payment in accordance with Section 1.6(e)(i)(C) and Section
1.6(g), which amounts in clauses (1) and (2) may be reduced pursuant to Section
1.8(b)(i).
(iii)    For the avoidance of doubt, in the event of a Disposition, the shares
of Parent Common Stock transferred from Parent’s restricted account to
unrestricted accounts of the Holders in accordance with Section 1.9(c)(ii) shall
not be subject to the terms of the Lock-Up Agreement.
(iv)    If, as of the Retention Period Expiration Date, there has not been an
Employment Achievement or a Disposition, Parent shall deliver, promptly
following the first Business Day after the Retention Period Expiration Date, a
written instruction to its transfer agent, copying the Representative,
authorizing the transfer agent to transfer the shares of Parent Common Stock
comprising the Retention Based Payment to Parent.
(v)    Parent shall reasonably cooperate with the Representative to process and
pay (if necessary as a result of the application of Section 1.6(g)) through
Parent’s or its Subsidiaries’ (including the Surviving LLC’s) payroll system,
any portion of the Retention Based Payment that constitutes an Option Retention
Based Payment or Promised Option Retention Based Payment to Holders who are
current or former employees and subject to Tax withholding.

1.10    Earnout.


15

--------------------------------------------------------------------------------

CONFIDENTIAL





(a)    Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:
(i)    “Business Revenue” shall mean the revenue for the Company Business as
determined by GAAP.
(ii)    “Company Business” shall mean the business of the Company and its
Subsidiaries as operated immediately prior to the First Effective Time, taking
into account the organic growth of the Company Business without any change in
the business plan.
(iii)    “Earnout Consideration” shall mean the Revenue Based Payment or the
University Contract Based Payment, as applicable.
(iv)    “New University Contracts” shall mean any written agreement or contract
entered into by the Company or any of its Subsidiaries, on the one hand, and an
institution of higher education or an Affiliate or contracted third party
procurement or services organization thereof (a “University”), on the other
hand, which agreement or contract provides for the Company or such Subsidiary to
create and operate a bootcamp for such University on economic terms that are
commercially reasonable to the Surviving LLC and/or Parent.
(v)    “Revenue Based Payment” shall have the following meaning:
(A)    If the Business Revenue during the Revenue Period is less than the
Revenue Based Payment Threshold, then the “Revenue Based Payment” shall mean a
number of shares of Parent Common Stock equal to zero (0).
(B)    If the Business Revenue during the Revenue Period is equal to or greater
than the Revenue Based Payment Threshold but less than the Revenue Based Payment
Target, then the “Revenue Based Payment” shall mean a number of shares of Parent
Common Stock equal to the sum of (1) 250,000, plus (2) the product obtained by
multiplying (x) a fraction (I) the numerator of which is the sum of (a) the
Business Revenue during the Revenue Period minus (b) the Revenue Based Payment
Threshold and (II) the denominator of which is 10,000,000 and (y) 250,000.
(C)    If the Business Revenue during the Revenue Period is equal to or greater
than the Revenue Based Payment Target, then the “Revenue Based Payment” shall
mean 500,000 shares of Parent Common Stock.
(vi)    “Revenue Period” shall mean a period of time that commences at 12:01 AM
Pacific Time on January 1, 2020 and ends at 11:59 PM Pacific Time on December
31, 2020.
(vii)    “Revenue Based Payment Target” shall mean $[***].
(viii)    “Revenue Based Payment Threshold” shall mean $[***].
(ix)    “University Contract Based Payment” shall have the following meaning:






16

--------------------------------------------------------------------------------

CONFIDENTIAL





(A)    If the New University Contracts during the University Contract Period is
less than the University Contract Based Payment Threshold, then the “University
Contract Based Payment” shall mean a number of shares of Parent Common Stock
equal to zero (0).
(B)    If the New University Contracts during the University Contract Period is
equal to or greater than the University Contract Based Payment Threshold but
less than the University Contract Based Payment Target, then the “University
Contract Based Payment” shall mean a number of shares of Parent Common Stock
equal to the sum of (1) 250,000, plus (2) the product obtained by multiplying
(x) a fraction (I) the numerator of which is the sum of (a) the New University
Contracts during the University Contract Period minus (b) the University
Contract Based Payment Threshold and (II) the denominator of which is 4 and (y)
250,000.
(C)    If the New University Contracts during the University Contract Period is
equal to or greater than the University Contract Based Payment Target, then the
“University Contract Based Payment” shall mean 500,000 shares of Parent Common
Stock.
(x)    “University Contract Based Payment Target” shall mean eight (8).
(xi)    “University Contract Based Payment Threshold” shall mean four (4).
(xii)    “University Contract Period” shall mean a period of time that commences
at 12:01 AM Pacific Time on February 4, 2019 and ends at 11:59 PM Pacific Time
on December 31, 2020.
(b)    Determination of Earnout Consideration.
(i)    Calculations.
(A)    Revenue Based Payment. No later than seventy-five (75) days after the
last day of the Revenue Period, Parent shall prepare and deliver to the
Representative a written statement (the “Revenue Based Payment Calculation
Statement”) setting forth in reasonable detail Parent’s determination of
Business Revenue for the Revenue Period and Parent’s calculation of the Revenue
Based Payment.
(B)    University Contract Based Payment. No later than 15 days after the last
day of the University Contract Period, Parent shall prepare and deliver to the
Representative a written statement (the “University Contract Based Payment
Calculation Statement”, and together with the Revenue Based Payment Calculation
Statement, the “Earnout Calculation Statements”) setting forth in reasonable
detail Parent’s determination of the New University Contracts for the University
Contract Period and Parent’s calculation of the University Contract Based
Payment.
(ii)    If the Representative disputes Parent’s determinations or calculations
in an Earnout Calculation Statement, the Representative shall notify Parent in
writing by 5:00 PM Pacific Time on the 30th day following the receipt of such
Earnout Calculation Statement of such dispute (such date, with respect to such
Earnout Calculation Statement, the “Earnout Dispute Deadline” and such notice,
the “Earnout Dispute Notice”), which Earnout Dispute Notice shall provide a
reasonably detailed description of such dispute, including the Representative’s
calculation of the applicable Earnout Consideration. Prior to the Earnout
Dispute Deadline, Parent shall allow the Representative reasonable access during
normal business hours to such books, records, work papers, employees and
accountants of Parent and the Surviving LLC used in or who have information used
in calculating the amounts set forth in the applicable Earnout


17

--------------------------------------------------------------------------------

CONFIDENTIAL





Calculation Statement to the extent reasonably necessary to determine the
accuracy of the applicable Earnout Calculation Statement. If the Representative
does not deliver an Earnout Dispute Notice on or before the Earnout Dispute
Deadline with respect to such Earnout Calculation Statement, then Parent’s
calculation of the applicable Earnout Consideration in the applicable Earnout
Calculation Statement shall be deemed conclusive, final and binding on the
parties hereto and the Representative will not be permitted to dispute such
determination.
(iii)    
(A)    If the Representative timely delivers an Earnout Dispute Notice with
respect to a Revenue Based Payment Calculation Statement, and Parent and the
Representative are unable to mutually agree on the amount of the Revenue Based
Payment within 30 days following receipt by Parent of the Earnout Dispute
Notice, then the determination of the Revenue Based Payment will be settled
pursuant to the dispute resolution process set forth in Section 1.10(c).
(B)    If the Representative timely delivers an Earnout Dispute Notice with
respect to a University Contract Based Payment Calculation Statement, and Parent
and the Representative are unable to mutually agree on the amount of the
University Contract Based Payment within 30 days following receipt by Parent of
the Earnout Dispute Notice, then the determination of the University Contract
Based Payment will be settled in accordance with Section 10.13.
(c)    Arbitration. Either Parent or the Representative may submit, within ten
(10) Business Days of the end of such (30)-day period, any dispute described in
Section 1.10(b)(iii)(A) to an independent accounting firm of international
reputation reasonably acceptable to the Representative (on behalf of the
Indemnifying Parties) and Parent (the “Accounting Arbitrator”) for final binding
written resolution. Parent and the Representative shall each provide the
Accounting Arbitrator with their respective determinations of the Revenue Based
Payment and all supporting documentation in connection therewith. Parent and the
Representative shall use reasonable efforts to cause the Accounting Arbitrator
to make the final determination of the Retention Based Payment in accordance
with the terms of this Agreement within thirty (30) days after the initial
submission of the dispute to the Accounting Arbitrator. The Accounting
Arbitrator shall make an independent determination of the Revenue Based Payment
that, assuming compliance with the previous clause, shall be final and binding
on the Indemnifying Parties and Parent if such independent determination of
Revenue Based Payment shall be within the range proposed by Parent and the
Representative, and shall not be subject to dispute, appeal, Action or challenge
for any reason. If the Accounting Arbitrator’s independent determination of the
Revenue Based Payment is outside the range proposed by Parent and the
Representative, then the applicable Retention Based Payment proposed by Parent
or the Representative that was closer to that of the Accounting Arbitrator shall
be final and binding on the Holders and Parent. The Accounting Arbitrator shall
be instructed to resolve the dispute based solely on presentations and
supporting material provided by Parent and the Representative and not pursuant
to any independent review or investigation. The fees, costs and expenses of the
Accounting Arbitrator shall be borne by the Representative (on behalf of the
Indemnifying Parties out of the Expense Fund) and Parent in inverse proportion
as they may prevail on the matters resolved by the Accounting Arbitrator, which
proportionate allocation shall be calculated on an aggregate basis based on the
relative dollar values of the amounts in dispute and shall be determined by the
Accounting Arbitrator at the time the determination is rendered on the merits of
the matters submitted. The Revenue Based Payment, after giving effect to the
resolution of the disputed items by the Accounting Arbitrator, shall be deemed
to be final and binding for purposes of this Section 1.10(c).
(d)    Distribution of Earnout Consideration.


18

--------------------------------------------------------------------------------

CONFIDENTIAL





(i)    Following the Revenue Period and the final determination of the Revenue
Based Payment pursuant to this Section 1.10, subject to the other terms and
conditions of this Agreement, including Section 1.10(c), Parent shall, on the
later of (x) April 1, 2021 or (y) the date no later than five (5) days after
such final determination following the Revenue Period, cause its transfer agent
to issue to the Holders shares of Parent Common Stock (or cause the Exchange
Agent to pay cash to the applicable Holders pursuant to Section 1.6(e)(i) or
after giving effect to Section 1.6(g)) in accordance with Section 1.6(b)(i),
Section 1.6(c)(i), Section 1.6(d)(i) and Section 1.6(e)(i) in an amount equal to
the Revenue Based Payment, as such amount may be reduced pursuant to Sections
1.10(j) and 8.6.
(ii)    Following the University Contract Period and the final determination of
the University Contract Based Payment pursuant to this Section 1.10, subject to
the other terms and conditions of this Agreement, Parent shall, within five (5)
days of such final determination following the University Contract Period, cause
its transfer agent to issue to the Holders shares of Parent Common Stock (or
cause the Exchange Agent to pay cash to the applicable Holders pursuant to
Section 1.6(e)(i) or after giving effect to Section 1.6(g)) in accordance with
Section 1.6(b)(i), Section 1.6(c)(i), Section 1.6(d)(i) and Section 1.6(e)(i) in
an amount equal to the University Contract Based Payment, as such amount may be
reduced pursuant to Sections 1.10(j) and 8.6.
(iii)    Each applicable Earnout Consideration issuable pursuant to Section
1.10(d) shall be allocated to the Holders under Section 1.6(b)(i), Section
1.6(c)(i), Section 1.6(d)(i) and Section 1.6(e)(i) based on their respective Pro
Rata Portions as of immediately prior to the First Effective Time.
(iv)    Parent shall reasonably cooperate with the Representative to process and
pay (if necessary as a result of the application of Section 1.6(g)) through
Parent’s or its Subsidiaries’ (including the Surviving LLC’s) payroll system,
any portion of the applicable Earnout Consideration that constitutes an Option
Earnout Payment or Promised Option Earnout Payment payable to Holders who are
current or former employees and subject to Tax withholding.
(v)    In the event an Earnout Consideration becomes issuable or payable under
this Agreement, each Holder shall promptly provide any information reasonably
requested by Parent, the Exchange Agent or the Representative in order to effect
the issuance or payment of the applicable Earnout Consideration hereunder, and
the Representative shall, upon receiving such information from each applicable
Holder, promptly provide such information to Parent and/or the Exchange Agent.
(e)    Each Earnout Consideration is speculative and is subject to numerous
factors outside the control of Parent. There is no assurance that any Earnout
Consideration will be issuable or payable under this Agreement and Parent has
not promised nor projected any Earnout Consideration. Parent owes no fiduciary
duty to any other Party to this Agreement. The Parties intend solely that the
express provisions of this Agreement govern their contractual relationship with
respect to each applicable Earnout Consideration.
(f)    Subject to Parent’s obligations set forth in Section 1.10(h) below,
neither Parent nor any of its Affiliates shall be required to (1) preserve or
expand the present or any future relationships of the Surviving LLC with
customers, distributors, suppliers and other Persons with which the Surviving
LLC, the Company, Parent or any of Parent’s Affiliates has business relations,
(2) preserve or expand the business organization of the Surviving LLC, or keep
available the services of any employees, consultants or independent contractors
of the Surviving LLC or Parent, (3) develop, improve or upgrade the products
and/or services offered by the Company Business, (4) pursue any particular
business opportunity in connection with the Surviving LLC or the Company
Business, regardless of whether such opportunity was identified before or is
identified after the Closing, (5) maintain or change the prices or discounts
offered by the Company


19

--------------------------------------------------------------------------------

CONFIDENTIAL





or the Surviving LLC in connection with the Company Business, or (6) develop or
pursue any opportunities for synergies or economies of scale or integrate the
Surviving LLC with any Affiliate or other business of Parent or its Affiliates.
For purposes of Section 1.10, the Parties acknowledge that Parent, as the
ultimate owner of the Surviving LLC after Closing, has the power to direct the
management, strategy and business decisions of the Surviving LLC (including,
without limitation, whether to enter into, and the terms and conditions of, any
New University Contract).
(g)    The rights to receive any Earnout Consideration (1) are solely a
contractual right and are not a security for purposes of any securities laws,
and confer only the rights of a general unsecured creditor under applicable
Legal Requirements; (2) do not constitute an investment or ownership interest in
Parent or any of its Affiliates; (3) are an integral part of the consideration
for the Mergers; (4) are not represented by any form of certificate or
instrument; (5) do not give any rights to any dividend, voting or other rights
as a securityholder of Parent or any of its Affiliates; (6) do not bear
interest; (7) are not redeemable; and (8) may not be sold, assigned, pledged,
gifted, conveyed or otherwise transferred (a “Transfer”), except by operation of
law or pursuant to the laws of descent and distribution, divorce or community
property or to any trust or other entity for the benefit of any such family
member of such former holder of Company Capital Stock, provided that any such
transferee shall agree in writing with Parent, as a condition precedent to such
transfer, to be bound by all of the provisions of this Agreement relating to the
Earnout Consideration (with any Transfer in violation of this Section 1.10(g)
being null and void). As used herein, the word “family” shall include any
spouse, lineal ancestor or descendent, brother or sister of a Person; any lineal
ancestor or descendent, brother or sister of such Person’s spouse; any spouse of
any lineal ancestor or descendent, brother or sister of such Person or such
Person’s spouse; or any lineal ancestor or descendent of any brother or sister
of such Person or such Person’s spouse.
(h)    Notwithstanding the foregoing, Parent agrees that Parent and its
Subsidiaries (including the Surviving LLC and its Subsidiaries) shall act in
good faith and use commercially reasonable efforts to achieve each Earnout
Consideration in full, including by allocating commercially reasonable resources
to the Surviving LLC. For the purposes of this Section 1.10(h) only,
“commercially reasonable efforts” shall mean the efforts that Parent or a
similarly sized company would utilize for a business with similar commercial
potential as the Company Business. Parent shall not, and shall not authorize or
permit its Affiliates (including the Surviving LLC and its Subsidiaries) to,
take any action or omit to take any action with the primary intent of avoiding
the issuance of or reducing the amount of any Earnout Consideration. Parent
agrees to maintain separate accounting books and records for the Company to the
extent necessary to determine the Earnout Consideration.
(i)    Notwithstanding any provision of this Section 1.10 to the contrary, in
the event that (1) a Disposition occurs prior to the end of the Revenue Period
and/or the University Contract Period, as applicable, the maximum amounts of the
Revenue Based Payment and/or University Contract Based Payment (solely to the
extent such applicable Earnout Consideration has not previously been issued)
shall automatically be deemed achieved, and Parent shall cause its transfer
agent to issue, prior to the consummation of such Disposition, to the Holders an
amount equal to such applicable Earnout Consideration, as such amounts may be
reduced pursuant to Sections 1.8(b)(i), 1.10(j) and 8.6 (if applicable); or (2)
Parent shall have materially breached any of its obligations under Section
1.10(h) and, solely to the extent such breach is capable of cure, not cured such
breach within 30 days of written notice by the Representative of such breach,
the maximum amounts of the Revenue Based Payment and/or University Contract
Based Payment (solely to the extent such applicable Earnout Consideration has
not previously been issued) shall automatically be deemed achieved, and Parent
shall cause its transfer agent to promptly issue to the Holders an amount equal
to the applicable Earnout Consideration, as such amounts may be reduced pursuant
to Sections 1.8(b)(i), 1.10(j)


20

--------------------------------------------------------------------------------

CONFIDENTIAL





and 8.6 (if applicable). For the avoidance of doubt, the shares of Parent Common
Stock issuable to the Holders pursuant to this Section 1.10(i) shall not be
subject to the terms of the Lock-Up Agreement.
(j)    Right of Set-Off. Notwithstanding anything set forth in this Agreement to
the contrary, the Holders’ rights to receive their respective portion of the
applicable Earnout Consideration (if any) shall be subject to the set-off rights
provided for in Section 8.6.

1.11    Adjustments to Total Cash Consideration.
(a)    Pre-Closing Statement. No later than three (3) Business Days prior to the
Closing, the Company shall deliver to Parent a good faith estimate of the
unaudited consolidated balance sheet of the Company as of the Closing Date, that
has been prepared in accordance with GAAP on a basis consistent with the
Financials (except as may otherwise be expressly required by this Agreement) and
that fairly presents an estimate by the Company in good faith based on
reasonable assumptions of the consolidated balance sheet of the Company and its
Subsidiaries as of the Closing Date, after giving effect to the Closing (the
“Closing Date Balance Sheet”), and based on the Closing Date Balance Sheet, a
statement (the “Pre-Closing Statement”) setting forth the Company’s good faith
estimate of (i) Net Working Capital, (ii) Closing Indebtedness, (iii) Third
Party Expenses, (iv) Closing Cash and (v) Aggregate Exercise Price, together
with a calculation of the Total Cash Consideration based on the foregoing
amounts. The Closing Date Balance Sheet shall be subject to the reasonable
review and comment of Parent (provided, that, Parent must provide comments
within two Business Days of the Company’s delivery to Parent of the Closing Date
Balance Sheet) and shall be used to determine the Total Cash Consideration. The
Total Cash Consideration listed on the Pre-Closing Statement is referred to
herein as the “Estimated Total Cash Consideration.” The Estimated Total Cash
Consideration set forth in the Pre-Closing Statement shall be certified as a
good faith and reasonable estimate by the Chief Executive Officer and Chief
Financial Officer of the Company.
(b)    Post-Closing Statement. Within ninety (90) days following the Closing,
Parent shall prepare and deliver, or cause to be prepared and delivered, to the
Representative a statement (the “Post-Closing Statement”), setting forth
Parent’s good faith calculation of Net Working Capital, Closing Indebtedness,
Third Party Expenses, Closing Cash, and Aggregate Exercise Price, together with
a calculation of the Total Cash Consideration based on the foregoing amounts.
(c)    Review of Post-Closing Statement. The Representative shall have thirty
(30) days following its receipt of the Post-Closing Statement (the “Review
Period”) to review the same. During the Review Period, Parent shall allow the
Representative reasonable access during normal business hours to such books,
records, work papers, employees and accountants of Parent and the Surviving LLC
used in or who have information used in calculating the amounts set forth in the
Post-Closing Statement to the extent reasonably necessary to determine the
accuracy of the Post-Closing Statement. On or before the expiration of the
Review Period, the Representative shall deliver to Parent a written statement
accepting or disputing Parent’s calculation of Net Working Capital, Closing
Indebtedness, Third Party Expenses, Closing Cash and Aggregate Exercise Price in
the Post-Closing Statement. In the event that the Representative shall dispute
any of Parent’s calculations, the Representative shall deliver to Parent a
statement that sets forth a reasonably detailed itemization of the
Representative’s objections and the reasons therefor (such statement, a “Dispute
Statement”). If the Representative does not deliver a Dispute Statement to
Parent within the Review Period or delivers a statement accepting the
Post-Closing Statement, then Parent’s calculation of Total Cash Consideration
set forth in the Post-Closing Statement shall be final and binding for purposes
of this Section 1.11 with respect to the calculation of Total Cash
Consideration.


21

--------------------------------------------------------------------------------

CONFIDENTIAL





(d)    Reasonable Efforts. If the Representative delivers a Dispute Statement
within the Review Period, Parent and the Representative shall each use
reasonable efforts to resolve by written agreement any disputes as to the
calculation of the Total Cash Consideration (as so resolved, the “Agreed
Adjustments”). If the Representative and Parent so resolve all such disputes,
the calculation of the Total Cash Consideration as adjusted by the Agreed
Adjustments shall be deemed to be final and binding for purposes of this Section
1.11(d) with respect to the calculation of Total Cash Consideration.
(e)    Dispute Resolution. If the objections raised by the Representative in the
Dispute Statement regarding the calculation of Total Cash Consideration are not
resolved by Agreed Adjustments within the thirty (30) day period provided in
Section 1.11(c), then, within ten (10) Business Days after the end of such
thirty (30)-day period, the objections that remain unresolved (the “Disputed
Items”), together with any supporting documentation as either Parent or the
Representative may choose to submit, shall be submitted by the Representative
and Parent for final binding written resolution to the Accounting Arbitrator.
Parent and the Representative shall each provide the Accounting Arbitrator with
their respective determinations of Total Cash Consideration, taking into account
the Agreed Adjustments pursuant to Section 1.11(d), if any. Parent and the
Representative shall use reasonable efforts to cause the Accounting Arbitrator
to make the final determination of the Disputed Items as to the calculation of
Total Cash Consideration in accordance with the terms of this Agreement within
thirty (30) days after such Disputed Items have been so submitted to the
Accounting Arbitrator. The Accounting Arbitrator shall make an independent
determination of the Disputed Items that, assuming compliance with the previous
clause, shall be final and binding on the Indemnifying Parties and Parent if
such independent determination of Total Cash Consideration shall be within the
range proposed by Parent and the Representative, and shall not be subject to
dispute, appeal, Action or challenge for any reason. If the Accounting
Arbitrator’s independent determination of the Total Cash Consideration is
outside the range proposed by Parent and the Representative, then the applicable
Total Cash Consideration proposed by Parent or the Representative that was
closer to that of the Accounting Arbitrator shall be final and binding on the
Indemnifying Parties and Parent. The scope of the disputes to be resolved by the
Accounting Arbitrator shall be limited to whether such calculation was done in
accordance with the terms hereof, and whether there were mathematical errors in
the calculation of Total Cash Consideration, and the Accounting Arbitrator is
not to make any other determination. The Accounting Arbitrator shall be
instructed only to resolve the Disputed Items based solely on presentations and
supporting material provided by Parent and the Representative and not pursuant
to any independent review or investigation. The fees, costs and expenses of the
Accounting Arbitrator shall be borne by the Representative (on behalf of the
Indemnifying Parties out of the Expense Fund) and Parent in inverse proportion
as they may prevail on the matters resolved by the Accounting Arbitrator, which
proportionate allocation shall be calculated on an aggregate basis based on the
relative dollar values of the amounts in dispute and shall be determined by the
Accounting Arbitrator at the time the determination is rendered on the merits of
the matters submitted. The Total Cash Consideration, after giving effect to any
Agreed Adjustments and to the resolution of Disputed Items by the Accounting
Arbitrator, shall be deemed to be final and binding for purposes of this Section
1.11.
(f)    Total Cash Consideration, as finally adjusted pursuant to this Section
1.11, is referred to herein as the “Final Total Cash Consideration.” The date on
which the Final Total Cash Consideration is determined pursuant to this Section
1.11 shall hereinafter be referred to as the “Settlement Date.”
(g)    
(i)    If the Final Total Cash Consideration is greater than the Estimated Total
Cash Consideration, (A) Parent shall, within three (3) Business Days of the
Settlement Date, transfer to the


22

--------------------------------------------------------------------------------

CONFIDENTIAL





Exchange Agent an amount of cash equal to the amount by which the Final Total
Cash Consideration exceeds the Estimated Total Cash Consideration, and the
Exchange Agent shall pay an amount of cash to the Indemnifying Parties equal to
their respective Pro Rata Portions of such amount.
(ii)    If the Estimated Total Cash Consideration is greater than the Final
Total Cash Consideration, then within three (3) Business Days of the Settlement
Date, Parent and the Representative shall provide a joint written instruction to
the Escrow Agent to deliver to Parent promptly from the Escrow Amount a portion
of the Escrow Amount equal to the amount by which the Estimated Total Cash
Consideration exceeds the Final Total Cash Consideration.
(i)    If there is no difference between the Final Total Cash Consideration and
the Estimated Total Cash Consideration, then no payments shall be made.

1.12    Withholding. The Company, the Exchange Agent, Parent, and the Surviving
LLC (the “Withholding Agents”) shall be entitled to deduct and withhold from any
consideration payable or otherwise deliverable pursuant to this Agreement such
amounts as may be required to be deducted or withheld therefrom under any
provision of federal, local or foreign Tax law or under any Legal Requirements
or applicable Orders from a Tax Authority; provided, however, that Parent shall:
(i) other than with respect to payments made to Optionholders who are current or
former employees, notify the Representative of the amount of such withholding
prior to making any such deduction or withholding and shall cooperate with the
Representative to the extent reasonable in efforts to obtain reduction of or
relief from such deduction or withholding, and (ii) timely remit to the
appropriate Tax Authority any and all amounts so deducted or withheld and timely
file all related Tax Returns required to be filed under applicable Legal
Requirements. To the extent such amounts are so deducted or withheld and
remitted to the appropriate Tax Authority in accordance with applicable Legal
Requirements, such amounts shall be treated for all purposes under this
Agreement as having been paid to the Person to whom such amounts would otherwise
have been paid. To the extent that such amounts are not so deducted and
withheld, the Person to whom such amounts are paid shall indemnify each of the
Withholding Agents with respect to such amounts required to be deducted and
withheld and penalties, interest and additions to Tax, except to the extent
attributable to the gross negligence or willful misconduct of the Withholding
Agents.

1.13    Company Loans .  In the event that any Holder as a borrower has
outstanding loans from the Company as of the First Effective Time, the cash
portion of any amounts payable to such holder or pursuant to Section 1.6(b)(i),
Section 1.6(c)(i), Section 1.6(d)(i) or 1.6(e)(i) hereof, if any, shall be
reduced by an amount equal to the outstanding principal plus accrued interest,
if any, of such holder’s loans as of the First Effective Time, plus any other
amounts owed by such holder to the Company (collectively, such holder’s “Loan
Repayment Amount”). Such loans shall be satisfied as to the amount by which the
cash consideration is reduced pursuant to this Section 1.13. To the extent the
consideration payable to such holder is so reduced, such amount shall be treated
for all purposes under this Agreement as having been paid to such holder.

1.14    Tax Consequences. The Mergers are intended to qualify as a
“reorganization” within the meaning of Section 368(a)(1) of the Code, and this
Agreement is intended to constitute, and is adopted as, a “plan of
reorganization” within the meaning of Treasury Regulations Sections 1.368-2(g)
and 1.368-3. The parties agree that (i) each party hereto shall cause all Tax
Returns relating to the Mergers to be filed on the basis of treating the Mergers
as a “reorganization” within the meaning of Section 368(a)(1) of the Code and
(ii) except as contemplated by this Agreement, neither Parent nor the Company
shall take, nor permit their respective Affiliates to take any action that
reasonably would be expected to cause the Mergers to fail to qualify as a
reorganization within the meaning of Section 368(a) of the Code, unless
otherwise required by applicable Legal Requirements. None of Parent or any of
its Affiliates makes any representations or


23

--------------------------------------------------------------------------------

CONFIDENTIAL





warranties to the Company or to any securityholder of the Company regarding the
Tax treatment of the Mergers, or any of the Tax consequences to the Company or
any securityholder of the Company of this Agreement, the Mergers or any of the
other transactions or agreements contemplated hereby. The Company acknowledges
that the Company and the securityholders of the Company are relying solely on
their own Tax advisors in connection with this Agreement, the Mergers and the
other transactions and agreements contemplated hereby. Notwithstanding the
foregoing or anything to the contrary in this Agreement, if tax counsel to
Parent and the Company, after good faith consultation with each other,
reasonably determine at Closing that, taking into account the Total Cash
Consideration, cash paid to Unaccredited Investors and in respect of fractional
shares, and a reasonable estimate of the cash to be paid with respect to
Dissenting Shares, and the Closing Stock Consideration, the Continuity Test (as
defined below) is not satisfied solely as a result of foregoing and the value of
a share of Parent Common Stock, then the Total Cash Consideration shall be
reduced and the Closing Stock Consideration correspondingly increased to the
minimum extent necessary to enable the Continuity Test to be satisfied (as
reasonably determined by such tax counsel).  The Continuity Test means the
requirement under Section 368(a) of the Code that at least 40% of the value of
the Company Capital Stock must be exchanged for Parent Common Stock.  For
purposes of determining whether the Continuity Test has been satisfied at
Closing, the value of a share of Parent Common Stock shall be the Parent Trading
Price as of the First Effective Time, and the Total Cash Consideration shall be
reduced to the minimum extent necessary to enable the Continuity Test to be
satisfied using such price for each additional share of Parent Common Stock to
be issued. Any payments made pursuant to Section 1.9, Section 1.10, or Section
1.11, other than payments made to Optionholders who are current or former
employees and subject to Tax withholding, will be treated as adjustments to the
Total Consideration for Tax purposes, unless otherwise required by applicable
Legal Requirements.

1.15    Parent Common Stock Issuance. The aggregate amount of the Parent Common
Stock issuable to Holders in respect of their shares of Company Capital Stock,
Issued and Outstanding Company Options and Participating Company Notes pursuant
to this Agreement shall not be greater than 19.99% of the shares of Parent
Common Stock that were issued and outstanding prior to the First Effective Time,
and assuming that (i) the entire Escrow Amount is fully paid to the Indemnifying
Parties as Total Consideration in accordance with this Agreement (ii) the entire
Retention Bonus Payment (less the amount of cash payable to Participating
Individuals and Unaccredited Investors pursuant to Section 1.9(c)(ii)) is fully
paid to the Holders as Total Consideration in accordance with this Agreement,
(iii) any Dissenting Shares will receive a cash amount equal in value to the
consideration otherwise payable to holders of Company Capital Stock in
accordance with this Agreement, and (iv) to the extent Unaccredited Investors
would otherwise have been entitled to be issued shares of Parent Common Stock as
consideration or otherwise under this Agreement, Parent shall pay such amounts
in cash pursuant to Section 1.6(g).

1.16    Taking of Further Action. If at any time after the First Effective Time,
any further action is necessary or desirable to carry out the purposes of this
Agreement, to vest the Surviving Corporation with full right, title and
possession to all assets, property, rights, privileges, powers and franchises of
the Company, to vest Parent with full right, title and possession to all of the
Company Capital Stock or to vest the Surviving LLC with full right, title and
possession to all assets, property, rights, privileges, powers and franchises of
the Surviving Corporation, then each of the Company, Parent and the officers and
directors of each of the Company and Parent are fully authorized in the name of
their respective corporations or otherwise to take, and will take, all such
lawful and necessary action.

ARTICLE II
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY


24

--------------------------------------------------------------------------------

CONFIDENTIAL





Subject to any disclosure set forth in (i) the specific section, subsection or
subclause of the disclosure schedule delivered by the Company to Parent on the
Agreement Date prior to the execution and delivery hereof (the “Disclosure
Schedule”) that corresponds to the specific section, subsection or subclause of
each representation and warranty set forth in this Article II, or (ii) any other
section, subsection or subclause of the Disclosure Schedule solely if and to the
extent that it is reasonably apparent on the face of such disclosure that it
applies to such other section, subsection or subclause of this Article II
without reference to the documents referenced therein or any extrinsic knowledge
of the matters addressed thereby, the Company hereby represents and warrants to
Parent and the Merger Subs as follows:

2.1    Organization and Good Standing.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware. The Company has the requisite corporate power to own, lease and
operate its assets and properties and to carry on its business as currently
conducted. The Company is duly qualified or licensed to do business and in good
standing as a foreign corporation in each other jurisdiction in which the
character or location of its assets or properties (whether owned, leased or
licensed) or the nature of its business make such qualification or license
necessary to the Company’s business as currently conducted, other than to the
extent that a failure be so qualified or licensed in any such other jurisdiction
would not be material to the Company and its Subsidiaries, taken as a whole. The
Company has Made Available true, correct and complete copies of its certificate
of incorporation, as amended to date (the “Certificate of Incorporation”) and
bylaws, as amended to date, each in full force and effect on the Agreement Date
(collectively, the “Charter Documents”). The Board of Directors of the Company
has not approved or proposed any amendment to any of the Charter Documents that
has not been Made Available. Section 2.1 of the Disclosure Schedule lists the
directors and officers of the Company and every jurisdiction in which the
Company and its Subsidiaries have Employees or facilities as of the Agreement
Date. Except as set forth on Section 2.1 of the Disclosure Schedule, the
operations now being conducted by the Company and its Subsidiaries are not now
and have never been conducted by the Company or any of its Subsidiaries under
any name other than “Fullstack Academy.”

2.2    Authority and Enforceability.  The Company has all requisite corporate
power and authority to enter into this Agreement and any Related Agreements to
which it is a party and, subject to receipt of the Requisite Stockholder
Approval, to consummate the First Merger and the other Transactions. The
execution and delivery of this Agreement and any Related Agreements to which the
Company is a party and the consummation of the Mergers and the other
Transactions have been duly authorized by all necessary corporate action on the
part of the Company (including the unanimous approval of the Board of Directors
of the Company) and no further corporate action is required on the part of the
Company to authorize this Agreement and any Related Agreements to which the
Company is a party or to consummate the Mergers or any other Transactions, other
than the adoption of this Agreement and the approval of the Mergers by the
Stockholders of the Company who hold a majority of the voting power of the
outstanding shares of Company Capital Stock the “Requisite Stockholder
Approval”). The Requisite Stockholder Approval is the only vote of the
Stockholders required under applicable Legal Requirements, Delaware Law, the
Charter Documents and all Contracts to which the Company is a party to legally
adopt this Agreement and approve the Mergers and the other Transactions. The
Board of Directors of the Company has approved this Agreement, the Mergers and
the other Transactions, and recommended to the Stockholders to vote in favor of
adoption of this Agreement and approval of the Mergers and the other
Transactions (the “Company Recommendation”). This Agreement and each of the
Related Agreements to which the Company is a party have been or will be duly
executed and delivered by the Company and assuming the due authorization,
execution and delivery by the other parties hereto and thereto, constitute or
will, when executed, constitute the valid and binding obligations of the Company
enforceable against it in accordance with their respective terms, subject to
(x) Legal Requirements of general application relating to bankruptcy,
insolvency, moratorium, the relief of debtors and enforcement of creditors’
rights in general, and (y) rules of law governing specific performance,


25

--------------------------------------------------------------------------------

CONFIDENTIAL





injunctive relief, other equitable remedies and other general principles of
equity (clauses (x) and (y) collectively, the “Enforceability Limitations”).

2.3    Governmental Approvals and Consents. Except as set forth on Section 2.3
of the Disclosure Schedule, no consent, notice, waiver, approval, waiting period
expiration or termination, Order or authorization of, or registration,
declaration or filing with any Governmental Entity, is required by, or with
respect to, the Company or any of its Subsidiaries in connection with the
execution and delivery of this Agreement and any Related Agreement to which the
Company or any of its Subsidiaries is a party or the consummation of the Mergers
or any other Transactions, except for (a) such consents, notices, waivers,
approvals, Orders, authorizations, registrations, declarations and filings as
may be required under applicable securities laws and state “blue sky” laws, (b)
such consents, notices, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under the HSR Act or
any foreign antitrust, merger control, or competition law, (c) the filing of the
Certificates of Merger with the Secretary of State of the State of Delaware, and
(d) such other consents, waivers, approvals, Orders, authorizations,
registrations, declarations and filings which, if not obtained or made, would
not be material to the Company and its Subsidiaries, taken as a whole.

2.4    No Conflicts. Except as set forth in Section 2.4 of the Disclosure
Schedule, assuming compliance with the regulatory measures, if any, described in
Section 2.3 hereto, the execution and delivery by the Company of this Agreement
and any Related Agreement to which the Company or any of its Subsidiaries is a
party, and the consummation of the Mergers or any other Transactions, will not
conflict with or result in any violation of or default under (with or without
notice or lapse of time, or both) or give rise to a right of termination,
cancellation, modification or acceleration of any obligation or loss of any
benefit under (a) any provision of the Charter Documents or the organizational
documents of any Subsidiary of the Company, as amended, (b) any Material
Contract or (c) any Legal Requirement or Order applicable to the Company or any
of its Subsidiaries or any of their respective properties or assets (whether
tangible or intangible), other than, in each case, any conflict, violation,
default, termination, cancellation, modification, acceleration or loss which
would not, individually or in the aggregate, be material to the Company and its
Subsidiaries, taken as a whole. Section 2.4 of the Disclosure Schedule sets
forth all necessary notices, consents, waivers and approvals of parties to any
Material Contracts as are required thereunder in connection with the Mergers or
any other Transactions, or for any such Material Contract to remain in full
force and effect without limitation, modification or alteration after the
Effective Times so as to preserve all rights of, and benefits to, the Company
and its Subsidiaries, as the case may be, under such Material Contracts from and
after the Effective Times. Following the consummation of the Mergers, the
Surviving LLC or the applicable Subsidiary of the Company will be permitted to
exercise all of its rights under the Material Contracts without the payment of
any additional amounts or consideration other than ongoing fees, royalties or
payments which the Company or such Subsidiary would otherwise have been required
to pay pursuant to the terms of such Material Contracts had the Mergers or other
Transactions not occurred.

2.5    Company Capital Structure.
(a)    The authorized capital stock of the Company consists of (i) 11,000,000
shares of Company Common Stock, of which 8,955,934 shares are issued and
outstanding on the Agreement Date. As of the Agreement Date, the Company Capital
Stock is held by the Persons and in the amounts set forth in Section 2.5(a) of
the Disclosure Schedule which further sets forth for each such Person the number
of shares held, class and/or series of such shares, the number of the applicable
stock certificates representing such shares and the domicile addresses of record
of such Persons. All outstanding shares of Company Capital Stock are duly
authorized, validly issued, fully paid and non-assessable and at the First
Effective Time will


26

--------------------------------------------------------------------------------

CONFIDENTIAL





not be subject to preemptive rights created by statute, the Charter Documents,
or any agreement to which the Company is a party or by which it is bound.
(b)    Except as set forth in Section 2.5(b) of the Disclosure Schedule, all
outstanding shares of Company Capital Stock and Issued and Outstanding Company
Options have been issued or repurchased (in the case of shares that were
outstanding and repurchased by the Company or any stockholder of the Company) in
compliance with all applicable Legal Requirements, and were issued, transferred
and repurchased (in the case of shares that were outstanding and repurchased by
the Company or any stockholder of the Company) in accordance with any right of
first refusal or similar right or limitation Known to the Company. There are no
declared or accrued but unpaid dividends with respect to any shares of Company
Capital Stock. Other than the Company Capital Stock set forth in Section 2.5(a)
of the Disclosure Schedule, the Company has no other capital stock authorized,
issued or outstanding as of the Agreement Date. True, correct and complete
copies of all agreements relating to any securities of the Company have been
Made Available and as of the Agreement Date such agreements and instruments have
not been amended, modified or supplemented and there are no agreements to amend,
modify or supplement such agreements or instruments from the forms thereof
provided to Parent.
(c)    Except for the Plan and as otherwise set forth in Section 2.5(c) of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries have ever
adopted, sponsored or maintained any stock option plan or any other plan or
agreement providing for equity or equity-related compensation to any Person
(whether payable in shares, cash or otherwise). The Company has reserved
2,100,000 shares of Company Common Stock for issuance to employees and directors
of, and consultants to, the Company upon the issuance of stock or the exercise
of options or the granting or purchase of restricted stock granted under the
Plan, of which (i) 1,029,250 shares are issuable, as of the Agreement Date, upon
the exercise of outstanding, unexercised options granted under the Plan,
(ii) 255,934 shares have been issued upon the exercise of options granted under
the Plan and remain outstanding as of the Agreement Date, (iii) no shares have
been issued as restricted stock under the Plan, and (iv) 814,816 shares remain
available for future grant. Except as set forth on Section 2.5(c) of the
Disclosure Schedule, each Issued and Outstanding Company Option was originally
granted with an exercise price at least equal to the fair market value of a
share of Company Common Stock on the date of grant. Except as set forth in
Section 2.5(c) of the Disclosure Schedule, the terms of the Plan and the
applicable agreements for each Issued and Outstanding Company Option award allow
for the treatment of Issued and Outstanding Company Options as provided in this
Agreement, without the consent or approval of the holders of such Issued and
Outstanding Company Options, the Stockholders or otherwise and without any
acceleration of the exercise schedules or vesting provisions in effect for such
Issued and Outstanding Company Options. True and complete copies of all
agreements and instruments relating to or issued under the Plan have been Made
Available and as of the Agreement Date such agreements and instruments have not
been amended, modified or supplemented and there are no agreements to amend,
modify or supplement such agreements or instruments from the forms thereof Made
Available. All holders of Issued and Outstanding Company Options are current
employees or consultants/advisors, former employees within their
post-termination exercise window or non-employee directors of the Company or a
Subsidiary of the Company.
(d)    Section 2.5(d) of the Disclosure Schedule sets forth as of the Agreement
Date for each outstanding Issued and Outstanding Company Option, the name of the
holder, the type of award, the type of entity of such holder, the domicile
address of record of such holder, whether such holder is an employee of the
Company or a Subsidiary of the Company, the number of shares of Company Capital
Stock issuable upon the exercise of such Issued and Outstanding Company Option,
the date of grant, the exercise price (if any), the vesting schedule, including
the extent vested to date and whether such vesting is subject to acceleration as
a result of the Transactions or any other events, and whether such Issued and
Outstanding


27

--------------------------------------------------------------------------------

CONFIDENTIAL





Company Option is a nonstatutory option or qualifies as an incentive stock
option as defined in Section 422 of the Code, and whether (and to what extent)
any such Issued and Outstanding Company Option is or has ever been subject to
Section 409A (whether or not subsequently amended to comply with or be exempt
from the requirements of Section 409A) and any action taken to amend any such
Issued and Outstanding Company Option to comply with or be exempt from the
requirements of Section 409A.
(e)    Section 2.5(e) of the Disclosure Schedule sets forth as of the Agreement
Date for each Promised Company Option, the name of the holder of such promised
option, the domicile address of record of such holder of such promised option,
whether such holder is an employee of the Company or a Subsidiary of the
Company, the type and number of shares of Company Capital Stock that would have
been issuable upon the exercise of such Promised Company Option had such
promised option been awarded, the exercise price of such Promised Company
Option, the vesting schedule for such Promised Company Option, including the
extent that the holder would have become vested to date and whether such vesting
would have been subject to acceleration as a result of the Transactions or any
other events had such promised option been granted.
(f)    Section 2.5(f) of the Disclosure Schedule sets forth as of the Agreement
Date for each outstanding Company Note, the name and domicile address of the
holder, the number of shares of Company Common Stock issuable upon the
conversion of such Company Note, the date on which such Company Note was
issued, the purchase price per share of Company Common Stock at which the
outstanding principal and unpaid interest due on such Company Note may be
converted, and the expiration date of such Company Note. True, correct and
complete copies of all Company Notes have been Made Available to Parent, and
such Company Notes have not been amended, modified or supplemented other than as
provided in this Agreement, and there are no Contracts to amend, modify or
supplement such Company Notes from the forms thereof Made Available to Parent.
No Company Note will by its terms require an adjustment in connection with the
Mergers, except as contemplated by this Agreement. Except as set forth in
Section 2.5(f) of the Disclosure Schedule, neither the consummation of the
transactions contemplated by this Agreement, nor any action taken or to be taken
by the Company in connection with such transactions, will result in (x) any
acceleration of exercisability or conversion, whether or not contingent on the
occurrence of any event after consummation of the Mergers, in favor of any
holder of Company Notes; or (y) any additional benefits for any holder of
Company Notes.
(g)    Other than the Company Notes, no bonds, debentures, notes or other
indebtedness of the Company or any of its Subsidiaries (i) having the right to
vote on any matters on which stockholders may vote (or which is convertible
into, or exchangeable for, securities having such right) or (ii) the value of
which is in any way based upon or derived from capital or voting stock of the
Company, are issued or outstanding as of the Agreement Date.
(h)    Except for the Company Options and Company Notes and as otherwise set
forth in Section 2.5(h) of the Disclosure Schedule, there are no options,
warrants, calls, rights, convertible securities, commitments or agreements of
any character, written or oral, to which the Company or any of its Subsidiaries
is a party or by which the Company or any of its Subsidiaries is bound
obligating the Company or any of its Subsidiaries to issue, deliver, sell,
repurchase or redeem, or cause to be issued, delivered, sold, repurchased or
redeemed, any shares of the capital stock of the Company or any of its
Subsidiaries or obligating the Company or any of its Subsidiaries to grant,
extend, accelerate the vesting of, change the price of, otherwise amend or enter
into any such option, warrant, call, right, commitment or agreement. Except for
the Company Options and Company Notes and as otherwise set forth in Section
2.5(h) of the Disclosure Schedule, there are no outstanding or authorized stock
appreciation, phantom stock, profit participation, or other equity-compensation
rights of the Company or any of its Subsidiaries (whether payable in shares,
cash or otherwise).


28

--------------------------------------------------------------------------------

CONFIDENTIAL





Except as set forth on Section 2.5(h) of the Disclosure Schedule and as
contemplated hereby, there are no voting trusts, proxies, or other agreements or
understandings with respect to the voting stock of the Company or any of its
Subsidiaries, and there are no agreements to which the Company or any of its
Subsidiaries is a party relating to the registration, sale or transfer
(including agreements relating to rights of first refusal, co-sale rights or
“drag-along” rights) of any Company Capital Stock. As a result of the First
Merger, Parent will be the sole record and beneficial holder of all issued and
outstanding Company Capital Stock, and all outstanding rights to acquire or
receive any shares of Company Capital Stock, shall have been terminated.
(i)    Section 2.5(i) of the Disclosure Schedule sets forth as of the Agreement
Date the outstanding principal, accrued interest and applicable rate of interest
of all outstanding Indebtedness described in Section 1.13 hereof.
(j)    The information contained in the Spreadsheet will be true, correct and
complete as of the Closing Date and the calculations performed to compute the
information contained therein will be accurate and in accordance with applicable
Legal Requirements, the terms of this Agreement, the Charter Documents and all
other agreements and instruments among the Company and/or any holder of Company
Capital Stock, Company Options, Company Notes or other equity securities of the
Company, and no such holder will be entitled to any amounts with respect to his,
hers or its shares of Company Capital Stock, Company Options, Company Notes or
other equity securities of the Company or any of it its Subsidiaries except as
provided in the Spreadsheet.

2.6    Company Subsidiaries.
(a)    Section 2.6(a) of the Disclosure Schedule lists each Subsidiary of the
Company. Each Subsidiary of the Company is an entity validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (or in the event good standing is not an applicable concept in such
jurisdiction, no proceedings have been initiated for the dissolution of such
Subsidiary under the laws of its jurisdiction of incorporation or organization).
Each Subsidiary of the Company has the power to own its assets and properties
and to carry on its business as currently conducted. Each Subsidiary of the
Company is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the character or location of its assets or properties
(whether owned, leased or licensed) or the nature of its business make such
qualifications or licenses necessary, except where the failure to be so
qualified or licensed would not be material to the Company and its Subsidiaries,
taken as a whole. A true, correct and complete copy of the charter documents and
bylaws or other organizational documents of each Subsidiary of the Company, each
as amended to date and in full force and effect on the Agreement Date, has been
Made Available. All of the outstanding shares or other equity interests of each
Subsidiary of the Company are owned of record and beneficially by the Company.
All of the outstanding shares or other equity interests of each Subsidiary of
the Company are duly authorized, validly issued, fully paid and non‑assessable
and not subject to preemptive rights created by statute, the charter documents
or bylaws or other organizational documents of such Subsidiary, or any agreement
to which such Subsidiary is a party or by which it is bound, and have been
issued in compliance with all applicable Legal Requirements. No Subsidiary of
the Company is subject to any bankruptcy or insolvency proceedings or is or
likely to become unable to pay its due debts upon their maturity. There are no
options, warrants, calls, rights, commitments or agreements of any character,
written or oral, to which any Subsidiary of the Company is a party or by which
any Subsidiary of the Company is bound obligating such Subsidiary to issue,
deliver, sell, repurchase or redeem, or cause to be issued, sold, repurchased or
redeemed, any shares of the capital stock or other equity interests of such
Subsidiary or obligating such Subsidiary to grant, extend, accelerate the
vesting of, change the price of, otherwise amend or enter into any such option,
warrant, call right, commitment or agreement. There are no outstanding or
authorized stock appreciation, phantom stock, profit participation, or other
similar rights with respect to any


29

--------------------------------------------------------------------------------

CONFIDENTIAL





Subsidiary of the Company. Section 2.6(a) of the Disclosure Schedule lists the
directors and officers and other equity interest holders, if applicable, of each
Subsidiary of the Company as of the Agreement Date. Any Subsidiaries that are
not wholly owned by the Company are controlled by the Company and consolidated
with the Company in the Financials.
(b)    Section 2.6(b) of the Disclosure Schedule lists each corporation, limited
liability company, partnership, association, joint venture or other business
entity (other than the Company’s Subsidiaries) in which the Company owns,
directly or indirectly, any shares or any interest. Neither the Company nor any
of its Subsidiaries have agreed or are obligated to make any future investment
in or capital contribution to any Person.

2.7    Company Financial Statements; Internal Financial Controls.
(a)    Section 2.7(a)(i) of the Disclosure Schedule sets forth the Company’s
(i) unaudited consolidated balance sheets as of December 31, 2017 and December
31, 2018, unaudited consolidated balance sheet as of December 31, 2018, and the
related consolidated statements of income, cash flow and stockholders’ equity
for the twelve (12) month periods then ended (the “Year-End Financials”), and
(ii) unaudited consolidated balance sheet as of February 28, 2019 (the “Balance
Sheet Date”), and the related unaudited consolidated statements of income, cash
flow and stockholders’ equity for the two months then ended (the “Interim
Financials”). The Year-End Financials and the Interim Financials (collectively
referred to as the “Financials”) have been prepared in accordance with GAAP on a
consistent basis throughout the periods indicated and consistent with each other
(except that the unaudited Year-End Financials and the Interim Financials do not
contain footnotes and other presentation items that may be required by GAAP and
are subject to normal year-end adjustments). The Financials present fairly in
all material respects the Company’s consolidated financial condition, operating
results and cash flows as of the dates and during the periods indicated therein,
subject in the case of the unaudited Year-End Financials and the Interim
Financials to normal year-end adjustments, which are not material in amount or
significance in any individual case or in the aggregate. The Company’s unaudited
consolidated balance sheet as of the Balance Sheet Date is referred to
hereinafter as the “Current Balance Sheet.” Except as set forth on Section
2.7(a)(ii) of the Disclosure Schedule, the Books and Records of the Company and
each of its Subsidiaries have been, and are being, maintained in all material
respects in accordance with applicable legal and accounting requirements, and
the Financials are consistent with such Books and Records.
(b)    The Company has Made Available an aging schedule with respect to the
billed accounts receivable of the Company and each of its Subsidiaries as of the
Balance Sheet Date, indicating a range of days elapsed since invoice. Except as
set forth on Section 2.7(b) of the Disclosure Schedule, all of the accounts
receivable, whether billed or unbilled, of the Company and each of its
Subsidiaries arose in the ordinary course of business consistent with past
practice, are carried at values determined in accordance with GAAP, are not
subject to any valid set-off or counterclaim, do not represent obligations for
goods sold on consignment, on approval or on a sale-or-return basis and are not
subject to any other repurchase or return arrangement. Except as set forth on
Section 2.7(b) of the Disclosure Schedule, no Person has any Lien (other than
Permitted Liens) on any accounts receivable of the Company or any of its
Subsidiaries and no request or agreement for deduction or discount has been made
with respect to any accounts receivable of the Company or any of its
Subsidiaries.
(c)    The Company and each of its Subsidiaries have established and maintain,
adhere to and enforce a system of internal accounting controls which are
effective in providing reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements (including the
Financials), in accordance with GAAP, including policies and procedures that
(i) require the maintenance


30

--------------------------------------------------------------------------------

CONFIDENTIAL





of records that in reasonable detail accurately and fairly reflect the
transactions and dispositions of the assets of the Company and each of its
Subsidiaries, (ii) provide reasonable assurance that transactions are recorded
as necessary to permit preparation of financial statements in accordance with
GAAP, and that receipts and expenditures of the Company and each of its
Subsidiaries are being made only in accordance with appropriate authorizations
of management and the Board of Directors of the Company and (iii) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the assets of the Company and each of its
Subsidiaries. Neither the Company nor any of its Subsidiaries have Knowledge of
(x) any significant deficiency or material weakness in the system of internal
accounting controls utilized by the Company or any of its Subsidiaries, (y) any
fraud, whether or not material, that involves the management or other Employees
of the Company or any of its Subsidiaries who have a role in the preparation of
financial statements or the internal accounting controls utilized by the Company
or any of its Subsidiaries or (z)  any claim or allegation regarding any of the
foregoing.
(d)    The information set forth in the Closing Date Balance Sheet will have
been prepared in accordance with GAAP as of immediately prior to the First
Effective Time.

2.8    No Undisclosed Liabilities. Except as set forth on Section 2.8 of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries have any
liability, indebtedness, obligation or expense of any type, whether accrued,
absolute, contingent, matured, unmatured or otherwise (whether or not required
to be reflected in a balance sheet prepared in accordance with GAAP), except for
those which (a) have been reflected in the Current Balance Sheet, (b) have
arisen in the ordinary course of business consistent with past practices since
the Balance Sheet Date and prior to the Agreement Date, (c) constitute Third
Party Expenses set forth on the Spreadsheet, (d) are executory performance
obligations arising under Contracts to which the Company and its Subsidiaries
are parties or otherwise bound that, in the case of Material Contracts, do not
result from a breach or default thereunder or (e) would not reasonably be
expected to be, individually or in the aggregate, material to the Company and
its Subsidiaries, taken as a whole.

2.9    No Changes. Since the Balance Sheet Date through the Agreement Date, (a)
no Company Material Adverse Effect has occurred and (b) except as set forth on
Section 2.9(b) of the Disclosure Schedule, neither the Company nor any of its
Subsidiaries have taken any action that would require the consent of Parent
under Section 4.2 if proposed to be taken after the Agreement Date.

2.10    Taxes.
(a)    Tax Returns and Payments. Each return (including any information return),
report, statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Entity
responsible for the imposition of Taxes (a “Tax Authority”) in connection with
the determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax, including any amendment thereof or
attachment thereto (each, a “Tax Return”) required to be filed by or on behalf
of the Company or any of its Subsidiaries with any Tax Authority: (i) has been
filed on or before its applicable due date (including any valid extensions of
such due date); and (ii) has been, accurately and completely prepared in all
material respects in compliance with all applicable Legal Requirements. All
Taxes required to be paid by the Company and each of its Subsidiaries that are
due and owing (whether or not shown or required to be shown on any Tax Return)
have been timely paid. The Company has delivered or Made Available to Parent
accurate and complete copies of all income and other material Tax Returns filed
since January 1, 2015.


31

--------------------------------------------------------------------------------

CONFIDENTIAL





(b)    Reserves for Payment of Taxes. The Financials accurately accrue for all
liabilities for Taxes with respect to all periods through the dates thereof in
accordance with GAAP. The Company and each of its Subsidiaries, as the case may
be, will establish, in the ordinary course of business and consistent with its
past practices, reserves adequate for the payment of all Taxes for the period
from the date of the Balance Sheet Date through the Closing Date, and the
Company and each of its Subsidiaries will disclose the dollar amount of such
reserves to Parent on or prior to the Closing Date. Neither the Company nor any
of its Subsidiaries have incurred any liability for Taxes since the Balance
Sheet Date other than in the ordinary course of business consistent with past
practice.
(c)    Audits; Claims; Etc. Except as set forth in Section 2.10(c) of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries have
received from any Tax Authority any: (i) written notice indicating an intent to
open a Tax audit or other review; (ii) written request for information related
to Tax matters; or (iii) written notice of deficiency or proposed Tax
adjustment. No claim or legal proceeding is pending or, to the Company’s
Knowledge, threatened in writing by a Tax Authority against the Company or any
of its Subsidiaries in respect of any Tax (including any Tax Return). There are
no Liens for Taxes upon any of the assets of the Company or any of its
Subsidiaries except Liens for current Taxes not yet due and payable or Taxes
that are being contested in good faith and by appropriate proceedings (and for
which there are adequate accruals on the Financials in accordance with GAAP).
Except as set forth in Section 2.10(c) of the Disclosure Schedule, neither the
Company nor any of its Subsidiaries have (i) filed an outstanding request for an
extension of time within which to file any Tax Return which such Tax Return has
not yet been filed (other than automatic extensions in the ordinary course of
business consistent with past practices), (ii) executed a waiver or consent
extending any statute of limitations for the assessment or collection of any
Taxes which waiver or consent remains outstanding, and no such waiver or consent
is pending, (iii) applied for a ruling relating to Taxes which could be binding
on Parent, the Company or any of their Affiliates after the Closing Date, or
(iv) entered into a “closing agreement” as described in Section 7121 of the Code
(or any comparable provisions of state, local or foreign Legal Requirements)
with any Tax Authority. No power of attorney that is currently in force has been
granted with respect to any matter relating to Taxes of the Company or any of
its Subsidiaries.
(d)    Legal Proceedings; Etc. There are no unsatisfied liabilities for Taxes in
connection with any written notice of Tax deficiency or similar document
received by the Company or any of its Subsidiaries (other than liabilities for
Taxes asserted under any such notice of deficiency or similar document which are
being contested in good faith and by appropriate proceedings by the Company or
any of its Subsidiaries and with respect to which adequate reserves for payment
have been established in accordance with GAAP).
(e)    Distributed Stock. Neither the Company nor any of its Subsidiaries have
distributed stock of another Person, and neither the Company nor any of its
Subsidiaries have had their stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Section 355 or Section 361 of the Code.
(f)    280G; 4999. There is no agreement, plan, arrangement or other Contract
(i) covering any Employee or any other “disqualified individual” (as defined in
Code Section 280G and the regulations promulgated thereunder) that, considered
individually or considered collectively with any other such Contracts, will, or
could reasonably be expected to, give rise directly or indirectly to the payment
of any amount that would not be deductible pursuant to Section 280G or Section
404 of the Code or that would be characterized as a “parachute payment” within
the meaning of Section 280G(b)(1) of the Code or (ii) by which the Company or
any of its Subsidiaries is bound to compensate any Employee or any other
“disqualified


32

--------------------------------------------------------------------------------

CONFIDENTIAL





individual” (as defined in Code Section 280G and the regulations promulgated
thereunder) for excise taxes paid, including pursuant to Section 4999 of the
Code.
(g)    Tax Indemnity Agreements; Etc. Except as set forth in Section 2.10(g) of
the Disclosure Schedule, neither the Company nor any of its Subsidiaries
currently are, or have ever been, a party to or bound by any Tax indemnity
agreement, Tax sharing agreement, Tax allocation agreement or similar Contract
(other than an agreement or Contract solely between the Company, on one hand,
and any of its Subsidiaries, on the other hand or a commercial agreement entered
into in the ordinary course of business consistent with past practice, such as a
lease or an agreement with a customer or supplier, the principal purpose of
which is not the sharing or allocation of Taxes), and after the Closing Date,
neither the Company nor any of its Subsidiaries will be bound by any such
agreement or have any liability thereunder for any amounts. Neither the Company
nor any of its Subsidiaries have any liability for Taxes of any Person (other
than the Company and its Subsidiaries) under Section 1.1502-6 of the Treasury
Regulations (or any similar provision of state, local or foreign Legal
Requirements), as a transferee or successor, by Contract, by operation of law or
otherwise. Neither the Company nor any of its Subsidiaries (a) have ever been a
member of an affiliated, combined, consolidated or unified group (including
within the meaning of Section 1504(a) of the Code) filing a consolidated federal
income Tax Return (other than a group the common parent of which was the
Company), or (b) have ever been a party to any joint venture, partnership, or,
to the Company’s Knowledge, other agreement that is treated as a partnership for
Tax purposes.
(h)    No Other Jurisdictions for Filing Tax Returns. Neither the Company nor
any of its Subsidiaries are subject to Tax in any country other than their
respective countries of incorporation or formation by virtue of having a
permanent establishment, place of business or business operations in that
country. No claim has ever been made in writing by a Tax Authority in a
jurisdiction where the Company or any of its Subsidiaries does not file Tax
Returns that the Company or any of its Subsidiaries, as the case may be, is or
may be subject to Taxation by that jurisdiction.
(i)    Tax Shelters; Listed Transactions; Etc. Neither the Company nor any of
its Subsidiaries have ever participated in, nor is currently participating in, a
“listed transaction” within the meaning of Section 6707A(c) of the Code or
Treasury Regulations Section 1.6011-4(b), or any transaction requiring
disclosure under a corresponding or similar provision of state, local, or
foreign Legal Requirements. The Company and each of its Subsidiaries has
disclosed on its respective Tax Returns any Tax reporting position taken in any
Tax Return which could result in the imposition of penalties under Section 6662
of the Code (or any comparable provisions of state, local or foreign Legal
Requirements).
(j)    Withholding. The Company and each of its Subsidiaries: (i) has complied
with all applicable Legal Requirements relating to the payment, reporting and
withholding of Taxes (including withholding of Taxes pursuant to Sections 1441,
1442, 1445 and 1446 of the Code or similar provisions under any foreign Legal
Requirement); (ii) has, within the time and in the manner prescribed by
applicable Legal Requirements, withheld or collected from each payment made to
each of its employees, stockholders or members, and other third parties and
timely paid over to the proper Governmental Entities (or is properly holding for
such timely payment) all amounts required to be so withheld and paid over under
all applicable Legal Requirements, including U.S. federal, state, and local
income and employment Taxes, Federal Insurance Contribution Act, Medicare,
Federal Unemployment Tax Act, relevant non-U.S. income and employment Tax
withholding Legal Requirements, and other Taxes required to be withheld or paid;
and (iii) has timely filed all withholding Tax Returns, for all periods.
(k)    Change in Accounting Methods; Closing Agreements; Etc. Neither the
Company nor any of its Subsidiaries will be required to include any item of
income in, or exclude any item of deduction


33

--------------------------------------------------------------------------------

CONFIDENTIAL





from, taxable income for any taxable period (or portion thereof) ending after
the Closing Date as a result of any: (i) change in method of accounting made
prior to the First Effective Time; (ii) intercompany transactions or excess loss
accounts described in Treasury regulations under Section 1502 of the Code (or
any similar provision of state, local, or foreign Tax Legal Requirement) with
respect to a transaction occurring prior to the First Effective Time;
(iii) installment sale or open transaction disposition made prior to the First
Effective Time; (iv) prepaid amount received on or prior to the First Effective
Time; (v) election pursuant to Section 108(i) of the Code made prior to the
First Effective Time; or (vi) the application of Section 965 of the Code.
Neither the Company nor any of its Subsidiaries has made an election pursuant to
Section 965(h) of the Code.
(l)    Dual Consolidated Loss. Neither the Company nor any of its Subsidiaries
have ever incurred a dual consolidated loss within the meaning of Section 1503
of the Code (or any comparable provisions of state, local or foreign Legal
Requirements).
(m)    International Issues. Neither the Company nor any of its Subsidiaries
are, or ever have been, a (i) “United States real property holding corporation”
within the meaning of Section 897(c)(2) of the Code or an entity that has ever
made the election provided under Section 897(i) of the Code; (ii) a “passive
foreign investment company” within the meaning of Section 1297 of the Code; or
(iii) except as set forth on Section 2.10(m)(iii) of the Disclosure Schedule, a
“controlled foreign corporation” within the meaning of Section 957 of the Code.
None of the Subsidiaries of the Company that is a non-U.S. corporation has (i)
any item of income that could constitute subpart F income within the meaning of
Section 952 of the Code, or (ii) any investment in “United States property”
within the meaning of Section 956 of the Code, in each case during a taxable
year that includes but does not end on the Closing Date.
(n)    Section 409A.
(i)    Section 2.10(n)(i) of the Disclosure Schedule lists each Company Employee
Plan and Contract, agreement or arrangement between the Company or any ERISA
Affiliate and any Employee, in each case, that is a “nonqualified deferred
compensation plan” (as such term is defined in Section 409A(d)(1) of the Code)
subject to (and not exempt from) Section 409A of the Code (or any state law
equivalent) and the regulations and guidance thereunder (“Section 409A”). Except
as set forth on Section 2.10(n)(i) of the Disclosure Schedule, each such
nonqualified deferred compensation plan, if any, has been at all times since the
Company’s incorporation in operational compliance with Section 409A and at all
times since the Company’s incorporation in documentary compliance with Section
409A. No compensation shall be includable in the gross income of any Employee as
a result of the operation of Section 409A with respect to any Company Employee
Plan or other arrangements or agreements which is or has been in effect at any
time prior to the First Effective Time. Except as set forth on Section
2.10(n)(i) of the Disclosure Schedule, to the extent required, the Company and
each of its Subsidiaries have properly reported and/or withheld and remitted on
amounts deferred under any nonqualified deferred compensation plan subject to
Section 409A. There is no Contract, agreement, plan or arrangement to which the
Company or any of its ERISA Affiliates is a party, including the provisions of
this Agreement, covering any Employee of the Company or any of its Subsidiaries,
which individually or collectively could require the Company or any of its
Affiliates to pay a Tax gross-up payment to, or otherwise indemnify or
reimburse, any Employee for Tax-related payments under Section 409A. Except as
set forth on Section 2.10(n)(i) of the Disclosure Schedule, there is no
Contract, agreement, plan or arrangement to which the Company or any of its
Subsidiaries is a party, which, individually or collectively, could give rise to
a Parent, Company, Surviving Corporation, or Subsidiary Tax under Section 409A
or that would give rise to an Employee Tax and/or Parent, Company, Surviving
Corporation or Subsidiary reporting obligations under Section 409A. Section
2.10(n)(i) of the Disclosure Schedule separately lists each Company Employee
Plan or Employee Agreement that


34

--------------------------------------------------------------------------------

CONFIDENTIAL





has ever been amended in order to comply with or be exempt from the requirements
of Section 409A and the Company has made available to Parent a copy of each such
Company Employee Plan or Employee Agreement as in effect prior to such
amendment(s).
(ii)    Except as set forth on Section 2.10(n)(ii) of the Disclosure Schedule,
no Company Option or other stock right (as defined in Treasury Regulation
Section 1.409A-1(l)) (w) has an exercise price that was less than the fair
market value of the underlying equity as of the date such option or right was
granted and no exercise price of any Company Option has been amended following
the grant date of such Company Option to an exercise price less than the fair
market value on the date of such amendment, (x) has any feature for the deferral
of compensation other than the deferral of recognition of income until the later
of exercise or disposition of such option or rights, (y) has been granted after
the Company’s incorporation, with respect to any class of stock of the Company
that is not “service recipient stock” (within the meaning of applicable
regulations under Section 409A), or (z) has ever been accounted for other than
fully in accordance with GAAP in the Company’s audited financial statements
provided to Parent.

2.11    Real Property. The Company and its Subsidiaries do not own any real
property, nor has the Company or any of its Subsidiaries ever owned any real
property. Section 2.11 of the Disclosure Schedule sets forth a list as of the
Agreement Date of all real property currently leased, subleased or licensed by
or from the Company or any of its Subsidiaries or otherwise used or occupied by
the Company or any of its Subsidiaries (collectively, the “Leased Real
Property”). Section 2.11 of the Disclosure Schedule sets forth a list as of the
Agreement Date of all leases, lease guaranties, subleases, agreements for the
leasing, use or occupancy of, or otherwise granting a right in or relating to
the Leased Real Property, including the name of the lessor, licensor, sublessor,
master lessor and/or lessee, the date and term of the lease, license, sublease
or other occupancy right, the aggregate annual rental payable thereunder, the
amount of any deposit or other security or guarantee granted in connection with
any such lease, license, sublease or other occupancy right, and all amendments,
terminations and modifications thereof (collectively, the “Lease Agreements”).
The Company and its Subsidiaries currently occupy all of the Leased Real
Property for the operation of its business. There are no other parties
occupying, or with a right to occupy, the Leased Real Property. Neither the
Company nor any of its Subsidiaries owe brokerage commissions or finders’ fees
with respect to any such Leased Real Property or would owe any such fees if any
existing Lease Agreement were renewed pursuant to any renewal options contained
in such Lease Agreements. The Company and each of its Subsidiaries have
performed all of their obligations under any termination agreements pursuant to
which they have terminated any leases, subleases, licenses or other occupancy
agreements for real property that are no longer in effect and has no continuing
material liability with respect to such terminated agreements. The Leased Real
Property is in good operating condition and repair, free from any material
structural, physical or mechanical defects, is maintained in a manner consistent
with standards generally followed with respect to similar properties, and is
structurally sufficient and otherwise suitable for the conduct of the Company’s
and its Subsidiaries’ business. Neither the operation of the Company nor any of
its Subsidiaries on the Leased Real Property nor, to the Company’s Knowledge,
such Leased Real Property, including the improvements thereon, violate in any
material respect any applicable building code, zoning requirement or statute
relating to such Leased Real Property or operations thereon.

2.12    Tangible Property. Except as set forth in Section 2.12 of the Disclosure
Schedule, the Company and each of its Subsidiaries have good and valid title to,
or, in the case of leased tangible properties and assets, valid leasehold
interests in, all of their tangible properties and assets, real, personal and
mixed, used or held for use in its business, free and clear of any Liens, except
(a) as reflected in the Current Balance Sheet, (b) Liens for Taxes not yet due
and payable or those Taxes being contested in good faith through appropriate
proceedings and for which there are adequate accruals, in accordance with GAAP,
(c) such imperfections of title and encumbrances, if any, which do not
materially detract from the value or materially


35

--------------------------------------------------------------------------------

CONFIDENTIAL





interfere with the present use of the property subject thereto or affected
thereby and (d) other Permitted Liens. The material items of equipment owned or
leased by the Company and each of its Subsidiaries (i) are adequate for the
conduct of the business of the Company and its Subsidiaries as currently
conducted and (ii) in good operating condition, subject to normal wear and tear.

2.13    Intellectual Property.
(a)    Disclosures. Section 2.13(a) of the Disclosure Schedule accurately
identifies and describes: (i) each Company Product (by name and version number);
(ii) (A) each item of Registered IP in which the Company or any of its
Subsidiaries has or purports to have an ownership interest, (B) the record
owner, and, if different, the legal and beneficial owner, of such item of such
Registered IP, (C) the jurisdiction in which such item of Registered IP has been
registered or filed and the applicable application, registration or serial
number, and (D) for each domain name registration, the applicable domain name
registrar, the expiration date for the registration, and name of the registrant;
(iii) all material unregistered trademarks owned or used by the Company or any
of its Subsidiaries; (iv) (A) all Licensed IP Contracts (other than Open Source
Software and software licensed under a Non-Negotiated Vendor Contract), the
terms of which identify the Licensed IP licensed thereunder, and (B) whether the
license or licenses so granted to the Company or any of its Subsidiaries are
exclusive or nonexclusive; and (v) each Company IP Contract, other than
(A) non-disclosure agreements substantially in the form of a Standard Form IP
Contract, (B) nonexclusive licenses pursuant to Standard Form IP Contracts that
have been entered into in the ordinary course of business, and (C) rights
granted to contractors or vendors to use Company IP for the sole benefit of the
Company or any of its Subsidiaries.
(b)    Standard Form IP Contracts. The Company has Made Available a true,
correct and complete copy of each Standard Form IP Contract.
(c)    Ownership Free and Clear. Except as set forth in Section 2.13(c) of the
Disclosure Schedule, the Company and its Subsidiaries exclusively own all right,
title and interest to and in the Company IP, free and clear of any Liens (other
than Permitted Liens and non-exclusive licenses entered into in the ordinary
course of business), including all Intellectual Property and Intellectual
Property Rights embodied by or incorporated in the Company Products (but
excluding Licensed IP). Without limiting the generality of the foregoing:
(i)    except as set forth in Section 2.13(c)(i) of the Disclosure Schedule,
each Employee or other Person who is or was involved in the authorship,
invention, creation, conception or development of any Intellectual Property or
Intellectual Property Rights for or on behalf of the Company or any of its
Subsidiaries has entered into a valid and enforceable written agreement to
irrevocably assign (subject to 17 U.S.C. § 203(a)) all such Intellectual
Property and such Intellectual Property Rights to the Company and its
Subsidiaries;
(ii)    except as set forth on Section 2.13(c)(ii) of the Disclosure Schedule,
no Employee or former employer of any Employee has any claim, right or interest
(including the right to obtain any claim, right or interest) to or in any
Company IP;
(iii)    except as set forth on Section 2.13(c)(iii) of the Disclosure Schedule,
no funding, facilities, resources or personnel of any Governmental Entity or any
research or educational institution were used to develop or create any Company
IP;
(iv)    except as set forth in Section 2.12(c)(iv) of the Disclosure Schedule,
the Company and each of its Subsidiaries have taken all reasonably necessary
steps to maintain the confidentiality


36

--------------------------------------------------------------------------------

CONFIDENTIAL





of all proprietary information held by the Company or any of its Subsidiaries,
or purported to be held by the Company or any of its Subsidiaries, as a trade
secret, including any confidential information or trade secrets provided to the
Company or any of its Subsidiaries by any Person under an obligation of
confidentiality, and no such proprietary information has been authorized to be
disclosed by the Company or its Subsidiaries or has, to the Company’s Knowledge,
actually been disclosed to any Person other than pursuant to a written
confidentiality Contract restricting the disclosure and use of such proprietary
information;
(v)    Neither the Company nor any of its Subsidiaries have made, directly or
indirectly, any commitments, promises, submissions, suggestions, statements or
declarations (including any membership commitments or other commitments,
promises, submissions, suggestions, statements or declarations that would
require or obligate the Company or any of its Subsidiaries to grant or offer to
any other Person any license or right to any Company IP or otherwise impair or
limit the Company or any of its Subsidiaries’ control of any Company IP) in each
case to any standards-setting bodies, industry groups or other similar
organizations (“Standards Organizations”), and no patent included in the Company
IP (i) is subject to any commitment that would require the grant of any license
or other right to any Person or otherwise limit the Company’s control of any
Company IP or (ii) has been identified by the Company or, to the Knowledge of
the Company, any other Person as essential to any Standards Organization or any
standard promulgated by any Standards Organization;
(vi)    the Company or any of its Subsidiaries owns or otherwise has, and after
the Closing will continue to have, all Intellectual Property Rights and
Intellectual Property needed to conduct the business of such entity as currently
conducted by such entity;
(vii)    all Company IP will be fully transferable and alienable by the Company
or one or more of its Subsidiaries (as applicable) at the Closing without
restriction and without payment of any kind to any Person, in each case except
as set forth in Section 2.13(c)(vii) of the Disclosure Schedule;
(viii)    no Company IP is subject to any Action that restricts in any manner
the use, offer for sale, sale, license, practice and other exploitation thereof
or that would reasonably be expected to have an adverse effect on the use,
validity or enforceability thereof that would be material to business or
operations of the Company or any of its Subsidiaries; and
(ix)    the Company or one of its Subsidiaries (as applicable) has the exclusive
right to bring an Action against a third party for infringement or
misappropriation of the Company IP.
(d)    Valid and Enforceable. No trademark (whether registered or unregistered),
trade name, domain name or otherwise protected designation (e.g., worktitle)
owned, used, or applied for by the Company or any of its Subsidiaries conflicts
or interferes with any trademark (whether registered or unregistered), trade
name or domain name owned, used or applied for by any other Person. To the
Company’s Knowledge and except as set forth on Section 2.13(d) of the Disclosure
Schedule, each item of Company IP that is Registered IP is valid, subsisting and
enforceable, and at all times has been in material compliance with all Legal
Requirements, and all filings, payments and other actions required to be made or
taken to maintain such item of Company IP in full force and effect have been
made by the applicable deadline, except that no representation or warranty is
made with respect to the validity, subsistence, or enforceability of pending
applications. To the Company’s Knowledge and except as set forth on Section
2.13(d) of the Disclosure Schedule, there is no basis for a claim that any
Company IP is invalid or, except for pending applications, unenforceable. Except
as set forth in Section 2.13(d) of the Disclosure Schedule, there are no actions
that must be taken by the Company or any of its Subsidiaries within six (6)
months of the Agreement


37

--------------------------------------------------------------------------------

CONFIDENTIAL





Date, including the payment of any registration, maintenance or renewal fees or
the filing of any documents, applications or certificates for the purposes of
perfecting, maintaining or renewing any Registered IP. No issuance or
registration obtained and no application filed by the Company or any of its
Subsidiaries in connection with the Company IP has been cancelled, abandoned,
allowed to lapse or not renewed, except where the Company or its Subsidiary, as
applicable, has in its reasonable business judgment decided to cancel, abandon,
allow to lapse or not renew such issuance, registration, or application.
(e)    Effects of the Mergers. Except as set forth on Section 2.13(e) of the
Disclosure Schedule, neither the execution, delivery or performance of this
Agreement or any Related Agreement nor the consummation of the Mergers or any of
the other Transactions will, with or without notice or the lapse of time, result
in or give any other Person the right or option to cause or declare: (i) a loss
of, or Lien (other than Permitted Liens) on, any Company IP; (ii) a breach of
any Contract listed or required to be listed in Section 2.13(a) of the
Disclosure Schedule; (iii) the release, disclosure or delivery of any Company IP
by or to any escrow agent or other Person; (iv) except to the extent
contemplated by the Mergers or any of the other Transactions, the grant,
assignment or transfer to any other Person of any license or other right or
interest under, to or in any of the Company IP or any Intellectual Property or
Intellectual Property Rights owned by, or licensed to, Parent or any of its
Subsidiaries (other than the Company or any of its Subsidiaries); or (v) payment
of any royalties or other license fees with respect to Intellectual Property
Rights of any other Person in excess of those payable by the Company or any of
its Subsidiaries in the absence of this Agreement or the Transactions.
(f)    No Third Party Infringement of Company IP. To the Knowledge of the
Company as of the Agreement Date, no Person has infringed, misappropriated, or
otherwise violated, and, to the Knowledge of the Company as of the Agreement
Date, no Person is currently infringing, misappropriating or otherwise
violating, any Company IP. Neither the Company nor any of its Subsidiaries have
brought any Actions alleging (i) infringement, misappropriation or other
violation of any Company IP or (ii) breach of any license, sublicense or other
agreement authorizing another party to use any Company IP, and, to the Knowledge
of the Company as of the Agreement Date, there do not exist any facts which
could currently reasonably be expected to form the basis of any such Action.
Neither the Company nor any of its Subsidiaries have entered into any agreement
granting any Person the right to bring infringement actions with respect to, or
otherwise to enforce rights with respect to, the Company IP. Section 2.13(f) of
the Disclosure Schedule accurately identifies (and the Company has Made
Available a true, correct and complete copy of) each letter or other written or
electronic communication or correspondence, as of the Agreement Date, that has
been sent or otherwise delivered by or to the Company or any of its Subsidiaries
or representatives regarding any actual, alleged or suspected infringement or
misappropriation of any Company IP.
(g)    Use of Licensed IP. Except as set forth on Section 2.13(g) of the
Disclosure Schedule, all Intellectual Property and Intellectual Property Rights
that are used, held for use or practiced by the Company or any of its
Subsidiaries but are not owned or purported to be owned by the Company or such
Subsidiary, as applicable, are validly licensed to the Company or such
Subsidiary, as applicable, pursuant to: (i) a Licensed IP Contract set forth on
Section 2.13(a) of the Disclosure Schedule, (ii) a license for Open Source
Software listed in Section 2.13(m)(i) of the Disclosure Schedule or (iii) a
Non-Negotiated Vendor Contract that has been Made Available. The Company has
valid written licenses in respect of all Licensed IP of sufficient scope to
permit the Company and each of its Subsidiaries to conduct their businesses as
currently conducted without infringing or violating the rights of any other
Person. Neither the Company nor any of its Subsidiaries or, to the Knowledge of
the Company, any other Person, is in breach of any Licensed IP Contract.


38

--------------------------------------------------------------------------------

CONFIDENTIAL





(h)    Sufficiency of IP. The Company IP and the Licensed IP together constitute
all of the Intellectual Property and Intellectual Property Rights necessary and
sufficient to operate the businesses of the Company and each of its Subsidiaries
as currently conducted.
(i)    No Infringement of Third Party IP Rights. Except as set forth in Section
2.5(i) of the Disclosure Schedule, neither the Company nor any of its
Subsidiaries is infringing, misappropriating or otherwise violating, or has ever
infringed, misappropriated or otherwise violated, any Intellectual Property
Right of any other Person, and the conduct of the business of the Company and
each of its Subsidiaries, when conducted by the Company and each of its
Subsidiaries in substantially the same manner after the Agreement Date and by
Parent or its Subsidiaries after the Closing Date, will not infringe,
misappropriate or otherwise violate any Intellectual Property Right of any other
Person (including patents issuing on patent applications filed as of the
Agreement Date), violate any proprietary right (including rights of privacy or
publicity) of any Person, or constitute unfair competition or trade practices
under any Legal Requirement.
(j)    No Harmful Code. None of the Company Software contains any “back door,”
“drop dead device,” “time bomb,” “Trojan horse,” “virus,” or “worm” (as such
terms are commonly understood in the Software industry) or any other code
designed or intended to have, any of the following functions: (i) disrupting,
disabling, harming or otherwise impeding in any manner the operation of, or
providing unauthorized access to, a computer system or network or other device
on which such code is stored or installed; or (ii) damaging or destroying any
data or file without the user’s consent (collectively, “Harmful Code”).
(k)    Company IT Assets. All Software, systems, servers, computers, hardware,
firmware, middleware, networks, data communications lines, routers, hubs,
switches and other information technology equipment used in the operation of the
Company’s and each of its Subsidiaries’ businesses (collectively, the “Company
IT Assets”) are adequate for, and operate and perform in all material respects
in accordance with their documentation and functional specifications and
otherwise as required in connection with, the operation of such businesses.
(l)    Security Measures. The Company and each of its Subsidiaries have taken
commercially reasonable steps and implemented reasonable procedures to ensure
that the information technology systems used by the Company and its Subsidiaries
in connection with the operation of the businesses of the Company and each of
its Subsidiaries are free from any Harmful Code. The Company and each of its
Subsidiaries have commercially reasonable disaster recovery and security plans,
procedures and facilities for the businesses of the Company and each of its
Subsidiaries, and have taken all reasonable steps consistent with (or exceeding)
generally recognized industry standards to safeguard the Company Software and
Company IT Assets from unauthorized access, disclosure or use by any Person.
(m)    Use of Open Source Code.
(i)    Section 2.13(m)(i) of the Disclosure Schedule accurately identifies and
describes (in the format requested by Parent) each item of Company Software that
is subject to any version of the GNU General Public License, the Affero General
Public License, the GNU Lesser General Public License, the Eclipse Public
License, the Common Public License, the Mozilla Public License, or any other
license identified as an open source license by the Open Source Initiative
(www.opensource.org) (collectively, “Open Source Software”) that is or has been
included, incorporated or embedded in, linked to, combined, distributed, or made
available with, or used in the delivery or provision of any Company Product and,
with respect to those licenses that are “copyleft” or “viral” (the “Copyleft
Licenses”), the manner in which such Open Source Software is or has been
included, incorporated or embodied in, linked to, combined, distributed


39

--------------------------------------------------------------------------------

CONFIDENTIAL





or made available with, or used in the development of any Company Product (such
description shall include, without limitation, whether (and, if so, how) the
Open Source Software subject to such Copyleft Licenses was modified and/or
distributed by the Company or any of its Subsidiaries).
(ii)    Except as disclosed in Section 2.13(m)(ii) of the Disclosure Schedule,
neither the Company nor any of its Subsidiaries has used, modified, or
distributed any Open Source Software in a manner that: (i)  could reasonably be
expected to or does require (or could reasonably be expected to or does
condition the use or distribution of such Open Source Software on) the
disclosure, licensing or distribution of any source code for any Company IP or
any portion of any Company Product other than such Open Source Software; (ii)
could reasonably be expected to or does require the licensing or disclosure of
any Company IP, or any portion of any Company Product other than such Open
Source Software, for the purpose of making derivative works; (iii)  could
reasonably be expected to or does otherwise impose any material limitation,
restriction or condition on the right or ability of the Company or any of its
Subsidiaries to use or distribute any Company IP, including restrictions on the
consideration to be charged for the distribution of any portion of any Company
Product; (iv) creates material obligations for the Company or any of its
Subsidiaries with respect to Company IP or grants to any Person any rights or
immunities under Company IP; or (v) imposes any other material limitation,
restriction or condition on the right of the Company or any of its Subsidiaries
to use or distribute any portion of any Company Product.
(iii)    Except as disclosed in Section 2.13(m)(iii) of the Disclosure Schedule
, the Company and each of its Subsidiaries have complied with all of the terms
and conditions of each applicable license for Open Source Software, including
all requirements pertaining to attribution and copyright notices.
(n)    No License of Source Code. No source code for any Company IP has been
delivered, licensed or made available to any escrow agent or other Person who is
not, as of the Agreement Date, an Employee, including under any license for Open
Source Software, except for javascript modules that are delivered to end users
in source code form in the ordinary course of business (as described on Section
2.13(n) of the Disclosure Schedule). Neither the Company nor any of its
Subsidiaries have any duty or obligation (whether present, contingent or
otherwise) to deliver, license or make available the source code for any Company
Software to any escrow agent or any other Person who is not, as of the Agreement
Date, an Employee of the Company or any of its Subsidiaries. No event has
occurred, and no circumstance or condition exists, that (with or without notice
or lapse of time) will, or could reasonably be expected to, result in the
delivery, license or disclosure of any source code for any Company Software to
any other Person who is not, as of the Agreement Date, an Employee of the
Company or any of its Subsidiaries (except for the javascript modules described
on Section 2.13(n) of the Disclosure Schedule).
(o)    Marketing Communications. Recipients of any communications initiated by
or for the Company or any of its Subsidiaries have, to the extent required by
applicable Legal Requirements, consented to receive such communications, and the
Company and each of its Subsidiaries and all Persons performing for the Company
and each of its Subsidiaries have at all times complied with the federal
Controlling the Assault of Non-Solicited Pornography and Marketing Act of 2003,
state anti-spam laws, and all other Legal Requirements relating to marketing,
promotion, email harvesting, and the transmission of unsolicited communications.
(p)    Private Data. Section 2.13(p) of the Disclosure Schedule describes the
categories of Private Data collected, used, or disclosed by the Company or any
of its Subsidiaries and identifies each Company Database in which Personal Data
or other confidential or proprietary data or information presently is maintained
by the Company or any of its Subsidiaries, the means by which the Private Data
in such Company Database was collected, the means by which it is used or
disclosed, and the security policies that


40

--------------------------------------------------------------------------------

CONFIDENTIAL





have been adopted and maintained with respect to each such Company Database. No
breach or violation of any such security policy has occurred or is threatened,
and there has been no loss, damage or unauthorized or illegal use, disclosure,
modification, possession, interception, or other processing of or access to, or
other misuse of, any of the Private Data or other data or information in any of
the Company Databases. The Company has Made Available all reports prepared by or
for the Company or any of its Subsidiaries relating to all data security-related
audits of the Company or any of its Subsidiaries performed (in whole or in part)
in the twenty-four (24) months prior to the Agreement Date.
(q)    Privacy Policies and Privacy Legal Requirements. Section 2.13(q) of the
Disclosure Schedule identifies (i) (by effective date) each Company Privacy
Policy that the Company or any of its Subsidiaries has made publicly available
(“Public Privacy Policy”) in effect at any time since the inception of the
Company and its Subsidiaries and identifies the period of time during which such
Public Privacy Policy was in effect and (ii) any other Company Privacy Policy
currently in effect. All Company Privacy Policies have been Made Available. The
Company and each of its Subsidiaries at all times has posted the applicable
Public Privacy Policy(ies) on each of its websites, applications, and other
online services (“Company Sites”), in a manner readily available to visitors and
current and potential users and in material compliance with all Privacy Legal
Requirements. No statement on any Company Product or any Company Site, or in any
Company Privacy Policy, has been in violation of any Privacy Legal Requirement.
The Company and its Subsidiaries have complied in all material respects at all
times with all: Company Privacy Policies, all Privacy Legal Requirements, and
all filings, registrations and certifications made with respect to such Privacy
Legal Requirements. The execution, delivery and performance of this Agreement
and any Related Agreements and the consummation of the Transactions will comply
with all Company Privacy Policies and Privacy Legal Requirements. The Company
and its subsidiaries have full rights, without necessity of separate consent, to
transfer to Parent all Private Data collected or otherwise maintained by or for
the Company and its Subsidiaries. The Company has complied at all times with any
obligations relating to Private Data of any third party under the terms of any
Contracts to which the Company or its Subsidiaries is or has been a party.
Section 2.13(q) of the Disclosure Schedule accurately identifies (and the
Company has Made Available a true, correct, and complete copy of) each letter or
other written or electronic communication or correspondence that has been sent
or otherwise delivered by or to the Company, any of its Subsidiaries, or any of
their representatives regarding any actual, alleged or suspected violation of
any Privacy Legal Requirement by the Company, any of its Subsidiaries, or any
Person performing for the Company or any of its Subsidiaries, any of the
Company’s or any of its Subsidiaries’ customers or users (to the extent relating
to a Company Product or Company Site or any activities of any Person performing
for the Company or any of its Subsidiaries) or any Company Product or Company
Site, and provides a brief description of the current status of the matter
referred to in such letter, communication or correspondence. As of the Agreement
Date, there is not and has not been any complaint to, or any audit, proceeding,
inquiry, investigation (formal or informal) or Action of or against the Company,
any of its Subsidiaries, or any of their customers (in the case of customers, to
the extent relating directly to any Company Product or Company Site or the
practices of the Company or any of its Subsidiaries or any Person performing for
the Company or any of its Subsidiaries) by any private party, the Federal Trade
Commission, any state attorney general or any other Governmental Entity, with
respect to the collection, storage, hosting, use, disclosure, transmission,
transfer, disposal, possession, interception, other processing or security of
any Private Data by or for the Company or any of its Subsidiaries. To the
Knowledge of the Company, as of the Agreement Date there are no facts or
circumstances that would reasonably be expected to constitute a reasonable basis
for such an Action. There has been no Order or government or third-party
settlement affecting in any material respect the collection, storage, hosting,
use, disclosure, transmission, transfer, disposal, possession, interception,
other processing or security of any Private Data by or for the Company or any of
its Subsidiaries.


41

--------------------------------------------------------------------------------

CONFIDENTIAL





(r)    Private Data Processing Agreements. The Company has Made Available a
true, correct and complete copy of each standard form of Company Private Data
Processing Contract used by the Company and each of its Subsidiaries at any
time, including each standard form of each of the following, as applicable:
(i) data storage or hosting agreements; (ii) agreements involving the purchase,
license, use or transfer of Private Data; and (iii) professional services,
outsourced services, data processing, or consulting agreements. Section 2.13(r)
of the Disclosure Schedule accurately identifies each Company Private Data
Processing Contract that deviates in any material respect from the corresponding
standard form agreement Made Available pursuant to this Section 2.13(r).
(s)    Private Data Protection Practices. Section 2.13(s) of the Disclosure
Schedule sets out: (i)  a description of the complaints process, and a list of
all complaints or claims received as of the Agreement Date by the Company and
each of its Subsidiaries, or to the Company’s Knowledge, their customers or any
other Person in respect of the Private Data collected, used or disclosed by the
Company and each of its Subsidiaries, their customers, or such other Person (in
each case to the extent relating to the Company Products or activities by or for
the Company or any of its Subsidiaries), to the extent not otherwise specified
on Section 2.13(s) of the Disclosure Schedule (excluding complaints or claims
that are not, and were not at the time of such question or complaint, material
to the Company or its Subsidiaries); (ii) a general description of the access
and security safeguards in place in respect of the Private Data maintained by
the Company and each of its Subsidiaries, including computer security, password
protection and physical security and employee training programs with respect to
compliance with Privacy Legal Requirements and Private Data retention and
disposal programs; (iii) a description of the process, protocols and/or
technologies used to comply with Do Not Track signals, with consumer opt-outs
related to self-regulatory programs, and with other consumer preferences; (iv) a
general description of the process used by the Company or any of its
Subsidiaries towards anonymization, privacy and deletion of Private Data; and
(v) a list of the individuals employed by the Company or any of its Subsidiaries
who are currently designated as responsible for overseeing the Company Privacy
Policies and compliance with Privacy Legal Requirements. The Company and each of
its Subsidiaries has at all times made all disclosures to, and obtained any
necessary consents from, users, consumers, customers, employees, contractors,
and other applicable Persons to the extent required by applicable Privacy Legal
Requirements and has filed any required registrations with the applicable data
protection authority so required. A list of such registrations, if any, is set
forth in Section 2.13(s) of the Disclosure Schedule. Without limiting the
generality of the foregoing, the Company and each of its Subsidiaries has
provided appropriate notice to, and received affirmative express consent from,
all natural persons prior to any Company Product disclosing or making available
to any other Person any content that the Company or any of its Subsidiaries has
characterized as, or that such person reasonably would consider, confidential,
private, or unsuitable for disclosure to such Persons (including other members
of such person’s company or organization), and the Company and its Subsidiaries
have honored all Do Not Track signals and consumer out-opt preferences and have
not used Flash cookies, local share objects, “super” cookies or other
technologies that re-spawn, have no or unreasonable expiration dates or are
otherwise designed to circumvent consumer preferences. The Company and its
Subsidiaries only receive Private Data from third-party sources when such
third-party sources have obtained all necessary consents and permissions to (i)
share such Private Data with the Company or its Subsidiary, as applicable, and
(ii) for the Company or its Subsidiary to use and disclose it in the manner the
Company or its Subsidiary, as applicable, has used or disclosed such Private
Data. Except as set forth on Section 2.13(s) of the Disclosure Schedule, the
Company and its Subsidiaries do not collect or receive Private Data in, or in
connection with the administration or provision of, the Company Products that is
financial or health data or is considered sensitive data under any Privacy Legal
Requirement. Except as set forth on Section 2.13(s) of the Disclosure Schedule,
the Company and its Subsidiaries function, and at all times have functioned,
solely as data processors (and not as data controllers) under Privacy Legal
Requirements. Neither the Company nor any of its Subsidiaries, or any Person
performing services for the Company or any of its Subsidiaries, has attempted to
append or combine Personal Data with Behavioral


42

--------------------------------------------------------------------------------

CONFIDENTIAL





Data or attempted to reverse engineer Private Data in a manner intended to
de-anonymize data. Neither the Company nor any of its Subsidiaries has used
Private Data of a customer to benefit the Company’s algorithms. Neither the
Company nor any of its Subsidiaries has made any statement to the general public
regarding any privacy or information security practices applicable to any
Private Data other than those made in the Public Privacy Policies specified on
Section 2.13(s) of the Disclosure Schedule.

2.14    Material Contracts.
(a)    Section 2.14(a) of the Disclosure Schedule identifies, in each subpart
that corresponds to the subsection listed below, any Contract, including all
amendments and modifications thereto, in effect as of the Agreement Date, (x) to
which the Company or any of its Subsidiaries is a party or (y) by which the
Company or any of its Subsidiaries or any of their respective assets is bound
(the Contracts described below, whether or not set forth in Section 2.14(a) of
the Disclosure Schedule, being referred to herein as the “Material Contracts”):
(i)    that is with (A) a Top Customer or (B) a Top Supplier;
(ii)    pursuant to which the Company or any of its Subsidiaries has been
appointed a partner, reseller or distributor or OEM;
(iii)    pursuant to which the Company or any of its Subsidiaries has appointed
another party as a partner, reseller, or distributor or OEM;
(iv)    pursuant to which the Company or any of its Subsidiaries is bound to or
has committed to provide any Company Product to any third party on a most
favored pricing basis or similar terms;
(v)    pursuant to which the Company or any of its Subsidiaries is bound to, or
has committed to provide or license, any Company Product to any third party on
an exclusive basis or to acquire or license any product or service on an
exclusive basis from a third party;
(vi)    pursuant to which the Company has an obligation to assign Intellectual
Property Rights;
(vii)    prohibiting or imposing any material restriction on the right or
ability of the Company or any of its Subsidiaries: (A)  to compete with any
other Person or to engage in any line of business, market or geographic area, or
to sell, license, manufacture or otherwise distribute any of its technology or
products, or from providing services, to customers or potential customers or any
class of customers, in any geographic area, during any period of time, or in any
segment of the market; (B) to solicit the employment of, or hire, any potential
employees, consultants or independent contractors; (C) to acquire any product,
property or other asset (tangible or intangible), or any services, from any
other Person, or to sell any product or other asset to or perform any services
for any other Person; or (E) to develop or distribute any technology;
(viii)    set forth or required to be set forth in Sections 2.13(a) or 2.13(r)
of the Disclosure Schedule;
(ix)    that is a collectively bargained agreement or similar Contract,
including any Contract with any union, works council, personnel delegates or
similar labor entity;


43

--------------------------------------------------------------------------------

CONFIDENTIAL





(x)    that is with an Employee, trainee, freelancer or temporary worker, except
for (A) any Employee offer letters that are terminable at-will and do not
provide for any severance, separation, or change of control payments or
benefits, (B) any Contract entered into with an Employee relating to the grant
of a Company Option that is described on Schedule 2.5(d) of the Disclosure
Schedule or has otherwise been Made Available and (C) any Employee Contract that
is a Standard Form IP Contract;
(xi)    pursuant to which the Company or any of its Subsidiaries have granted
outstanding powers of attorney;
(xii)    that grants any severance or termination pay or benefits or
post-termination payments (in cash or otherwise) to any Employee, contractor,
firm or other organization;
(xiii)    that is with insurance companies covering healthcare, disability, and
pension schemes in force in the Company or any of its Subsidiaries;
(xiv)    that is a Lease Agreement;
(xv)    relating to capital expenditures and involving future payments in excess
of $25,000 individually or $50,000 in the aggregate;
(xvi)    relating to the settlement of any Action;
(xvii)    relating to (A) the disposition or acquisition of material assets or
any material interest in any Person or business enterprise or (B) the
acquisition, issuance or transfer of any securities, except in the ordinary
course of business;
(xviii)    relating to any mortgages, indentures, guarantees, loans or credit
agreements, security agreements or other Contracts or instruments relating to
Indebtedness or extension of credit or the creation of any Lien (other than a
Permitted Lien or a non-exclusive license entered into in the ordinary course of
business consistent with past practice) with respect to any asset of the Company
or any of its Subsidiaries;
(xix)    involving or incorporating any guaranty, pledge, performance or
completion bond, indemnity or surety arrangement by or for the benefit of the
Company or its Subsidiaries (other than Contracts containing indemnity
provisions on customary terms and entered into in the ordinary course of
business consistent with past practice);
(xx)    creating or relating to any partnership or joint venture or any sharing
of revenues, profits, losses, costs or liabilities with another Person that is
not the Company or its Subsidiaries;
(xxi)    relating to the purchase or sale of any product or other asset by or
to, or the performance of any services by or for, any Interested Party (other
than ordinary course employment offer letters containing no severance, change of
control or notice provisions (other than as required by applicable Legal
Requirements), subscription agreements for Company Common Stock owned by such
Interested Party and option grant and exercise agreements);
(xxii)    constituting any (A) prime contract, subcontract, letter contract,
purchase order or delivery order executed or submitted to or on behalf of any
Governmental Entity or any prime contractor or higher-tier subcontractor of a
Governmental Entity, or under which any Governmental


44

--------------------------------------------------------------------------------

CONFIDENTIAL





Entity or any such prime contractor or subcontractor otherwise has or may
acquire any right or interest, or (B) quotation, bid or proposal submitted to
any Governmental Entity or any proposed prime contractor or higher-tier
subcontractor of any Governmental Entity; and
(xxiii)    that has a term of more than sixty (60) days and may not be
terminated by the Company or any of its Subsidiaries (without penalty or any
post-termination support, maintenance, engineering or similar obligations)
within sixty (60) days after the delivery of a termination notice by the Company
or any of its Subsidiaries;
(xxiv)     that provides for the payment or delivery of cash or other
consideration in an amount or having a value in excess of $25,000 in the
aggregate; or (II) the performance of services having a value in excess of
$50,000 in the aggregate.
(b)    The Company has Made Available true, correct and complete copies of all
written Material Contracts, including all amendments thereto. Section 2.14(b) of
the Disclosure Schedule provides an accurate description of the material terms
of any Material Contract that is not in written form. Each Material Contract is
valid and in full force and effect and is enforceable against the Company or any
of its Subsidiaries (as applicable) and, to the Knowledge of the Company, by the
Company or any of its Subsidiaries (as applicable) in accordance with its terms,
subject to the Enforceability Limitations. Neither the Company nor any of its
Subsidiaries has violated or breached, or committed any default under, any
Material Contract, and, to the Knowledge of the Company, no other Person has
violated or breached, or committed any default under, any such Material
Contract. To the Knowledge of the Company, no circumstance or condition exists,
or no event has occurred, that (with or without notice or lapse of time) will,
or would reasonably be expected to: (i) result in a violation or breach by the
Company or any Subsidiary, or, to the Company’s Knowledge, by the applicable
counter-party to any Material Contract, of any of the provisions of any Material
Contract; (ii) give any Person the right to declare a default or exercise any
remedy under any Material Contract; (iii) give any Person the right to
accelerate the maturity or performance of any Material Contract; or (iv) give
any Person the right to cancel, terminate or modify any Material Contract. As of
the Agreement Date, neither the Company nor any of its Subsidiaries have
received any written notice or, to the Company’s Knowledge, other communication
regarding any actual or possible violation or breach of, or default under, any
Material Contract. Neither the Company nor any of its Subsidiaries have
affirmatively waived any of its material rights under any Material Contract. No
Person has a right set forth in the terms of any Material Contract to
renegotiate any amounts paid or payable to the Company or any of its
Subsidiaries under any Material Contract or any other material term or provision
of any Material Contract.
(c)    Section 2.14(c) of the Disclosure Schedule identifies and provides a
brief description (or Company has Made Available a copy of the most current
draft) as of the Agreement Date of each proposed Contract under negotiation as
of the Agreement Date that the Company reasonably expects to constitute a
Material Contract hereunder if in effect on the Agreement Date and as to which
any written bid, offer, award, proposal, term sheet or similar document has been
submitted or received by the Company and each of its Subsidiaries (excluding any
Contract contemplated by the Mergers and the Transactions).

2.15    Employee Benefit Plans.
(a)    Schedule. Section 2.15(a)(1) of the Disclosure Schedule contains an
accurate and complete list of each currently active Company Employee Plan and
each currently active Employee Agreement, including any specific Employee
Agreement providing severance or post-termination payments and/or benefits and,
except as contained in the standard Company option grant agreement with respect
to the grant of Company Options Made Available, any specific Employee Agreement
providing any specific


45

--------------------------------------------------------------------------------

CONFIDENTIAL





obligations in case of change of control of the Company. No Person, other than
an Employee, is or was a member or former member of any Company Employee Plan.
Except as set forth on Section 2.15(a) of the Disclosure Schedule, neither the
Company nor any ERISA Affiliate has made any plan or commitment to establish or
enter into any new Company Employee Plan or Employee Agreement, to modify any
Company Employee Plan or Employee Agreement (except to the extent required by
applicable Legal Requirements or to conform any such Company Employee Plan or
Employee Agreement to the requirements of any applicable Legal Requirements, in
each case as previously disclosed to Parent in writing, or as required by this
Agreement). Section 2.15(a)(2) of the Disclosure Schedule sets forth a table
setting forth the name, hiring date, title, supervisor, annual salary or base
wages, commissions (both commission target and earned commissions for the
current year), bonus (target, maximum and any amounts paid for the current
year), overtime classification, organization of working time (full time, part
time, or temporary), overtime hours and accrued but unpaid vacation balances of
each current employee of the Company and each of its Subsidiaries as of the
Agreement Date, and including with respect to any Employees on a leave of
absence, the date the leave commenced, the reason for the leave and the expected
date of return to work of such Employee. To the Knowledge of the Company, no
employee listed on Section 2.15(a)(2) of the Disclosure Schedule intends to
terminate his or her employment for any reason, other than in accordance with
any employment arrangements as may be provided for in this Agreement.
Section 2.15(a)(3) of the Disclosure Schedule contains an accurate and complete
list of all Persons that have a consulting or advisory relationship with the
Company or any of its Subsidiaries.
(b)    Documents. The Company and each of its ERISA Affiliates has Made
Available (i) correct and complete copies of all documents embodying each
Company Employee Plan and each Employee Agreement including all amendments
thereto, (ii) the three most recent annual reports (Form Series 5500 and all
schedules and financial statements attached thereto), if any, required under
ERISA or the Code in connection with each Company Employee Plan, (iii) if the
Company Employee Plan is funded, the most recent annual and periodic accounting
of Company Employee Plan assets, (iv) the most recent summary plan description
together with the summary(ies) of material modifications thereto, if any,
required under ERISA with respect to each Company Employee Plan, (v) all written
agreements and contracts relating to each Company Employee Plan, including
administrative service agreements and group or other insurance contracts related
to each Company Employee Plan, (vi) all material communications to any Employee
or Employees relating to any Company Employee Plan and any proposed Company
Employee Plan, in each case, relating to any amendments, terminations,
establishments, increases or decreases in compensation benefits, acceleration of
payments or vesting schedules or other events which would result in any
liability to the Company or any of its Subsidiaries, (vii) all correspondence
and/or notifications to or from any Governmental Entity relating to any Company
Employee Plan, (viii) all policies pertaining to fiduciary liability insurance
covering the fiduciaries for each Company Employee Plan, (ix) all discrimination
tests for each Company Employee Plan for the three most recent plan years, and
(x) the most recent IRS determination, opinion, notification or advisory
letters, if any, issued with respect to each Company Employee Plan. To the
Knowledge of the Company, there is no fact, condition, or circumstance since the
date the documents were provided in accordance with this paragraph (b) which
would materially adversely affect the information contained therein and, in
particular, and without limiting the generality of the foregoing, except to the
extent contemplated by the Mergers and the other Transactions contemplated
hereby, no promises or commitments have been made to amend any Company Employee
Plan or Employee Agreement or to provide increased or improved benefits
thereunder or accelerate vesting or funding thereunder. No verbal promises or
representations have been made to any Employees by the Company or its
Subsidiaries to increase their compensation or to continue their employment for
any specific duration.
(c)    Employee Plan Compliance. Except as set forth on Schedule 2.15(c) of the
Disclosure Schedule, the Company and its ERISA Affiliates have performed all
material obligations required


46

--------------------------------------------------------------------------------

CONFIDENTIAL





to be performed by them under, and are in material compliance with, the
requirements prescribed by any and all applicable statutory or regulatory Legal
Requirements, are not in default or violation of, and the Company has no
Knowledge of any default or violation by any other party to, any Company
Employee Plan, and each Company Employee Plan has been established and
maintained in material accordance with its terms and in material compliance with
all applicable Legal Requirements, statutes, orders, rules and regulations,
including ERISA and the Code. Any Company Employee Plan intended to be qualified
under Section 401(a) of the Code has obtained a favorable determination letter
(or opinion letter, if applicable) as to its qualified status under the Code and
nothing has occurred since the date of such letter that has or is reasonably
likely to affect such qualification. No “prohibited transaction,” within the
meaning of Section 4975 of the Code or Sections 406 and 407 of ERISA, and not
otherwise exempt under Section 408 of ERISA, has occurred with respect to any
Company Employee Plan. There are no Actions pending or to the Company’s
Knowledge threatened or reasonably anticipated (other than routine claims for
benefits), against any Company Employee Plan or against the assets of any
Company Employee Plan. Each Company Employee Plan can be amended, terminated or
otherwise discontinued after the Effective Times in accordance with its terms,
without liability to Parent, the Company or any ERISA Affiliate (other than
ordinary administration expenses or with respect to other benefits, other
than bonuses, commissions, payments or amounts due under other compensation or
equity plans, that were previously earned, vested or accrued under Company
Employee Plans prior to the First Effective Time). There are no audits,
inquiries or proceedings pending or to the Company’s Knowledge, threatened, by
the IRS, DOL, or any other Governmental Entity with respect to any Company
Employee Plan. Neither the Company nor any ERISA Affiliate is subject to any
penalty or Tax with respect to any Company Employee Plan under Section 502(i) of
ERISA or Sections 4975 through 4980 of the Code. The Company and its ERISA
Affiliates have timely made all contributions and other payments required by and
due under the terms of each Company Employee Plan and/or pursuant to applicable
Legal Requirements.
(d)    Bonus Plan Compliance. The Company and each of its Subsidiaries is in
compliance with all of its bonus, commission and other compensation plans and
has paid any and all amounts required to be paid under such plans, including any
and all bonuses and commissions (or pro rata portion thereof) that may have
accrued or been earned through the calendar quarter preceding the Closing Date,
and is not liable for any payments, Taxes or penalties for failure to comply
with any of the terms or conditions of such plans or the laws governing such
plans.
(e)    No Pension Plan. Neither the Company nor any ERISA Affiliate has ever
maintained, established, sponsored, participated in, or contributed to,
any Pension Plan subject to Part 3 of Subtitle B of Title I of ERISA, Title IV
of ERISA or Section 412 of the Code.
(f)    No Self-Insured Plan. Neither the Company nor any ERISA Affiliate has
ever maintained, established, sponsored, participated in or contributed to any
self-insured plan that provides benefits to employees (including any such plan
pursuant to which a stop-loss policy or contract applies).
(g)    Multiemployer and Multiple-Employer Plan, Funded Welfare Plans and MEWAs.
At no time has the Company or any ERISA Affiliate contributed to or been
obligated to contribute to any multiemployer plan (as defined in Section 3(37)
of ERISA). Neither the Company nor any ERISA Affiliate has at any time ever
maintained, established, sponsored, participated in or contributed to any
multiple employer plan or to any plan described in Section 413 of the Code, a
“funded welfare plan” within the meaning of Section 419 of the Code, or a
Multiple Employer Welfare Arrangement, as defined under Section 3(40)(A) of
ERISA (without regard to Section 514(b)(6)(B) of ERISA).
(h)    No Post-Employment Obligations. No Company Employee Plan, Employee
Agreement or any International Employee Plan provides, or reflects or represents
any liability to provide,


47

--------------------------------------------------------------------------------

CONFIDENTIAL





post-termination or retiree or post-employment life insurance, health or other
employee welfare benefits to any person for any reason, except as may be
required by COBRA or other applicable Legal Requirements, and neither the
Company nor any of its Subsidiaries have ever represented, promised or
contracted (whether in oral or written form) to any Employee (either
individually or to Employees as a group) or any other person that such
Employee(s) or other person would be provided with post-termination, retiree or
post-employment life insurance, health or other employee welfare benefits,
except to the extent required by statute or other applicable Legal Requirements.
Section 2.15(h) of the Disclosure Schedule accurately: (i) identifies each
former Employee who is receiving or is scheduled to receive (or whose spouse or
other dependent is receiving or is scheduled to receive) any compensation or
benefits (whether from the Company or any of its Subsidiaries or otherwise)
relating to such former Employee’s service with the Company or any of its
Subsidiaries; and (ii) briefly describes such benefits.
(i)    Effect of Mergers. Except as set forth on Section 2.15(i) of the
Disclosure Schedule, neither the execution and delivery of this Agreement nor
the consummation of the Mergers or the other Transactions (alone or in
connection with additional or subsequent events) or any termination of
employment or service in connection therewith will (i) result in any payment or
benefit (including severance, golden parachute, bonus or otherwise) becoming due
to any Employee, (ii) result in any forgiveness of Indebtedness, (iii) increase
any payments or benefits otherwise payable or to be provided by the Company or
any of its Subsidiaries, (iv) result in the acceleration of the time of payment
or vesting of any such payments or benefits except as required under Section
411(d)(3) of the Code or (v) increase the costs to the Company or any Subsidiary
or impose a loss to any Employee under any Company Employee Plan (including but
not limited to as a result of the termination of any Company Employee Plan
following the Closing).

2.16    Employment Matters.
(a)    Compliance with Employment Laws. The Company and each of its Subsidiaries
are in material compliance with all applicable foreign, federal, state and local
laws, rules and regulations respecting employment, employment practices, terms
and conditions of employment, worker classification, employee classification,
Tax withholding, social security contributions withholding, prohibited
discrimination, working time, employee representation, equal employment, fair
employment practices, immigration status, employee safety and health, wages
(including overtime wages), compensation, and hours of work, and in each case,
with respect to Employees: (i) has withheld and reported all amounts required by
applicable Legal Requirements or by agreement to be withheld and reported with
respect to wages, salaries and other payments to Employees, (ii) is not liable
for any arrears of wages, severance pay or any Taxes or social security
contributions or any penalty for failure to comply with any of the foregoing,
and (iii) is not liable for any payment to any trust or other fund governed by
or maintained by or on behalf of any governmental authority, with respect to
unemployment compensation benefits, social security or other benefits or
obligations for Employees (other than routine payments to be made in the normal
course of business and consistent with past practice). There are no actions,
suits, claims or administrative matters pending or, to the Company’s Knowledge,
threatened against the Company or any of its Subsidiaries relating to any
Employee, Employee Agreement or Company Employee Plan. There are no pending or,
to the Company’s Knowledge, threatened claims or actions against the Company or
any of its Subsidiaries or any trustee under any worker’s compensation policy or
long-term disability policy of the Company or any of its Subsidiaries. Neither
the Company nor any of its Subsidiaries are party to a conciliation agreement,
consent decree or other agreement or order with any federal, state, or local
agency or governmental authority with respect to employment practices. Except as
set forth on Section 2.16(a) of the Disclosure Schedule, the services provided
by each of the Company’s and its ERISA Affiliates’ Employees are terminable at
the will of the Company and its ERISA Affiliates and any such termination would
result in no liability to the Company or any ERISA Affiliate (other than
ordinary administration expenses or with respect to other benefits, other


48

--------------------------------------------------------------------------------

CONFIDENTIAL





than bonuses, commissions, payments or amounts due under other compensation or
equity plans, that were previously earned, vested or accrued under Company
Employee Plans prior to the First Effective Time). Section 2.16(a) of the
Disclosure Schedule lists all liabilities of the Company and each of its
Subsidiaries to any Employee, that would result from the termination by the
Company or any of its Subsidiaries or Parent of such Employee’s employment or
provision of services, other than those referred to in Section 2.15(i) or
disclosed on Section 2.15(i) of the Disclosure Schedule. Neither the Company nor
any ERISA Affiliate has direct or, to the Knowledge of the Company, indirect,
liability with respect to any misclassification of any person as an independent
contractor, intern and/or temporary worker rather than as an employee, with
respect to any employee leased from another employer or with respect to any
employee currently or formerly classified as exempt from overtime wages.
(b)    Labor. No strike, labor dispute, slowdown, concerted refusal to work
overtime, or work stoppage or labor strike against the Company or any of its
Subsidiaries is pending, or to the Knowledge of the Company, threatened, or
reasonably anticipated. The Company has no Knowledge of any activities or
proceedings of any labor union to organize any Employees. There are no Actions,
labor disputes or grievances pending or, to the Company’s Knowledge, threatened
relating to any labor matters involving any Employee, including charges of
unfair labor practices. Neither the Company nor any of its Subsidiaries have
engaged in any unfair labor practices within the meaning of the National Labor
Relations Act or similar Legal Requirement. Neither the Company nor any of its
Subsidiaries is presently, nor has it been in the past, a party to, or bound by,
any collective bargaining agreement, works council, union or similar contract
with respect to Employees and no such agreement is being negotiated by the
Company or any of its Subsidiaries. Neither the Company nor any Subsidiary has
taken any action that would constitute a "plant closing" or "mass layoff" within
the meaning of the WARN Act or similar state or local law, issued any
notification of a plant closing or mass layoff required by the WARN Act or
similar state or local law, or incurred any liability or obligation under WARN
or any similar state or local law that remains unsatisfied. No terminations
prior to the Closing would trigger any notice or other obligations under the
WARN Act or similar state or local law.
(c)    No Interference or Conflict. To the Knowledge of the Company, no
stockholder, director, officer, Employee or consultant of the Company or any of
its Subsidiaries is obligated under any contract or agreement or subject to any
judgment, decree or order of any court or administrative agency that would
interfere with such person’s ability to promote the interests of the Company and
each of its Subsidiaries. Neither the execution nor delivery of this Agreement,
nor the carrying on of the Company’s and each of its Subsidiaries’ business as
presently conducted nor any activity of such officers, directors, Employees or
consultants in connection with the carrying on of the Company’s and each of its
Subsidiaries’ business as presently conducted will, to the Knowledge of the
Company, conflict with or result in a breach of the terms, conditions, or
provisions of, or constitute a default under, any Contract under which any of
such officers, directors, Employees, or consultants is now bound.

2.17    Governmental Authorizations. Each material notification, consent,
license, permit, grant or other authorization issued or granted by a
Governmental Entity (a) pursuant to which the Company and each of its
Subsidiaries currently operates or (b) which is required for the operation of
the Company’s and each of its Subsidiaries’ business as currently conducted
(collectively, “Company Authorizations”) has been issued or granted by a
Governmental Entity to the Company or its Subsidiaries, as the case may be. The
Company Authorizations are in full force and effect and constitute all Company
Authorizations required by applicable Legal Requirements to permit the Company
and each of its Subsidiaries to operate or conduct its businesses or hold any
interest in its properties or assets material to the conduct of its businesses,
and, to the Knowledge of the Company, none of the Company Authorizations is
subject to any term, provision, condition or limitation which may adversely
change or terminate such Company Authorizations by virtue


49

--------------------------------------------------------------------------------

CONFIDENTIAL





of the completion of the Mergers. The Company and each of its Subsidiaries for
the past three (3) years have been in compliance in all material respects with
the terms and conditions of the Company Authorizations.

2.18    Litigation. Except as set forth on Section 2.18 of the Disclosure
Schedule, there is no Action pending or, to the Knowledge of the Company,
threatened, against the Company, any of its Subsidiaries, its properties, assets
(tangible or intangible), or, to the Knowledge of the Company, any of its
officers or directors (in their capacities as such), nor, to the Knowledge of
the Company, is there any reasonable basis therefor. Except as set forth on
Section 2.18 of the Disclosure Schedule, no Governmental Entity has delivered
written notice to the Company or any of its Subsidiaries challenging or
questioning the Company or any of its Subsidiaries with respect to the legal
right of the Company or any of its Subsidiaries to conduct their operations as
presently or previously conducted. Except as set forth on Section 2.18 of the
Disclosure Schedule, there is no Action pending or, to the Knowledge of the
Company, threatened against any Person who has a contractual right or a right
pursuant to Delaware Law to indemnification from the Company or any of its
Subsidiaries related to facts and circumstances existing prior to the Closing,
nor, to the Knowledge of the Company, is there any reasonable basis therefor.

2.19    Insurance. Section 2.19 of the Disclosure Schedule lists all insurance
policies (by policy number, insurer, annual premium, expiration date and amount
and scope of coverage) held by the Company and its Subsidiaries, copies of which
have been Made Available to Parent. Except as set forth on Schedule 2.19 of the
Disclosure Schedule, there is no claim pending under any of such policies or
bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds. All premiums due and payable under all
such policies and bonds have been timely paid and the Company and its
Subsidiaries are otherwise in material compliance with the terms of such
policies and bonds. All such policies and bonds remain in full force and effect,
and the Company has no Knowledge of any threatened termination of, or material
premium increase with respect to, any of such policies. The Company and its
Subsidiaries have never maintained, established, sponsored, participated in or
contributed to any self-insurance plan.

2.20    Compliance with Legal Requirements.
(a)    General. Except as is not material, the Company and each of its
Subsidiaries have complied with all Legal Requirements and are not in violation
of any Legal Requirement. As of the Agreement Date, neither the Company nor any
of its Subsidiaries have received any written notices of suspected, potential or
actual material violation with respect to any Legal Requirement.
(b)    Export Control Laws. The Company and each of its Subsidiaries have at all
times conducted its export and re-export transactions in accordance in all
material respects with (x) all applicable U.S. export and re-export control
Legal Requirements, including the Export Administration Regulations maintained
by the U.S. Department of Commerce, trade and economic sanctions maintained by
the Treasury Department’s Office of Foreign Assets Control, and the
International Traffic in Arms Regulations maintained by the Department of State,
and (y) all other applicable import/export controls in other countries in which
the Company and each of its Subsidiaries conduct business. Without limiting the
foregoing, (i) the Company and each of its Subsidiaries have obtained all export
and import licenses, license exceptions and other consents, notices, waivers,
approvals, Orders, authorizations, registrations, declarations and filings with
any Governmental Entity required for (A) the export, import and re-export of
products, services, software and technologies and (B) releases of technologies
and software to foreign nationals located in the United States and abroad
(“Export Approvals”); (ii) the Company and each of its Subsidiaries are in
compliance in all material respects with the terms of all applicable Export
Approvals; (iii) as of the Agreement Date, there are no pending or, to the
Company’s Knowledge, threatened claims against the Company or any of its
Subsidiaries with respect to such Export Approvals or export or re-export
transactions; (iv) no Export Approvals for the


50

--------------------------------------------------------------------------------

CONFIDENTIAL





transfer of export licenses to Parent or the Surviving Corporation are required,
or if required, such Export Approvals can be obtained expeditiously without
material cost; and (v) Section 2.20(b) of the Disclosure Schedule sets forth as
of the Agreement Date the true, correct and complete export control
classifications applicable to the Company’s and each of its Subsidiaries’
products, services, software and technologies.
(c)    Anticorruption Laws. The Company and each of its Subsidiaries (including
any of its officers, directors, agents, Employees or, to the Knowledge of the
Company, other Person associated with or acting on their behalf) has not,
directly or indirectly, (a) taken any action which would cause it to be in
violation of the Foreign Corrupt Practices Act of 1977, as amended, or any rules
or regulations thereunder, or any similar anti-corruption or anti-bribery Legal
Requirements (including the United Kingdom Bribery Act of 2010) applicable to
the Company or any Company Subsidiary in any jurisdictions other than the United
States (in each case, as in effect at the time of such action) (collectively,
the “Anti-Corruption Requirements”), (b) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (c) made, offered or authorized any unlawful payment to
foreign or domestic government officials or employees, whether directly or
indirectly, or (d) made, offered or authorized any bribe or unlawful rebate,
payoff, influence payment, kickback or other similar unlawful payment, whether
directly or indirectly. The Company has established internal controls and
procedures designed to ensure compliance with the Anti-Corruption Requirements.
(d)    Environmental Laws. Neither the Company nor any of its Subsidiaries have
released any amount of any Hazardous Material. To the Knowledge of the Company,
no Hazardous Materials are present in, on or under any property, including the
land and the improvements, ground water and surface water thereof, that the
Company and its Subsidiaries have at any time owned, operated, occupied or
leased. Neither the Company nor any of its Subsidiaries have transported,
stored, used, manufactured, disposed of, released or, to the Knowledge of the
Company, exposed their employees or others to Hazardous Materials in violation
of any Legal Requirement or in a manner that would reasonably be expected to
result in material liability to the Company or any of its Subsidiaries, nor have
the Company or any of its Subsidiaries disposed of, transported, sold, or
manufactured any product containing a Hazardous Material (any or all of the
foregoing being collectively referred to herein as “Hazardous Materials
Activities”) in violation of any rule, regulation, treaty or statute promulgated
by any Governmental Entity to prohibit, regulate or control Hazardous Materials
or any Hazardous Materials Activity.

2.21    Interested Party Transactions. Except as set forth on Section 2.21 of
the Disclosure Schedule, no officer, director or, to the Knowledge of the
Company, any other stockholder or employee of the Company (nor, to the Company’s
Knowledge, any immediate family member of any of such Persons, or any trust,
partnership or corporation in which any of such Persons has or has had an
interest or is otherwise Affiliated with) (each, an “Interested Party”), has, or
has had directly or indirectly, (i) any interest in any Person which furnished
or sold, or furnishes or sells, services, products, technology or Intellectual
Property Rights that the Company or any of its Subsidiaries furnish or sell, or
propose to furnish or sell, or (ii) any interest in any Person that purchases
from or sells or furnishes to the Company or any of its Subsidiaries, any goods
or services, or (iii) any interest in, or is a party to, any Contract to which
the Company or any of its Subsidiaries is a party, other than, in each of cases
(i)-(iii), employment arrangements and agreements related to Company Options
between the Company and such Interested Party that have been Made Available to
Parent; provided, however, that ownership of no more than one percent (1%) of
the outstanding voting stock of a publicly traded corporation shall not be
deemed to be an “interest in any Person” for purposes of this Section 2.21.
Notwithstanding the foregoing, no disclosure will be required under this Section
2.21 with respect to any interest or arrangement of the type described in the
preceding sentence held by or involving any portfolio companies of any venture
capital, private equity or angel investor in the Company who are not Continuing
Employees to the extent such interests or arrangements were entered into or are
otherwise subject


51

--------------------------------------------------------------------------------

CONFIDENTIAL





to arms-length, commercially reasonable terms negotiated in the ordinary course
of business consistent with past practice. Except as otherwise set forth in the
Certificate of Incorporation or bylaws of the Company or its Subsidiaries, there
are no Contracts with regard to contribution or indemnification between or among
any of the Stockholders to which the Company or any Subsidiary is a party. All
transactions pursuant to which any Interested Party has purchased any services,
products, technology or Intellectual Property Rights from, or sold or furnished
any services, products, technology or Intellectual Property Rights to, the
Company or any of its Subsidiaries have been on an arms-length basis on terms no
less favorable to the Company or such Subsidiary than would be available from an
unaffiliated party.

2.22    Books and Records. Except as set forth on Section 2.22 of the Disclosure
Schedule, the minute books of the Company and each of its Subsidiaries have been
Made Available, are complete and up-to-date in all material respects, and have
been maintained in all material respects in accordance with sound and prudent
business practice. The minutes of the Company and each of its Subsidiaries
contain, in all material respects, true, correct and complete records of all
material actions taken, and summaries of all meetings held, by the respective
stockholders and the Board of Directors of the Company (and any committees
thereof) since the time of incorporation of the Company and each of its
Subsidiaries, as the case may be. The Company and each of its Subsidiaries have
made and kept business records, financial books and records, personnel records,
ledgers, sales accounting records, Tax records and related work papers and other
books and records (collectively, the “Books and Records”) that are true, correct
and complete in all material respects and accurately and fairly reflect, in all
material respects, the business activities of the Company and each of its
Subsidiaries. Neither the Company nor any of its Subsidiaries have engaged in
any material transaction, maintained any bank account or used any corporate
funds except as reflected in its normally maintained Books and Records. At the
Closing, the minute books and other Books and Records will be in the possession
of the Company.

2.23    Brokers Fees. Other than as set forth on Section 2.23 of the Disclosure
Schedule, neither the Company nor any of its Subsidiaries have incurred, nor
will they incur, directly or indirectly, any liability for brokerage or finders’
fees or agents’ commissions, fees related to investment banking or similar
advisory services or any similar charges in connection with the Agreement or any
transaction contemplated hereby, nor will Parent or the Surviving LLC incur,
directly or indirectly, any such liability based on arrangements made by or on
behalf of the Company or any of its Subsidiaries.

2.24    Top Customers and Top Suppliers.
(a)    Section 2.24(a) of the Disclosure Schedule contains a true and correct
list of the top twenty five (25) currently active distributors, licensees or
other customers of Company Products by revenues generated in connection with
such customers for the 12 month period ending on the Balance Sheet Date (each
such customer, a “Top Customer”). As of the Agreement Date, neither the Company
nor any of its Subsidiaries have received written or, to the Knowledge of the
Company, oral notice, nor does the Company have Knowledge (without inquiry or
investigation), that any Top Customer (i) intends to cancel, or otherwise
materially and adversely modify its relationship with the Company or any of its
Subsidiaries (whether related to payment, price or otherwise) on account of the
Transactions or otherwise, or (ii) is threatened with bankruptcy or insolvency
or is, or is reasonably likely to become, otherwise unable to purchase goods or
services from the Company or any of its Subsidiaries consistent with past custom
and practice.
(b)    Section 2.24(b) of the Disclosure Schedule contains a true and correct
list of the top twenty five (25) currently active suppliers of the Company and
its Subsidiaries, whether of products, services, Intellectual Property Rights or
otherwise, by dollar volume of sales and purchases, respectively, for the 12
month period ending on the Balance Sheet Date (each such supplier, a “Top
Supplier”). As of


52

--------------------------------------------------------------------------------

CONFIDENTIAL





the Agreement Date, neither the Company nor any of its Subsidiaries have
received written or, to the Knowledge of the Company, oral notice, nor does the
Company have Knowledge (without inquiry or investigation), that any Top Supplier
(i) intends to cancel, or otherwise materially and adversely modify its
relationship with the Company and its Subsidiaries (whether related to payment,
price or otherwise) on account of the Transactions or otherwise, or (ii) is
threatened with bankruptcy or insolvency or is, or is reasonably likely to
become, otherwise unable to supply goods or services to the Company or any of
its Subsidiaries consistent with past custom and practice.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF PARENT AND THE MERGER SUBS
Each of Parent and the Merger Subs hereby represents and warrants to the Company
as follows:

3.1    Organization and Standing. Each of Parent and Merger Sub I is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Merger Sub II is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Parent has the requisite corporate power to own, lease and operate its
assets and properties and to carry on its business as currently conducted. Each
of Parent and each Merger Sub is duly qualified or licensed to do business and
in good standing as a foreign corporation in each other jurisdiction in which
the character or location of its assets or properties (whether owned, leased or
licensed) or the nature of its business make such qualification or license
necessary to Parent’s or such Merger Sub’s business as currently conducted,
other than to the extent that a failure be so qualified or licensed in any such
other jurisdiction would not have a Parent Material Adverse Effect. Each Merger
Sub was formed solely for the purpose of engaging in the transactions
contemplated by this Agreement and has not engaged in any business activities,
conducted any operations or incurred any liabilities other than in connection
with the transactions contemplated by this Agreement. Parent owns beneficially
and of record all outstanding capital stock or membership interests of the
Merger Subs, and no other Person holds any capital stock or membership interests
of either Merger Sub nor has any rights to acquire any interest in either Merger
Sub.

3.2    Authority and Enforceability. Parent and each Merger Sub has all
requisite corporate or limited liability company, as applicable, power and
authority to enter into this Agreement and any Related Agreements to which it is
a party and to consummate the Mergers and the other Transactions. The execution
and delivery by Parent and each Merger Sub of this Agreement and any Related
Agreements to which it is a party and the consummation of the Mergers and the
other Transactions have been duly authorized by all necessary corporate and
other action on the part of Parent and each Merger Sub. This Agreement and any
Related Agreements to which Parent and/or the Merger Subs are a party have been
duly executed and delivered by Parent and each Merger Sub and constitute the
valid and binding obligations of Parent and the Merger Subs, enforceable against
each of Parent and the Merger Subs in accordance with their terms, subject to
the Enforceability Limitations.

3.3    Governmental Approvals and Consents. No consent, waiver, approval, Order
or authorization of, or registration, declaration or filing with, any
Governmental Entity is required by or with respect to Parent or either Merger
Sub in connection with the execution and delivery of this Agreement and any
Related Agreements to which Parent or either Merger Sub is a party or the
consummation of the Mergers and the other Transactions, except for (a) such
consents, waivers, approvals, Orders, authorizations, registrations,
declarations and filings as may be required under applicable securities laws and
state “blue sky” laws, (b) such consents, notices, waivers, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
the HSR Act, (c) the filing of the Certificates of Merger with the Secretary


53

--------------------------------------------------------------------------------

CONFIDENTIAL





of State of the State of Delaware, and (d) such other consents, waivers,
approvals, Orders, authorizations, registrations, declarations and filings
which, if not obtained or made, would not reasonably be expected to have a
Parent Material Adverse Effect.

3.4    No Conflicts. Assuming compliance with the regulatory measures, if any,
described in Section 3.3 hereto, the execution and delivery by Parent and the
Merger Subs of this Agreement and any Related Agreement to which Parent or any
of its Subsidiaries is a party, and the consummation of the Mergers or any other
Transactions, will not conflict with or result in any violation of or default
under (with or without notice or lapse of time, or both) or give rise to a right
of termination, cancellation, modification or acceleration of any obligation or
loss of any benefit under (a) any provision of the organizational documents of
Parent and the Merger Subs, as amended, (b) any Contract to which Parent, either
of the Merger Subs or any of its other Subsidiaries is a party or by which any
of their respective properties or assets is bound or (c) any Legal Requirement
or Order applicable to Parent, either of the Merger Subs or any of its other
Subsidiaries or any of their respective properties or assets (whether tangible
or intangible).

3.5    SEC Reports and Financial Statements.
(a)    Parent has filed all forms, reports and documents required to be filed by
it with the SEC since April 14, 2009. A true and complete copy of each annual,
quarterly and other report, registration statement, and definitive proxy
statement filed by Parent with the SEC since April 14, 2009 and prior to the
Agreement Date (the “Parent SEC Documents”) is available on the Web site
maintained by the SEC at http://www.sec.gov, other than portions in respect of
which confidential treatment was granted by the SEC. As of their respective
filing dates, the Parent SEC Documents complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as the case may be,
and the rules and regulations of the SEC promulgated thereunder applicable to
such Parent SEC Documents.
(b)    The financial statements of Parent included in the Parent SEC Documents
complied as to form in all material respects with the published rules and
regulations of the SEC with respect thereto, were prepared in accordance with
GAAP applied on a consistent basis throughout the periods indicated (except as
may be indicated in the notes thereto, except in the case of pro forma
statements, or, in the case of unaudited financial statements, except as
permitted under Form 10-Q under the Exchange Act) and fairly presented in all
material respects the consolidated financial position of Parent and its
consolidated subsidiaries as of the respective dates thereof and the
consolidated results of Parent’s operations and cash flows for the periods
indicated (subject to, in the case of unaudited statements, normal and recurring
year-end audit adjustments).

3.6    Total Stock Consideration.  The Parent Common Stock to be issued by
Parent as part of the Total Consideration has been duly authorized, and upon
consummation of the First Merger and the issuance of such shares of Parent
Common Stock pursuant to and in accordance with the terms hereof, will be
validly issued, fully paid and non-assessable, and will be free of restrictions
on transfer, other than the restrictions set forth in this Agreement, the
Lock-Up Agreements and the Joinder Agreements and under applicable state and
federal Legal Requirements.

3.7    Cash Resources.  At the First Effective Time, Parent will have sufficient
cash resources to pay the Total Cash Consideration pursuant to this Agreement.

3.8    Brokers Fees . None of Parent or either Merger Sub have incurred, nor
will they incur, directly or indirectly, any liability for brokerage or finders’
fees or agents’ commissions, fees related to investment banking or similar
advisory services or any similar charges in connection with the Agreement


54

--------------------------------------------------------------------------------

CONFIDENTIAL





or any transaction contemplated hereby, nor will Parent or the Surviving LLC
incur, directly or indirectly, any such liability based on arrangements made by
or on behalf of Parent or either Merger Sub.

ARTICLE IV
CONDUCT OF COMPANY BUSINESS
DURING PENDENCY OF TRANSACTION

4.1    Affirmative Obligations. During the period from the Agreement Date and
continuing until the earlier of the valid termination of this Agreement pursuant
to Section 9.1 or the First Effective Time (such period, the “Pre-Closing
Period”), except as expressly contemplated by this Agreement or to the extent
that Parent shall otherwise consent in writing, the Company shall conduct the
business of Company and its Subsidiaries in the usual, regular and ordinary
course and in substantially the same manner as heretofore conducted (including
maintaining working capital and cash management practices, collecting
receivables, paying payables (including the writing and mailing of checks with
respect thereto) and booking sales), pay all Taxes of the Company and its
Subsidiaries when due (subject to Parent’s review and consent to the filing of
Tax Returns, as set forth in Section 4.2(p)), pay or perform all other
obligations of the Company and its Subsidiaries when due (including the timely
withholding, collecting, remitting and payment of all Taxes required under Legal
Requirement), and, to the extent consistent with such business, use commercially
reasonable efforts to preserve intact the present business organizations of the
Company and its Subsidiaries, keep available the services of, and not give
notice of revocation or termination to any of, the present officers and
Employees of the Company and its Subsidiaries (other than terminations of
non-officer Employees for cause), preserve the assets (including intangible
assets) and properties of the Company and its Subsidiaries and preserve the
relationships of the Company and its Subsidiaries with customers, suppliers,
distributors, licensors, licensees, and others having business dealings with
them, all with the goal of preserving unimpaired the goodwill and ongoing
businesses of the Company and its Subsidiaries at the Effective Times.

4.2    Forbearance. In furtherance and not in limitation of Section 4.1, during
the Pre-Closing Period, except as expressly contemplated by this Agreement, as
expressly set forth in Section 4.2 of the Disclosure Schedule or otherwise
consented to in advance by Parent, the Company shall not (and shall ensure that
each of its Subsidiaries shall not):
(a)    cause or permit any modifications, amendments or changes to the Charter
Documents or the organizational documents of any of its Subsidiaries;
(b)    declare, set aside, or pay any dividends on or make any other
distributions (whether in cash, stock or property) in respect of any Company
Capital Stock or the capital stock of any of its Subsidiaries, or split, combine
or reclassify any Company Capital Stock or the capital stock of any of its
Subsidiaries or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of Company Capital Stock or
the capital stock of any of its Subsidiaries, or directly or indirectly
repurchase, redeem or otherwise acquire any shares of Company Capital Stock or
the capital stock of any of its Subsidiaries (or options, warrants or other
rights convertible into, exercisable or exchangeable for Company Common Stock or
the capital stock of any of its Subsidiaries), except in accordance with the
agreements evidencing Company Options or Company Notes outstanding and as in
effect on the Agreement Date;
(c)    issue, grant, deliver or sell or authorize or propose the issuance,
grant, delivery or sale of, or purchase or propose the purchase of, any Company
Capital Stock or the capital stock of any of its Subsidiaries or equity-based
awards (whether payable in cash, stock or otherwise) or any securities
convertible into, exercisable or exchangeable for, or subscriptions, rights,
warrants or options to acquire, or


55

--------------------------------------------------------------------------------

CONFIDENTIAL





other agreements or commitments of any character obligating any of them to issue
or purchase any such shares or other convertible securities, or amend,
accelerate the vesting of, adjust or modify any Company Securities, except for
the issuance of Company Capital Stock pursuant to (i) Company Notes or (ii) the
exercise of Company Options outstanding as of the Agreement Date in accordance
with their terms as in effect on the Agreement Date;
(d)    form, or enter into any commitment to form, a subsidiary, or acquire, or
enter into any commitment to acquire, an interest in any corporation,
association, joint venture, partnership or other business entity or division
thereof;
(e)    make or agree to make any capital expenditure or commitment exceeding
$25,000 individually or $50,000 in the aggregate;
(f)    acquire or agree to acquire or dispose or agree to dispose of any assets
of the Company or any of its Subsidiaries or any business enterprise or division
thereof outside the ordinary course of the business of the Company or any of its
Subsidiaries consistent with past practice;
(g)     modify or remove any Company Privacy Policy, or publish or make
available any new Company Privacy Policy;
(h)    enter into any agreement, contract or commitment for the (i) sale, lease,
license or transfer of any Company IP or any agreement, contract or commitment
or modification or amendment to any agreement with respect to Company IP with
any Person, (ii) purchase or license of any Intellectual Property or
Intellectual Property Rights or execution, modification or amendment of any
agreement with respect to the Intellectual Property or Intellectual Property
Rights of any Person, except in the ordinary course of business consistent with
past practice, or (iii) change in pricing or royalties set or charged by the
Company or any of its Subsidiaries to their customers or licensees or in pricing
or royalties set or charged by Persons who have licensed Intellectual Property
Rights to the Company or any of its Subsidiaries;
(i)    propose or adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or of its Subsidiaries;
(j)    incur any Indebtedness (other than the obligation to reimburse employees
for travel and business expenses or indebtedness incurred in connection with the
purchase of goods and services, each in the ordinary course of the Company’s
business consistent with past practices), issue or sell any debt securities,
create a Lien (other than a Permitted Lien or a non-exclusive license entered
into in the ordinary course of business consistent with past practice) over any
asset of the Company or any of its Subsidiaries or amend the terms of any
outstanding loan agreement;
(k)    assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any other
Person (excluding indemnity provisions on customary terms in Standard Form IP
Contracts entered into in the ordinary course of business consistent with past
practice and not otherwise in violation of this Section 4.2);
(l)    make any loan to any Person (except for advances to employees for
reasonable business travel and expenses in the ordinary course of business
consistent with past practice), purchase debt securities of any Person or
guarantee any Indebtedness of any Person;
(m)    commence or settle any Action or threat of any Action by or against the
Company or any of its Subsidiaries or relating to any of their respective
businesses, properties or assets (other than


56

--------------------------------------------------------------------------------

CONFIDENTIAL





routine collections proceedings against customers in the ordinary course of
business consistent with past practice);
(n)    pay, discharge, release, waive or satisfy any claims, rights or
liabilities, other than the payment, discharge or satisfaction in the ordinary
course of business consistent with past practice of liabilities reflected on the
Current Balance Sheet or incurred in the ordinary course of business consistent
with past practice after the Balance Sheet Date or Third Party Expenses;
(o)    adopt or change accounting methods or practices (including any change in
depreciation or amortization policies or rates or any change to practices that
would impact the methodology for recognizing revenue) other than as required by
GAAP;
(p)    make or change any material Tax election, adopt or change any Tax
accounting method, enter into any agreement in respect of Taxes, settle any Tax
claim or assessment, consent to any extension or waiver of the limitation period
applicable to any material Tax claim or assessment, make or request any Tax
ruling, enter into any Tax sharing or similar agreement or arrangement (other
than a commercial agreement entered into in the ordinary course of business
consistent with past practice, such as a lease or an agreement with a customer
or supplier, the principal purpose of which is not the sharing or allocation of
Taxes), enter into any transactions giving rise to deferred gain or loss, amend
any Tax Return, or file any income Tax Return required to be submitted to Parent
for its review in accordance with Section 7.1;
(q)    adopt, amend or terminate, or start a termination process of, any Company
Employee Plan or any Employee Agreement, including any indemnification agreement
(other than as required by Applicable Law;
(r)    hire any Person or terminate any Current Employee;
(s)    increase or make any other change that would result in increased cost to
the Company or any of its Subsidiaries with respect to the salary, wage rate,
incentive compensation opportunity (including bonuses and commission payments),
employment status, title or other compensation (including equity based
compensation whether payable in cash, Company Securities or any other Property)
payable or to become payable by the Company or any of its Subsidiaries to any
Employee;
(t)    make any declaration, payment, amendment, commitment or obligation of any
kind for the payment (whether in cash, equity or otherwise) of a severance
payment or other change in control payment, termination payment, bonus, special
remuneration or other additional salary or compensation (including equity based
compensation) to any Employee;
(u)    cancel, amend (other than in connection with the addition of customers
and suppliers to such insurance policies from time to time in the ordinary
course of business consistent with past practices) or fail to renew (on
substantially similar terms) any insurance policy of the Company or any of its
Subsidiaries;
(v)    send any written communications (including electronic communications) to
Employees regarding this Agreement or the Transactions or make any
representations or issue any communications (including electronic
communications) to Employees that, in each case, are inconsistent with this
Agreement or the Transactions, including any representations regarding offers of
employment from Parent or a Subsidiary of Parent;


57

--------------------------------------------------------------------------------

CONFIDENTIAL





(w)    (i) terminate, amend, waive, or modify in any material manner relative to
such Material Contract or the Company’s or any of its Subsidiaries’ businesses
or operations, or violate, the terms of any Material Contract, or (ii) enter
into any Contract which would have constituted a Material Contract had such
Contract been entered into prior to the Agreement Date;
(x)    except as required by applicable Legal Requirements, convene any regular
or special meeting (or any adjournment or postponement thereof) of the
Stockholders;
(y)    discount any accounts receivable of the Company or any of its
Subsidiaries, or accelerate the collection of any accounts receivable or delay
the payment of any accounts payable, outside the ordinary course of business
consistent with past practice; or
(z)    take, commit, or agree in writing or otherwise to take, any of the
actions described in the foregoing clauses of this Section 4.2, or any other
action that would prevent the Company or any of its Subsidiaries from
performing, or cause the Company or any of its Subsidiaries not to perform,
their respective covenants or agreements hereunder.

ARTICLE V
ADDITIONAL AGREEMENTS

5.1    Non-Solicitation of Competing Acquisition Proposals.
(a)    Termination of Pending Discussions. The Company shall immediately cease
and cause to be terminated any such negotiations, discussions or agreements
(other than with Parent) regarding any Alternative Transaction.
(b)    Non-Solicitation of Competing Acquisition Proposals. During the
Pre-Closing Period, the Company and its Stockholders shall not, and shall not
permit any of their directors, officers or other employees, Affiliates, agents,
or representatives, including their financial, legal or accounting advisors
(together, “Company Representatives”), to take any action, directly or
indirectly (i) to solicit, initiate, seek, knowingly encourage, or support any
inquiry, proposal or offer from, (ii) furnish any information regarding the
Company or any of its Subsidiaries (other than in connection with the sale of
products and services in the ordinary course of business consistent with past
practice or license of intellectual property in connection therewith) to, (iii)
participate in any discussions or negotiations with, or enter into any agreement
of any kind (whether binding or non-binding) with, any Person (other than Parent
and its directors, officers or other employees, Affiliates, agents, or
representatives, including their financial, legal or accounting advisors
(together, “Parent Representatives”) acting in their capacities as such) (each,
a “Third Party”) regarding (A) any acquisition of all or any material portion of
the business, properties, assets or technologies of the Company or any of its
Subsidiaries, or any amount of Company Capital Stock or the capital stock of any
of its Subsidiaries (whether or not outstanding), in any case whether by merger,
consolidation, amalgamation, purchase of assets or stock, tender or exchange
offer, license or otherwise, (B) any joint venture or other strategic investment
in or involving the Company or any of its Subsidiaries (other than an ongoing
commercial or strategic relationship in the ordinary course of business
consistent with past practice), including any new financing, investment round or
recapitalization of the Company, (C) the employment of all or substantially all
of the Employees or (D) any other similar transaction involving the Company or
any of its Subsidiaries that is not in the ordinary course of business
consistent with past practice (each, an “Alternative Transaction”); or (iv)
disclose any information not customarily disclosed to any person concerning the
business, properties, assets or technologies of the Company or any of its
Subsidiaries, or afford to any Person access to its properties, assets,
technologies, books or records, not customarily afforded such access.


58

--------------------------------------------------------------------------------

CONFIDENTIAL





(c)    Notice of Competing Acquisition Proposals. In the event that any Company
or any Company Representative shall receive, during the Pre-Closing Period, any
inquiry, offer, proposal or indication of interest regarding a potential
Alternative Transaction or that could reasonably lead to an Alternative
Transaction, or any request for disclosure of information or access of the type
referenced in clause (b)(ii) above, the Company shall promptly (but in any
event, within 48 hours) notify Parent thereof, which notice shall indicate
whether the aggregate consideration proposed in such inquiry, offer, proposal or
indication of interest is greater than or less than the Total Consideration. For
the avoidance of doubt, the Company shall not be required to (i) notify Parent
of the identity of the party making any such inquiry, offer, proposal,
indication of interest or request, or the specific terms of such inquiry, offer,
proposal, indication or request, as the case may be, or (ii) provide a copy of
any written material or electronic communications received from such third
party.
(d)    Actions of Representatives. The parties hereto understand and agree that
any violation of the restrictions set forth above by any Company Representative
shall be deemed to be a breach of this Agreement by the Company.
(e)    Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that the provisions of this Section 5.1 were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed by the parties hereto that Parent shall be entitled to an
immediate injunction or injunctions, without the necessity of proving the
inadequacy of money damages as a remedy and without the necessity of posting any
bond or other security, to prevent breaches of the provisions of this Section
5.1 and to enforce specifically the terms and provisions hereof in any court of
the United States or any state having jurisdiction, this being in addition to
any other remedy to which Parent may be entitled at law or in equity.

5.2    Stockholder Approval.
(a)    Requisite Stockholder Approval. Immediately following the execution of
this Agreement, the Company shall solicit written consent from certain of its
Stockholders in the form attached hereto as Exhibit E (the “Stockholder Written
Consent”), and shall deliver the Stockholder Written Consent, with votes
sufficient to achieve the Requisite Stockholder Approval, to Parent within two
(2) hours of the execution of this Agreement. The Company shall promptly deliver
to Parent a copy of each executed Stockholder Written Consent upon receipt
thereof from any Stockholder pursuant to such solicitation. It is anticipated
that, promptly after the execution of this Agreement, the Company will receive
Stockholder Written Consents from Stockholders pursuant to the preceding
solicitation that are sufficient to fully and irrevocably deliver the Requisite
Stockholder Approval. Promptly upon obtaining the Requisite Stockholder
Approval, the Company shall prepare and, as soon as reasonably practicable, send
to all Stockholders on the record date for the Stockholder Written Consents who
did not execute a Stockholder Written Consent, a Stockholder Written Consent, a
Joinder Agreement and a Lock-Up Agreement, and all other notices required
pursuant to Delaware Law and the Company shall use its reasonable best efforts
to cause each such Stockholder to execute and deliver such Stockholder Written
Consent, Joinder Agreement and Lock-Up Agreement to Parent. Such materials
submitted to the Stockholders in connection with such Stockholder Written
Consents, Joinder Agreements and Lock-Up Agreements shall (i) include an
information statement regarding the Company, the terms of this Agreement, and
the Mergers, (ii) the unanimous recommendation of the Company’s Board of
Directors that the Stockholders should approve this Agreement, the Mergers and
the other Transactions, (iii) such other information as Parent and the Company
may mutually agree is required or advisable under applicable Legal Requirements,
including the notice contemplated by Section  262 of the DGCL and (iv) be
subject to reasonable review, comment and approval in all respects by Parent
prior to its submission to any Stockholder (the “Information Statement”). Each
party agrees that information supplied


59

--------------------------------------------------------------------------------

CONFIDENTIAL





by such party for inclusion in the Information Statement will not, on the date
the Information Statement is first sent or furnished to the Stockholders,
contain any statement which, at such time, is false or misleading with respect
to any material fact, or omit to state any material fact necessary in order to
make the statements made therein, in light of the circumstances under which they
are made, not false or misleading. The parties shall update, amend and
supplement the Information Statement from time to time as may be required by
applicable Legal Requirements. Notwithstanding the foregoing terms of this
Section 5.2(a), the Information Statement shall not contain, and Parent shall
not be required to provide, any non-public information of or regarding Parent,
its Subsidiaries, or its or its Subsidiaries’ businesses, assets, liabilities,
financial condition, results of operations or projections. The Board of
Directors of the Company shall not alter, modify, change or revoke the Company
Recommendation.
(b)    280G Approvals. The Company shall submit to the Stockholders for approval
(in a form and manner satisfactory to Parent), by such number of Stockholders as
is required by the terms of Section 280G(b)(5)(B) of the Code, any payments
and/or benefits that separately or in the aggregate, constitute “parachute
payments” (which determination shall be made by the Company and shall be subject
to review and approval by Parent) (within the meaning of Section 280G of the
Code and the regulations promulgated thereunder) (the “Section 280G Payments”),
such that such 280G Payments shall not be deemed to be “parachute payments”
under Section 280G of the Code. Prior to the Closing, the Company shall deliver
to Parent evidence satisfactory to Parent that a Stockholder vote was solicited
in conformance with Section 280G and the regulations promulgated thereunder and
that (i) the requisite Stockholder approval was obtained with respect to any
payments and/or benefits that were subject to the Stockholder vote (the “280G
Approval”), or (ii)  the 280G Approval was not obtained and as a consequence,
that such “parachute payments” shall not be made or provided pursuant to the
280G Waivers, which were duly executed by the affected individuals prior to the
date of solicitation of the 280G Approval.

5.3    Governmental Approvals.
(a)    Subject to the terms of Section 5.3(b), each of the Company and Parent
shall promptly execute and file, or join in the execution and filing of, any
application, notification or other document that may be necessary in order to
obtain the authorization, approval, waiting period expiration or termination, or
consent of any Governmental Entity that may be reasonably required to consummate
the Mergers and other Transactions as promptly as possible after the execution
of this Agreement. Each of the Company and Parent shall use its commercially
reasonable efforts to obtain all such authorizations, approvals, waiting period
expirations or terminations, and consents. To the extent permitted by applicable
Legal Requirements, each of the Company and Parent shall promptly inform the
other of any material communication between the Company or Parent (as
applicable) and any Governmental Entity regarding the Mergers and the other
Transactions. If the Company or Parent or any Affiliate thereof shall receive
any formal or informal request for supplemental information or documentary
material from any Governmental Entity with respect to the Mergers or any other
transaction contemplated by this Agreement, then the Company or Parent (as
applicable) shall make, or cause to be made, as soon as reasonably practicable,
a reasonable response in compliance with such request. Each of the Company and
Parent shall direct, in its sole discretion, the making of such response, but
shall consider in good faith the views of the other.
(b)    Notwithstanding anything in this Section 5.3 or in Section 5.4, Parent
shall not be required to agree to or effect (i) any license, sale or other
disposition or holding separate (through establishment of a trust or otherwise)
of any shares of capital stock or of any business, assets or properties of
Parent, its Subsidiaries or Affiliates or of the Company or any of its
Subsidiaries, (ii) the imposition of any limitation on the ability of Parent,
its Subsidiaries or Affiliates or the Company or any of its Subsidiaries to
conduct their respective businesses or own any capital stock or assets or to
acquire, hold or exercise full


60

--------------------------------------------------------------------------------

CONFIDENTIAL





rights of ownership of their respective businesses and, in the case of Parent,
the businesses of the Company or any of its Subsidiaries, or (iii) the
imposition of any impediment on Parent, its Subsidiaries or Affiliates or the
Company or any of its Subsidiaries under any Legal Requirement governing
competition, monopolies or restrictive trade practices (any such action
described in (i), (ii) or (iii), an “Action of Divestiture”). Nothing set forth
in this Agreement shall require Parent or the Company to litigate with any
Governmental Entity.
(c)    Parent shall, in consultation with the Company and subject to Section
5.3(b), determine strategy, lead all proceedings and coordinate all activities
with respect to seeking any actions, consents, approvals or waivers of any
Governmental Entity as contemplated hereby, and the Company will take such
actions as reasonably requested by Parent in connection with obtaining such
consents, approvals or waivers. Notwithstanding Parent’s rights to lead all
proceedings as provided in the prior sentence, Parent shall not require the
Company to, and the Company shall not be required to, take any action with
respect to any applicable antitrust or anti-competition Legal Requirement which
would bind the Company irrespective of whether the Mergers occur.

5.4    General Efforts to Close. Subject to the terms and conditions provided in
this Agreement, each of the parties hereto shall use commercially reasonable
efforts to take promptly, or cause to be taken promptly, all actions, and to do
promptly, or cause to be done promptly, all things necessary, proper or
advisable under applicable Legal Requirements to consummate and make effective
the Mergers and the other Transactions as promptly as practicable, including by
using commercially reasonable efforts to take all action necessary to satisfy
all of the conditions to the obligations of the other party or parties hereto to
effect the Mergers set forth in Article VI, to obtain all necessary waivers,
consents, waiting period expirations or terminations, approvals and other
documents required to be delivered hereunder and to effect all necessary
registrations and filings and to remove any injunctions or other impediments or
delays, legal or otherwise, in each case in order to consummate and make
effective the Mergers and the other Transactions for the purpose of securing to
the parties hereto the benefits contemplated by this Agreement. Nothing
contained in this Agreement shall require the Company, Parent or the Merger Subs
to litigate with any Governmental Entity. Each party hereto, at the reasonable
request of another party hereto, shall execute and deliver such other
instruments and do and perform such other acts and things as may be necessary or
desirable for effecting completely the consummation of the Mergers and the other
Transactions.

5.5    Access to Information. The Company shall afford Parent and the Parent
Representatives reasonable access during the period from the Agreement Date and
until the earlier of the Effective Times or the valid termination of this
Agreement in accordance with its terms to (i) all of the properties, Books and
Records and Contracts of the Company and its Subsidiaries, including all Company
IP, (ii) all other information concerning the business, properties and personnel
(subject to restrictions imposed by applicable Legal Requirements) of the
Company and its Subsidiaries as Parent may reasonably request, and (iii) all
Employees of the Company and its Subsidiaries as identified by Parent (except
where the Company determines, following consultation with legal counsel, that
doing so would result in the loss of attorney-client, attorney work product or
similar privilege or protection, in which case the Company shall provide such
access and information in such form, including by way of redacting sensitive
information, so as to preserve such privilege or protection while providing
Parent with as much access and information as reasonably possible). The Company
agrees to provide to Parent and its accountants, counsel and other Parent
Representatives copies of internal financial statements (including Tax Returns
and supporting documentation) promptly upon request. No information or knowledge
obtained in any investigation pursuant to this Section 5.5 or otherwise shall
affect or be deemed to modify, amend or supplement any representation or
warranty set forth herein or in the Disclosure Schedule or the conditions to the
obligations of the parties to consummate the Mergers in accordance with the
terms and provisions hereof, restrict, impair or otherwise


61

--------------------------------------------------------------------------------

CONFIDENTIAL





affect any Indemnified Parties’ right to indemnification hereunder or otherwise
prevent or cure any misrepresentations, breach of warranty or breach of
covenant.

5.6    Notification of Certain Matters. The Company shall give prompt notice to
Parent of: (a) the occurrence or non-occurrence of any event, the occurrence or
non-occurrence of which is likely to cause any representation or warranty of the
Company set forth in this Agreement to be untrue or inaccurate at or prior to
the Effective Times such that the condition in Section 6.2(a) would not be
satisfied, and (b) any failure of the Company to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder such that the condition in Section 6.2(b) would not be satisfied;
provided, however, that the delivery of any notice pursuant to this Section 5.6
shall not (i) limit or otherwise affect any remedies available to the party
receiving such notice, or (ii) constitute an acknowledgment or admission of a
breach of this Agreement; and provided, further that the failure to deliver a
notice pursuant to this Section 5.6 (x) shall not be considered in determining
whether the condition set forth in Section 6.2(a) or Section 6.2(b) has been
satisfied and (y) shall not be deemed to be a breach of covenant under this
Section 5.6 and shall constitute only a breach of the underlying representation,
warranty, covenant, condition or agreement, as the case may be. No disclosure by
the Company pursuant to this Section 5.6 shall affect or be deemed to modify,
amend or supplement any representation or warranty set forth herein or in the
Disclosure Schedule or the conditions to the obligations of the parties to
consummate the Mergers in accordance with the terms and provisions hereof,
restrict, impair or otherwise affect any Indemnified Parties’ right to
indemnification hereunder or otherwise prevent or cure any misrepresentations,
breach of warranty or breach of covenant.

5.7    Contracts.
(a)    Notices and Consents. The Company shall, if so requested by Parent prior
to the First Effective Time, use commercially reasonable efforts to obtain all
necessary consents, waivers and approvals of, and deliver all notices to, any
third parties to any Contract set forth on Section 2.4 of the Disclosure
Schedule as may be required thereunder in connection with the Mergers in order
for such Contract to remain in full force and effect following the Merger. Such
consents, modifications, waivers and approvals shall be in a form reasonably
acceptable to and pre-approved in writing by Parent.
(b)    Amended or Terminated Agreements. The Company shall amend or terminate,
as applicable, each of the agreements listed on Schedule 5.7(b) (the “Amended or
Terminated Agreements”) effective as of and contingent upon the Closing,
including sending all required notices, such that each Amended or Terminated
Agreement shall be amended or of no further force or effect, as applicable,
immediately following the Closing. The form and substance of each amendment and
termination letter shall be subject to prior review and approval in writing by
Parent (such approval not to be unreasonably withheld, conditioned or delayed).

5.8    Employee Matters.
(a)    Proprietary Information and Inventions Assignment Agreements. Prior to
the Closing, the Company shall use its commercially reasonable efforts to cause
each current employee of the Company or any of its Subsidiaries to have entered
into and executed, and each person who becomes an employee of the Company or any
of its Subsidiaries after the Agreement Date and prior to the Closing shall be
required by the Company to enter into and execute, a proprietary information
agreement in a form reasonably acceptable to Parent. The Company shall use
commercially reasonable efforts to cause each current consultant or contractor
of the Company or any of its Subsidiaries to have entered into and executed, and
each Person who becomes a consultant or contractor of the Company or any of its
Subsidiaries after the Agreement Date and prior to the Closing shall be required
by the Company to enter into and execute, a


62

--------------------------------------------------------------------------------

CONFIDENTIAL





customary consultant proprietary information agreement (providing for the
protection of the Company’s confidential and proprietary information and trade
secrets) with the Company effective as of such consultant or contractor’s first
date of service.
(b)    Termination of Employee Plans. Unless instructed otherwise by Parent no
later than two (2) days prior to the Closing Date, effective as of no later than
the day immediately preceding the Closing Date, the Company and each of its
Subsidiaries shall terminate any and all Company Employee Plans intended to
include group severance pay or benefits and any Code Section 401(k) arrangement
(each, a “401(k) Plan”). The Company shall provide Parent with evidence that any
such 401(k) Plan has been terminated pursuant to resolutions of the board of
directors (or similar body) of the Company or its ERISA Affiliates, as the case
may be. The form and substance of such resolutions shall be subject to
reasonable review and approval of Parent. The Company and each of its
Subsidiaries also shall take such other actions in furtherance of terminating
any such Company Employee Plan as Parent may reasonably require. The
Company also shall have taken and shall take such other actions in furtherance
of terminating any other Company Employee Plans as Parent may require.
(c)    Termination of Company Employment Arrangements. Prior to the Closing, the
Company and each of its Subsidiaries shall terminate the employment or
consulting services of each individual who Parent expects to be a Non-Continuing
Employee, effective as of no later than immediately prior to the Closing. Parent
shall pay all severance pay or benefits (including but not limited to any
acceleration of vesting) to such Non-Continuing Employees prior to the Closing,
to the extent such Non-Continuing Employee was not offered employment by Parent
or its Affiliates prior to Closing. The Company shall pay all severance pay or
benefits (including but not limited to any acceleration of vesting) to all other
such Non-Continuing Employees prior to the Closing.
(d)    Retention Bonus Plan.
(i)    Parent shall offer to certain Continuing Employees cash bonuses in an
aggregate amount equal to $5,000,000, (the “Retention Bonus”). The allocation of
the Retention Bonus to the Continuing Employees (such allocation, the
“Individual Retention Bonus”) shall be determined by the Company subject to
Parent’s approval (such approval not to be unreasonably withheld or delayed).
Such offers shall be communicated to the applicable Continuing Employees in the
offer letters executed pursuant to Section 6.2(i).
(ii)    With respect to the Founders, 100% of the Individual Retention Bonus
shall vest on the first anniversary of the Closing Date (the “Founder Retention
Deadline”), subject to such Founder’s continued employment with Parent or any of
its Subsidiaries (including the Surviving LLC) as of the Founder Retention
Deadline, with 33% of such vested Individual Retention Bonus payable on the
first anniversary of the Closing Date and the remaining 67% of such vested
Individual Retention Bonus payable on the second anniversary of the Closing
Date; provided, however, that (A) an applicable Founder shall be deemed to be an
employee of Parent or any of its Subsidiaries (including the Surviving LLC) for
purposes of determining his or her eligibility to receive the Individual
Retention Bonus if such Founder resigned for good reason (as defined in the
applicable offer letter) or was terminated by Parent or any of its Subsidiaries
(including the Surviving LLC) without cause (as defined in the applicable offer
letter) prior to the Founder Retention Deadline, and (B) if there is a
Disposition, the applicable Founders shall be entitled to receive their
Individual Retention Bonuses (or the remaining portion thereof if such
Disposition occurs after the Founder Retention Deadline) prior to the
consummation of such Disposition.


63

--------------------------------------------------------------------------------

CONFIDENTIAL





(iii)    With respect to other Continuing Employees, 40% of the Individual
Retention Bonus shall vest and be payable on the first anniversary of the
Closing Date (the “First Retention Deadline”), and the remaining 60% of the
Individual Retention Bonus shall vest and be payable on the second anniversary
of the Closing Date (the “Second Retention Deadline,” and together with the
First Retention Deadline, the “Retention Deadlines”), subject, in each case, to
such Continuing Employee’s continued employment with Parent or any of its
Subsidiaries (including the Surviving LLC) as of the applicable Retention
Deadline; provided, however, that (A) an applicable Continuing Employee shall be
deemed to be an employee of Parent or any of its Subsidiaries (including the
Surviving LLC) for purposes of determining his or her eligibility to receive the
Individual Retention Bonus if such Continuing Employee resigned for good reason
(as defined in the applicable offer letter) or was terminated by Parent or any
of its Subsidiaries (including the Surviving LLC) without cause (as defined in
the applicable offer letter) prior to the applicable Retention Deadline, and (B)
if there is a Disposition, the applicable Continuing Employees shall be entitled
to receive their Individual Retention Bonuses (or the remaining portion thereof
if such Disposition occurs after the First Retention Deadline) prior to the
consummation of such Disposition.
(e)    No Employment Commitment or Plan Amendments. No provision of this
Agreement is intended, or shall be interpreted, to provide or create any rights
of employment for any specified period and/or any employee benefits, in favor of
any Person, union, association, Continuing Employee, Key Employee, Specified
Employee, Employee, consultant or contractor or any other Person. In addition,
no provision of this Agreement is intended, or shall be interpreted, to amend
any term or condition of the Plan or any other employee related plan, program or
policy of Parent, any Subsidiary of Parent, the Company or any of its
Subsidiaries. Further, each of Company, Parent and its subsidiaries retain the
right to amend or terminate its benefit plans at any time and from time to time.

5.9    Payoff Letters; Release of Liens.
(a)    Payoff Letters. No later than three (3) Business Days prior to the
Closing Date, the Company shall obtain from each holder of Indebtedness
(including each holder of a Non-Participating Company Note in respect of such
Non-Participating Company Note), and deliver to Parent, an executed payoff
letter, in form and substance reasonably acceptable to Parent, setting forth:
(i) the amounts required to pay off in full on the Closing Date, the
Indebtedness owing to such creditor (including the outstanding principal,
accrued and unpaid interest and prepayment and other penalties) and wire
transfer information for such payment; (ii) upon payment of such amounts, a
release of the Company and each of its Subsidiaries; and (iii) the commitment of
the creditor to release all Liens, if any, that the creditor may hold on any of
the assets of the Company and each of its Subsidiaries prior to the Closing
Date, and attaching any necessary Tax forms, including Form W-9 or the
appropriate series of Form W-8, as applicable, or any similar information
requested by or on behalf of Parent (each, a “Payoff Letter”).
(b)    Release of Liens. Prior to the Closing, the Company shall file all
agreements, instruments, certificates and other documents, in form and substance
reasonably satisfactory to Parent, that are necessary or appropriate to effect
the release of all Liens set forth in Schedule 5.9(b).

5.10    Third Party Expenses.
(a)    Subject to the provisions of Article VIII, each party shall be
responsible for its own expenses and costs that it incurs with respect to the
negotiation, execution, delivery and performance of this Agreement and the
Related Agreements; provided, however, that all Third Party Expenses (that are
incurred by the Company prior to or as of the Closing and that are unpaid as of
immediately prior to the Effective


64

--------------------------------------------------------------------------------

CONFIDENTIAL





Times) shall be deducted from the Total Cash Consideration payable hereunder
pursuant to the adjustments contemplated by the definition of Total Cash
Consideration.
(b)    At least three (3) Business Days prior to the Closing, the Company shall
have provided Parent with a statement, in a form reasonably satisfactory to
Parent, setting forth all paid and unpaid Third Party Expenses (including wire
information and separate by service provider) incurred by or on behalf of the
Company and its Subsidiaries as of the Closing Date, or anticipated to be
incurred or payable by or on behalf of the Company and its Subsidiaries after
the Closing (the “Statement of Expenses”). The Company shall take all necessary
action to ensure that Third Party Expenses shall not be incurred by the Company
after the Closing Date without the express prior written consent of Parent. The
Company’s Subsidiaries shall not incur any Third Party Expenses.

5.11    Spreadsheet. Not less than three (3) Business Days prior to the Closing,
the Company shall deliver to Parent a spreadsheet (the “Spreadsheet”) setting
forth the following information, in form and substance reasonably satisfactory
to Parent and accompanied by documentation reasonably satisfactory to Parent in
support of the calculation of the information set forth therein:
(a)    calculations of the Total Consideration and all components thereof,
including Total Cash Consideration, Closing Cash, Closing Indebtedness, Third
Party Expenses, Net Working Capital, Aggregate Exercise Price, Closing Stock
Consideration, the Per Share Parent Stock Consideration, the Per Share Cash
Consideration, the Escrow Amount, Escrow Cash Percentage, the Escrow Stock
Percentage, the Escrow Ratio, the Expense Fund Amount, the Retention Based
Payment, and the Retention Per Share Parent Stock Consideration;
(b)    with respect to each Stockholder: (i) the name and address of such
holder, and, if available, the e-mail address of such holder, (ii) whether such
holder is a current or former employee of the Company or any of its
Subsidiaries, (iii) whether such holder is an Accredited Investor (based on the
questionnaire submitted by such holder or at the direction of Parent in
accordance with Section 1.6(g)), (iv) the number, class and series of shares of
Company Capital Stock held by such holder and the respective certificate
numbers, (v) the date of acquisition of such shares, (vi) whether any Taxes are
to be withheld in accordance with Section ‎1.12 from the consideration that such
holder is entitled to receive pursuant to Section 1.6(b)(i), (vii) the stock or
cash consideration that such holder is entitled to receive pursuant to Section
1.6(b)(i) (on a certificate-by-certificate basis and in the aggregate),
(viii) such Stockholder’s Loan Repayment Amount, if any, (ix) the Pro Rata
Portion of such holder, (x) the amount of Parent Common Stock and cash to be
deposited into the Escrow Fund on behalf of such holder pursuant to this
Agreement, (xi) the amount of cash to be deposited into the Expense Fund on
behalf of such holder pursuant to this Agreement, (xii) the amount of Parent
Common Stock deposited into the restricted account of the transfer agent on
behalf of such holder pursuant to Section 1.9(a), (xiii) the amount of cash to
be issued to such holder in respect of the Retention Based Payment (after giving
effect to Section 1.6(g)) pursuant to Section 1.9(c)(ii), if applicable,
(xiv) the net stock or cash amounts to be paid to such holder in accordance with
Section 1.6(b)(i) after deduction of the amounts referred to in clauses (vi),
(x), and (xi) (on a certificate-by-certificate basis and in the aggregate), and
(xv) the amount of cash in lieu of fractional shares of Parent Common Stock to
be paid to such holder in accordance with Section 1.6(f) (on a
certificate-by-certificate basis and in the aggregate);
(c)    with respect to each Issued and Outstanding Company Option: (i) the name
and address of the holder thereof, and, if available, the e-mail address of such
holder, (ii) whether such holder is an employee, consultant, director or officer
of the Company or any of its Subsidiaries, (iii) whether such holder is an
Accredited Investor (based on the questionnaire submitted by such holder or at
the direction of Parent in accordance with Section 1.6(g)), (iv) the grant date
and expiration date thereof, (v) whether such


65

--------------------------------------------------------------------------------

CONFIDENTIAL





Issued and Outstanding Company Option was granted pursuant to the Plan, (vi) the
vesting schedule (including all acceleration provisions) applicable to such
Issued and Outstanding Company Option and the extent to which such Issued and
Outstanding Company Option is vested as of immediately prior to the First
Effective Time (taking into account any Issued and Outstanding Company Option
(or portion thereof) that, as a result of the Mergers will accelerate in full
and no longer be subject to any further vesting, right of repurchase, risk of
forfeiture or other such conditions), (vii) the exercise price per share and the
number, class and series of shares of Company Capital Stock underlying such
Issued and Outstanding Company Option immediately prior to the Closing, (viii)
whether such Issued and Outstanding Company Option is a nonstatutory option or
qualifies as an incentive stock option as defined in Section 422 of the Code,
(ix) whether such holder is a Continuing Employee or a Non-Continuing Employee
(it being understood that such information may be updated at any time prior to
the Closing), (x) whether any Taxes are to be withheld in accordance with
Section 1.12 from the consideration that such holder is entitled to receive
pursuant to Section 1.6(c)(i), (xi) the stock or cash consideration that such
holder is entitled to receive pursuant to Section 1.6(c)(i) (on a grant-by-grant
basis and in the aggregate), (xii) the Pro Rata Portion of such holder, (xiii)
the amount of Parent Common Stock and cash to be deposited into the Escrow Fund
on behalf of such holder pursuant to this Agreement, (xiv) the amount of cash to
be deposited into the Expense Fund on behalf of such holder pursuant to this
Agreement, (xv) the amount of Parent Common Stock deposited into the restricted
account of the transfer agent on behalf of such holder pursuant to Section
1.9(a), (xvi) the amount of cash to be issued to such holder in respect of the
Retention Based Payment (after giving effect to Section 1.6(g)) pursuant to
Section 1.9(c)(ii), if applicable, (xvii) the net stock or cash amounts to be
paid to such holder in accordance with Section 1.6(c)(i) after deduction of the
amounts referred to in clauses (x), (xiii) and (xiv) (on a grant-by-grant basis
and in the aggregate), (xviii) the amount of cash in lieu of fractional shares
of Parent Common Stock to be paid to such holder in accordance with Section
1.6(f) (on a grant-by-grant basis and in the aggregate), (xix) such holder’s
Loan Repayment Amount, if any and (xx) an indication of whether such holder
will, in respect of the consideration payable to such holder in cash, be paid by
the Exchange Agent or through the Surviving LLC’s payroll system;
(d)    with respect to each Participating Company Note: (i) the name and address
of the holder thereof, and, if available, the e-mail address of such holder,
(ii) whether such holder is a current or former employee of the Company or any
of its Subsidiaries, (iii) whether such holder is an Accredited Investor (based
on the questionnaire submitted by such holder or at the direction of Parent in
accordance with Section 1.6(g)), (iv) the number, class and series of shares of
Company Capital Stock issuable upon the conversion of such Participating Company
Note, (v) the date of issuance of such Participating Company Note, (vi) whether
any Taxes are to be withheld in accordance with Section ‎1.12 from the
consideration that such holder is entitled to receive pursuant to Section
1.6(d)(i), (vii) the stock or cash consideration that such holder is entitled to
receive pursuant to Section 1.6(d)(i) (on a per Participating Company Note basis
and in the aggregate), (viii) such holder’s Loan Repayment Amount, if any, (ix)
the Pro Rata Portion of such holder, (x) the amount of Parent Common Stock and
cash to be deposited into the Escrow Fund on behalf of such holder pursuant to
this Agreement, (xi) the amount of cash to be deposited into the Expense Fund on
behalf of such holder pursuant to this Agreement, (xii) the amount of Parent
Common Stock deposited into the restricted account of the transfer agent on
behalf of such holder pursuant to Section 1.9(a), (xiii) the amount of cash to
be issued to such holder in respect of the Retention Based Payment (after giving
effect to Section 1.6(g)) pursuant to Section 1.9(c)(ii), if applicable,
(xiii) the net stock or cash amounts to be paid to such holder in accordance
with Section 1.6(d)(i) after deduction of the amounts referred to in clauses
(vi), (x), and (xi) (on a per Participating Company Note basis and in the
aggregate), and (xiv) the amount of cash in lieu of fractional shares of Parent
Common Stock to be paid to such holder in accordance with Section 1.6(f) (on a
per Participating Company Note basis and in the aggregate);


66

--------------------------------------------------------------------------------

CONFIDENTIAL





(e)    with respect to each Promised Company Option: (i) the name and address of
the holder thereof, and, if available, the e-mail address of such holder,
(ii) whether such holder is an employee, consultant, director or officer of the
Company or any of its Subsidiaries, (iii) the exercise price per share and the
number, class and series of shares of Company Capital Stock underlying such
Promised Company Option immediately prior to the Closing, (iv) whether such
holder is a Continuing Employee or a Non-Continuing Employee (it being
understood that such information may be updated at any time prior to the
Closing), (v) whether any Taxes are to be withheld in accordance with Section
1.12 from the consideration that such holder is entitled to receive pursuant to
Section 1.6(e)(i), (vi) the cash consideration that such holder is entitled to
receive pursuant to Section 1.6(e)(i) (on a grant-by-grant basis and in the
aggregate), (vii) the Pro Rata Portion of such holder, (viii) the amount of cash
to be deposited into the Escrow Fund on behalf of such holder pursuant to this
Agreement, (ix) the amount of cash to be deposited into the Expense Fund on
behalf of such holder pursuant to this Agreement, (x) the amount of cash to be
issued to such holder in respect of the Retention Based Payment pursuant to
Section 1.9(c)(ii), if applicable, (xi) the cash amount to be paid to such
holder in accordance with Section 1.6(e)(i) after deduction of the amounts
referred to in clauses (v), (viii) and (ix) (on a grant-by-grant basis and in
the aggregate), (xii) such holder’s Loan Repayment Amount, if any and (xiii) an
indication of whether such holder will, in respect of the consideration payable
to such holder in cash, be paid by the Exchange Agent or through the Surviving
LLC’s payroll system;
(f)    as applicable, the Spreadsheet shall also include, with respect to each
holder of shares of Company Capital Stock issued on or after January 1, 2011 or
any other security that, in each case, would be a “covered security” under
Treasury Regulation § 1.6045-1(a)(15), the cost basis of such shares or
securities; and
(g)    following the Closing Date, the Representative, on behalf of the
Indemnifying Parties, shall deliver an updated Spreadsheet to Parent in the
event that (i) all or a portion of the Revenue Based Payment and/or University
Contract Based Payment is issuable pursuant to Section 1.10 or (ii) Parent
authorizes its transfer agent to transfer the shares of Parent Common Stock
comprising the Retention Based Payment out of the transfer agent’s restricted
account pursuant to Section 1.9(c)(ii).

5.12    Resignation of Directors and Officers.  The Company shall cause the
directors, officers and secretary of the Company and each of its Subsidiaries to
resign from such position as director, officer and/or secretary with effect as
of the Closing.

5.13    Securities Law Compliance. 
(a)    The Company shall use its reasonable best efforts to cause each Holder
(other than Participating Individuals) to deliver all documentation, in form and
substance reasonably accept to Parent, necessary to determine whether or not
such Holder is an Accredited Investor, including the accredited investor
questionnaire attached to Exhibit A (collectively, the “Investor Suitability
Documentation”). Notwithstanding the delivery of any Investor Suitability
Documentation to Parent prior to the Closing, any Stockholder may, in the
reasonable discretion of Parent, be deemed an “Unaccredited Investor” for
purposes of this Agreement.
(b)    If (1) any shares of Parent Common Stock issued to the Holders pursuant
to this Agreement are outstanding and (x) not subject to the terms of the
Lock-Up Agreement and (y) not able to be re-sold or disposed of in compliance
with Rule 144 (or any successor rule) by such Holders, and (2) Parent shall have
received a written request from the Representative (acknowledged and agreed to
by Holders that received at least a majority of the shares of Parent Common
Stock issued pursuant to this Agreement)


67

--------------------------------------------------------------------------------

CONFIDENTIAL





demanding that Parent provide such holders with customary demand and
“piggy-back” registration rights, Parent shall use its commercially reasonable
efforts to effect such registration(s).

5.14    Director and Officer Indemnification.
(a)    From and after the Effective Times, Parent will cause the Surviving
Corporation and the Surviving LLC to fulfill and honor in all respects the
obligations of the Company and its Subsidiaries pursuant to (i) each
indemnification agreement in effect between the Company, its Subsidiaries and
any Indemnified D&O set forth on Section 5.14(a) of the Disclosure Schedule, and
(ii) any indemnification provision, any exculpation provision and any expense
advancement provision set forth in the Company’s and its Subsidiary’s
certificate of incorporation or bylaws as in effect on the Agreement Date.
(b)    Prior to the First Effective Time, the Company shall purchase for the
benefit of the Indemnified D&Os, a directors’ and officers’ liability insurance
policy (any such insurance policy, the “D&O Policy”) providing coverage for six
years following the Closing, with such policy to be in the name of the Surviving
LLC and effective as of immediately following the Second Effective Time. The
premium for such D&O Policy shall be included in Third Party Expenses. In no
event shall Parent take any action that would cause such D&O Policy to cease to
be effective, and Parent shall take all commercially reasonable actions (other
than paying additional premiums) to maintain in effect such D&O Policy for the
benefit of the Indemnified D&Os.
(c)    This Section 5.14 shall survive the consummation of the Mergers. This
Section 5.14 is intended to benefit, and may be enforced by, the Indemnified
D&Os and their respective heirs, representatives, successors and assigns, and
shall be binding on all successors and assigns of Parent and the Surviving
Corporation and Surviving LLC. Parent shall cause the Surviving Corporation or
Surviving LLC or their successors or assigns to pay all costs and expenses
(including reasonable attorneys’ fees) incurred by any Indemnified D&O (or his
or her heirs, representatives, successors or assigns) in any legal action
brought by such person that is successful to enforce the obligations of Parent,
the Surviving Corporation or Surviving LLC or their successors or assigns under
this Section 5.14. Such obligations shall not be terminated, amended, or
otherwise modified in such a manner as to adversely affect any Indemnified D&O
(or his or her heirs, representatives, successors, or assigns) without the prior
written consent of such Indemnified D&O (or his or her heirs, representatives,
successors, or assigns, as applicable).

5.15    Company Financial Statements. Prior to the Closing Date, the Company
shall use commercially reasonable efforts to:
(a)    cause an independent registered public accounting firm of nationally
recognized standing (the “Accounting Firm”) to (i) audit the Company’s financial
statements for the fiscal year ended December 31, 2018 and (ii) if the Closing
occurs after March 31, 2019, review the Company’s interim financial statements
for the three months ended March 31, 2019 (the completion of the audit
referenced in clause (i) and the review referenced in clause (ii) is referred to
herein as the “2019 Audit”);
(b)    prepare and deliver to Parent as soon as practicable an audited
consolidated balance sheet as of the fiscal year ended December 31, 2018, and
the related audited statement of operations of the Company for the twelve (12)
month period then ended (the “2018 Audited Financial Statements”), which 2018
Audited Financial Statements shall have been prepared and audited in accordance
with GAAP on a basis consistent with the Financials and with the applicable
rules and regulations promulgated by the SEC, including Regulation S-X and Rule
3-05 thereunder, and accompanied by a report and opinion of the Accounting Firm,
which report and opinion shall be prepared in accordance with GAAP, or if the
2018


68

--------------------------------------------------------------------------------

CONFIDENTIAL





Audited Financial Statements are required to be included in an 8-K filed by
Parent and a PCAOB audit is necessary therefor, in accordance with PCAOB
standards;
(c)    if the Closing occurs after March 31, 2019, prepare and deliver to Parent
as soon as practicable an unaudited consolidated balance sheet as of March 31,
2019, and the related unaudited statement of operations of the Company for the
three months then ended (the “2019 Unaudited Interim Financial Statements”, and
together with the 2018 Audited Financial Statements, the “Required Financials”),
which 2019 Unaudited Interim Financial Statements shall be reviewed in
accordance with Statement on Auditing Standards No. 100 and prepared in
accordance with GAAP consistently applied with the Company Financial Statements
and in accordance with the applicable rules and regulations promulgated by the
SEC for interim financial information, including Regulation S-X and Rule 3-05
thereunder; and
(d)    reasonably cooperate with, and cause its respective officers, employees,
agents, auditors (including the Accounting Firm) and other representatives, to
reasonably cooperate and consult with, Parent during the audit, review and
preparation of the Required Financials, including by (x) responding to such
reasonable inquiries as are made by Parent, (y) providing, at Parent’s request,
reasonable at Parent’s request, reasonable access to historical and such other
information relating to the Company’s business as may be reasonably necessary
for Parent to comply with the requirements (as reasonably determined by Parent)
of Regulation S-K and Regulation S-X of the Securities Act, as amended, included
Rule 3-05 and Article 11 thereof.

5.16    Co-Founder Personal Guaranties.  From and after the Closing Date, Parent
shall use its reasonable best efforts to release and terminate the personal
guaranty Contracts set forth on Schedule 5.16 hereto, and shall indemnify and
hold harmless each of the individuals listed on Schedule 5.16 hereto from and
against all claims, losses, liabilities, damages, costs, interest, awards,
judgements, settlements, and/or penalties that are incurred or sustained
following the Closing in respect of such personal guaranty Contracts prior to
the release and/or termination of such personal guaranties.

ARTICLE VI
CONDITIONS TO THE MERGER

6.1    Conditions to Obligations of Each Party. The respective obligations of
Parent, the Merger Subs and the Company to effect the Mergers shall be subject
to the satisfaction, at or prior to the First Effective Time, of the following
conditions (any of which may be waived only with the written mutual consent of
Parent and the Company):
(a)    Stockholder Approval. The Requisite Stockholder Approval shall have been
obtained.
(b)    No Legal Impediments. No Legal Requirement (whether temporary,
preliminary or permanent) shall be in effect which has the effect of making the
Mergers or any other Transactions illegal or otherwise prohibiting or preventing
consummation of the Mergers or any other Transactions.

6.2    Additional Conditions to the Obligations of Parent and the Merger Subs.
The obligations of Parent and the Merger Subs to effect the Mergers shall be
subject to the satisfaction at or prior to the First Effective Time of each of
the following additional conditions (any of which may be waived, in writing,
exclusively by Parent):
(a)    Representations and Warranties. The representations and warranties of the
Company that are not qualified by materiality shall have been true and correct
in all material respects on the


69

--------------------------------------------------------------------------------

CONFIDENTIAL





date that they were made and shall be true and correct in all material respects
on and as of the Closing Date as though such representations and warranties were
made on and as of such date (other than any such representations and warranties
of the Company made only as of a specified date, which shall be true and correct
in all material respects as of such date). The representations and warranties of
the Company that are qualified by materiality shall have been true and correct
in all respects on the date that they were made and shall be true and correct in
all respects on and as of the Closing Date as though such representations and
warranties were made on and as of such date (other than any such representations
and warranties of the Company made only as of a specified date, which shall be
true and correct in all respects as of such date).
(b)    Covenants. The Company shall have performed and complied in all material
respects with all covenants and obligations under this Agreement required to be
performed and complied with by the Company prior to the Closing.
(c)    No Company Material Adverse Effect. Since the Agreement Date, there shall
not have occurred a Company Material Adverse Effect.
(d)    No Litigation. There shall be no Action of any kind or nature pending
before any Governmental Entity, or threatened by a Governmental Entity, against
Parent or any of its Affiliates, or against the Company or any of its
Subsidiaries or any of its Affiliates, challenging this Agreement, the Mergers
or any other Transactions, which would reasonably be expected to prohibit or
prevent, or otherwise materially deprive Parent of the benefits of, the
consummation of the Transactions or otherwise seeking any Action of Divestiture.
(e)    Securities Act Exemption. The issuance of all shares of Parent Common
Stock contemplated by this Agreement in connection with the Mergers and the
other Transactions shall validly qualify for an exemption from the registration
and prospectus delivery requirements of the Securities Act pursuant to
Regulation D and the equivalent state “blue sky” Legal Requirements, and Parent
shall have received valid written evidence reasonably satisfactory to Parent and
its outside counsel confirming the foregoing.
(f)    Appraisal Stockholders. Stockholders holding shares of Company Capital
Stock representing at least 95% of the outstanding shares of Company Capital
Stock shall have approved the Mergers and have irrevocably waived their
“appraisal rights” under Delaware Law.
(g)    Joinder Agreements and Accredited Investor Questionnaires. Holders
holding in the aggregate no less than 95% of the Total Outstanding Shares and
each of the Participating Individuals shall have executed and delivered to
Parent Joinder Agreements, including (other than for Participating Individuals)
the accredited investor questionnaire attached thereto, fully completed and
executed by each Holder and Participating Individual and any required supporting
documentation as described therein, and all such Joinder Agreements shall be in
full force and effect.
(h)    Lock-Up Agreements. Parent shall have receive executed Lock-Up Agreements
from Holders holding in the aggregate no less than 95% of the Total Outstanding
Shares that are entitled to receive shares of Parent Common Stock hereunder,
each of which shall be in full force and effect.
(i)    New Employment Arrangements.
(i)    Each of the Non-Competition and Non-Solicitation Agreements executed
concurrently with this Agreement shall be in full force and effect and shall not
have been revoked, rescinded, or otherwise repudiated by the respective
signatories thereto.


70

--------------------------------------------------------------------------------

CONFIDENTIAL





(ii)    Each of the Key Employee Offer Letters executed by each of the Key
Employees concurrently with this Agreement shall be in full force and effect and
shall not have been revoked, rescinded or otherwise repudiated by the respective
signatories thereto, and no Key Employee shall have terminated his or her
employment with the Company or any of its Subsidiaries or expressed an intention
or interest (whether formally or informally) in, or taken action toward
terminating his or her employment with the Company or any of its Subsidiaries at
or prior to the Closing, or with the Surviving Corporation, Surviving LLC or
Parent or any of its Subsidiaries following the Closing. All of the Key
Employees (A) shall have satisfied Parent’s customary employee background
investigation, (B) shall have executed Parent’s Inventions and Proprietary
Rights Assignment Agreement and acknowledged receipt of Parent’s Code of
Conduct, and (C) shall be eligible to work in the jurisdiction of his or her
employing entity.
(iii)    At least ninety percent (90%) of the Other Employees: (A) shall have
signed an offer letter, employment agreement or contractor agreement that is in
form and substance acceptable to Parent, in each case effective on the Closing
Date, provided that such letters or agreements provide for a base salary and
target bonus for each such Other Employee that is no less favorable in the
aggregate for such Other Employee than those in effect as of prior to the
Closing, (B) shall not have revoked, rescinded or otherwise repudiated his or
her offer letter, employment agreement or contractor agreement or terminated his
or her employment or contractor relationship with the Company or any of its
Subsidiaries (other than due to death or disability of such Other Employee, in
which event such Other Employee shall be excluded from the numerator and
denominator for the purposes of calculating whether or not the 90% threshold
necessary to satisfy the condition described in this Section 6.2(i)(iii) has
been satisfied) or expressed an intention or interest (whether formally or
informally) in, or taken action toward, terminating his or her employment or
contractor relationship with the Company or any of its Subsidiaries at or prior
to the Closing, or with the Surviving Corporation, Surviving LLC or Parent or
any of its Subsidiaries following the Closing, (C) shall have satisfied Parent’s
customary employee or contractor background investigation (which includes the
absence of a record of any criminal conviction in all applicable court and
police records), (D) shall have executed Parent’s Inventions and Proprietary
Rights Assignment Agreement and acknowledged receipt of Parent’s Code of
Conduct, and (E) shall be eligible to work in the jurisdiction of his or her
employing entity.
(j)    Officer’s Certificate. Parent shall have received a certificate from the
Company (the “Officer’s Certificate”), validly executed by the Chief Executive
Officer of the Company for and on the Company’s behalf, to the effect that, as
of the Closing the conditions set forth in Sections 6.2(a), 6.2(b) and 6.2(c)
have been satisfied.
(k)    FIRPTA Certificate. Parent shall have received a certificate from the
Company, validly executed by a duly authorized officer of the Company, that the
Company is not, and has not been at any time during the five (5) years preceding
the date of such statement, a United States real property holding company, as
defined in Section 897(c)(2) of the Code, such certificate in form and substance
reasonably satisfactory to Parent and conforming to the requirements of Treasury
Regulations Section 1.1445-2(c)(3) and 1.897-2(h), and proof reasonably
satisfactory to Parent that the Company has provided notice of such statement to
the IRS in a manner consistent with the provisions of Treasury Regulations
Section 1.897-2(h)(2).
(l)    280G Waivers. The 280G Waiver of each Person who might receive any
payments or benefits that Parent determines may, separately or in the aggregate,
constitute “parachute payments” under Section 280G of the Code shall be in
effect immediately prior to the date of solicitation of the 280G Approval.
(m)    Section 280G Payments. With respect to any payments or benefits that
Parent determines may constitute Section 280G Payments, (i) the 280G Approval
shall have been obtained pursuant


71

--------------------------------------------------------------------------------

CONFIDENTIAL





to Section 5.2(b), with respect to any such Section 280G Payments or (ii) the
Stockholders shall have voted upon and disapproved such Section 280G Payments,
such that the 280G Approval is not obtained, and, as a consequence, such
“parachute payments” shall not be paid or provided for in any manner and Parent
and its subsidiaries shall not have any liabilities with respect to such
“parachute payments”.
(n)    Documentary Deliverables. The Company shall have delivered to Parent all
certificates and other documents that it is required to deliver to Parent
pursuant to this Agreement prior to the Closing, including the Spreadsheet, the
Closing Date Balance Sheet, the Statement of Expenses, the Payoff Letters and
any other instruments or other documents that Parent may reasonably request from
the Company to effect the Mergers and the other Transactions (including a copy
of the Escrow Agreement duly executed by the Representative).
(o)    Third Party Consents. The Company shall have delivered to Parent all
necessary consents, waivers and approvals of parties to any Contract set forth
on Schedule 6.2(o) hereto.
(p)    Amended or Terminated Agreements. The Company shall have delivered to
Parent evidence, in form and substance reasonably acceptable to Parent, of all
amendments or terminations necessary to amend or terminate the Amended or
Terminated Agreements in accordance with Section 5.7(b).
(q)    Good Standing Certificate. The Company shall have delivered to Parent a
certificate from the Secretary of State of the State of Delaware, dated no more
than 2 Business Days prior to the Closing Date, to the effect that the Company
is in good standing in such jurisdiction.
(r)    Related-Party Loan Payoff. Any loans outstanding to employees, directors
or officers of the Company or any of its Subsidiaries or any loan otherwise
prohibited for a public company by Section 13(k) of the Exchange Act shall have
been repaid and cancelled.
(s)    Licenses and Approvals. The Company shall have delivered evidence to
Parent that the Company has obtained all approvals and consents set forth on
Schedule 6.2(s).
(t)    Company Notes. Each Noteholder shall have executed either a Note
Termination Agreement or Payoff Letter in respect of each Company Note held by
such Noteholder.
(u)    Promised Company Options. Each Participating Individual shall have
executed a Promised Company Option Termination Agreement in the form attached
hereto as Exhibit I (the “Promised Company Option Termination Agreement”) in
respect of each Promised Company Option held by such Participating Individual.

6.3    Additional Conditions to Obligations of the Company. The obligations of
the Company to effect the Mergers shall be subject to the satisfaction at or
prior to the First Effective Time of the following additional conditions (any of
which may be waived, in writing, exclusively by the Company):
(a)    Representations and Warranties. The representations and warranties of
Parent and the Merger Subs that are not qualified by materiality shall have been
true and correct in all material respects on the date they were made and shall
be true and correct in all material respects on and as of the Closing Date as
though such representations and warranties were made on and as of such date
(other than any such representations and warranties of Parent made only as of a
specified date, which shall be true and correct in all material respects as of
such date). The representations and warranties of Parent and the Merger Subs
that are qualified by materiality shall have been true and correct in all
respects on the date they were made and shall be true and correct in all
respects on and as of the Closing Date as though such representations and


72

--------------------------------------------------------------------------------

CONFIDENTIAL





warranties were made on and as of such date (other than any such representations
and warranties of Parent and the Merger Subs made only as of a specified date,
which shall be true and correct in all respects as of such date).
(b)    Covenants. Parent and the Merger Subs shall have performed and complied
in all material respects with all covenants and obligations under this Agreement
required to be performed and complied with by them prior to the Closing.
(c)    No Parent Material Adverse Effect. Since the Agreement Date, there shall
not have occurred a Parent Material Adverse Effect.
(d)    Officer’s Certificate. The Company shall have received a certificate from
Parent, validly executed by the Chief Executive Officer of Parent for and on
Parent’s behalf, to the effect that, as of the Closing the conditions set forth
in Sections 6.3(a), 6.3(b) and 6.3(c) have been satisfied.
(e)    Escrow Agreement. Parent shall have delivered a copy of the Escrow
Agreement duly executed by Parent and the Escrow Agent.

ARTICLE VII
TAX MATTERS

7.1    Tax Returns to be Filed Prior to the Closing.  The Company shall prepare
or cause to be prepared and timely file or cause to be timely filed all Tax
Returns of the Company and its Subsidiaries that are required to be filed on or
before the Closing Date. Such Tax Returns shall be prepared by treating items on
such Tax Returns in a manner consistent with the past practices of the Company
and its Subsidiaries with respect to such items, except to the extent otherwise
required by applicable Legal Requirements. The Company shall permit Parent to
review each income Tax Return required to be filed on or before the Closing Date
during a reasonable period prior to filing, and shall consider in good faith
Parent’s reasonable comments.

7.2    Tax Returns to be Filed After Closing.  Parent shall prepare or cause to
be prepared and timely file or cause to be timely filed all Tax Returns of the
Company and its Subsidiaries for any Pre-Closing Tax Period and any Straddle
Period that are required to be filed after the Closing Date. Such Tax Returns
shall be prepared by treating items on such Tax Returns in a manner consistent
with the past practices of the Company with respect to such items, except to the
extent otherwise required by applicable Legal Requirements. With respect to each
income or other material Tax Return prepared by Parent with respect to a
Pre-Closing Tax Period or Straddle Period, Parent shall permit the
Representative to review each such Tax Return during a reasonable period prior
to filing (which shall be at least twenty (20) Business Days for income Tax
Returns). The Representative shall be entitled to comment on such Tax Returns
and request reasonable revisions, which Parent will consider in good faith. The
parties agree that the Transaction Tax Deductions shall be reported in the
Pre-Closing Tax Period to the maximum extent allowable under applicable Law.

7.3    Straddle Period Taxes.  For purposes of this Agreement, any real,
personal, ad valorem, intangible property Taxes or other Taxes that accrue based
upon the passage of time for any Straddle Period shall be allocated to the
portion of the Straddle Period ending on the Closing Date on a per diem basis,
and all other Taxes for any Straddle Period shall be allocated as if such
Straddle Period ended on the Closing Date, except that exemptions, allowances or
deductions that are calculated on an annual basis (including depreciation and
amortization deductions), other than with respect to property placed in service
after the Closing, shall be allocated on a per diem basis.


73

--------------------------------------------------------------------------------


CONFIDENTIAL





7.4    Cooperation.  Parent and the Representative agree to furnish or cause to
be furnished to the other, upon request, as promptly as practicable, such
information and assistance relating to Taxes, including access to books and
records, as is reasonably necessary for the filing of all Tax Returns by Parent,
the making of any election relating to Taxes, the preparation for any audit by
any Tax authority and the prosecution or defense of any claim, suit or
proceeding relating to any Tax. Each of Parent, the Company and the
Representative shall retain all books and records in their possession with
respect to Taxes for a period of at least seven (7) years following the Closing
Date.

7.5    Tax Contests.  Parent shall promptly notify the Representative upon
receipt by Parent or any affiliate of Parent (including the Surviving
Corporation after the Closing Date) of notice of any claims, assessments, audits
or similar events with respect to Taxes relating to a Pre-Closing Tax Period or
Straddle Period for which any of the Indemnifying Parties would be liable under
this Agreement (any such claim, assessment, audit or similar event, a “Tax
Matter”). Following the Closing, Parent shall control the conduct of any such
Tax Matter; provided, however, that (i) Representative shall have the right to
participate, at the Holders’ expense, in any Tax Matter, (ii) Parent shall
deliver any written documentation related to such Tax Matter to Representative
and shall use commercially reasonable efforts to keep the Representative
informed of material developments relating to such Tax Matter, and (iii) Parent
shall consult with the Representative regarding settlement negotiations and any
settlement of such Tax Matter, provided, however, that Parent shall have the
right in its sole discretion to settle such Tax Matter; and provided, further,
that without the prior written consent of the Representative with respect to any
such settlement, which consent shall not be unreasonably withheld, conditioned
or delayed, such settlement shall not be determinative of the existence or the
amount of Losses resulting from, arising out of or relating to such Tax Matter.
In the event of any conflict between this Section 7.5 and Section 8.5 with
respect to Tax Matters, this Section 7.5 shall control.
7.6    Post-Closing Tax Actions.  Parent shall not, and shall not cause or
permit the Company or its Affiliates to (i) make or change any Tax election that
has any retroactive effect on any Pre-Closing Tax Period (including any election
under Section 336(e) or Section 338 of the Code, or under any analogous or
similar rules in any relevant Tax jurisdiction), (ii) apply to any taxing
authority for any binding or non-binding opinion, ruling, or other
determination, or enter into any voluntary disclosure program or agreement with
any Tax Authority regarding any Taxes or Tax Returns of the Company or any of
its Subsidiaries with respect to any Pre-Closing Tax Period, (iii) amend or
cause to be amended any Tax Return of the Company or its Subsidiaries for any
Pre-Closing Tax Period, (iv) extend or waive any statute of limitations or other
period for the assessment of any Tax that relates to a Pre-Closing Tax Period,
(v) report any Transaction Tax Deductions pursuant to the “next day rule” under
Treasury Regulations section 1.1502-76(b)(1)(ii)(B) or elect to ratably allocate
items pursuant to Treasury Regulations section 1.1502-76(b)(2) (or any similar
provision of applicable Legal Requirements), or (vi) file any Tax Return for any
Pre-Closing Tax Period for the Company in a jurisdiction where the Company or
its Subsidiaries have not previously filed Tax Returns for any Tax period, in
each case, without the prior written consent of the Representative (which
consent shall not be unreasonably withheld, conditioned or delayed), unless such
action is required by applicable Legal Requirements.
7.7    Refunds.  The Holders shall be entitled to any refund or credit of Taxes
of the Companies or its Subsidiaries attributable to any Pre-Closing Tax Period
or the portion of any Straddle Period ending on the Closing Date actually
received by Parent or any of its Subsidiaries if such Taxes were paid before the
Closing, included as liabilities in the determination of Final Total Cash
Consideration, or are indemnified pursuant to Section 8.2 hereof, Parent shall
pay to the Exchange Agent (for further distribution to the Holders) any such
refund or credit within ten (10) days after receipt by Parent. If any such
refund is subsequently disallowed, reduced or required to be returned to the
applicable Governmental Entity, then within ten (10) days thereof, Parent and
the Representative shall provide a joint written instruction to the Escrow Agent
to


74

--------------------------------------------------------------------------------

CONFIDENTIAL





deliver to Parent promptly from the Escrow Amount an amount equal to the amount
paid over pursuant to this Section 7.7 (together with any interest, penalties or
other amounts imposed by the applicable Governmental Entity in connection
therewith), or, if the amount exceeds $25,000, then at Parent’s election, the
Holders (in accordance with the respective Pro Rata Portions) shall promptly pay
such amount to Parent.

ARTICLE VIII
POST-CLOSING INDEMNIFICATION

8.1    Survival of Representations and Warranties. The representations and
warranties of the Company set forth in this Agreement or in the Officer’s
Certificate shall survive until 11:59 p.m. California time on the date that is
eighteen (18) months following the Closing Date (the date of expiration of such
period, the “Expiration Date”); provided, however, that in the event of fraud,
intentional misrepresentation or willful breach with respect to a representation
or warranty, subject to the terms of Section 8.3(g), such representation or
warranty shall survive until 11:59 p.m. California time on the date that is
thirty (30) days after the expiration of the relevant statute of limitations
(provided that with respect to any claim in connection therewith made after the
expiration of the relevant statute of limitations, the facts underlying such
claim shall have been known to an Indemnified Party prior to the expiration of
such statute of limitations); provided, further, that (a) the representations
and warranties of the Company set forth in Section 2.1 (Organization and Good
Standing) (other than the last sentence thereof), Section 2.2 (Authority and
Enforceability), Section 2.5 (Company Capital Structure), Section 2.6 (Company
Subsidiaries) and Section 2.23 (Brokers Fees) (together, the “Fundamental
Representations”) shall not expire and shall survive indefinitely, (b) the
representations and warranties of the Company set forth in Section 2.10 (Taxes)
(the “Tax Representations”) shall not expire and shall survive until 11:59 p.m.
California time on the date that is thirty (30) days after the expiration of the
relevant statute of limitations (meaning the statute of limitation applicable to
the underlying subject matter of such representation, and not general breach of
contracts claims) and (c) the representations and warranties of the Company set
forth in Section 2.13 (Intellectual Property) shall not expire and shall survive
until 11:59 p.m. California time on the date that is thirty-six (36) months
following the Closing Date; and provided, further, that all representations and
warranties of the Company shall survive beyond the Expiration Date or other
survival periods specified above with respect to any inaccuracy therein or
breach thereof if an indemnification claim is made hereunder prior to the
expiration of the survival period for such representation and warranty, in which
case such representation and warranty shall survive solely as to such claim
until such claim has been finally resolved. The representations and warranties
of Parent and the Merger Subs set forth in this Agreement, the Related
Agreements or in any certificate or other instrument delivered pursuant to this
Agreement shall terminate at the Closing. For the avoidance of doubt, it is the
intention of the parties hereto that the foregoing respective survival periods
and termination dates supersede any applicable statutes of limitations that
would otherwise apply to such representations and warranties.

8.2    Indemnification.
(a)    From and after, and by virtue of, the Merger, subject to the terms of
this Article VIII, the Holders (other than holders of Cancelled Shares solely in
their capacities as such) (each, an “Indemnifying Party” and collectively, the
“Indemnifying Parties”) agree to severally (based on such Indemnifying Party’s
Pro Rata Portion), but not jointly, indemnify, defend and hold harmless Parent
and its officers, directors, subsidiaries, employees, agents and
representatives, including the Surviving Corporation (each, an “Indemnified
Party” and collectively, the “Indemnified Parties”), from and against all
claims, losses, liabilities, damages (whether direct, indirect, incidental or,
subject to the terms of Section 8.3(f) below, consequential), diminution in
value (for clarity, excluding diminution calculations premised solely on
multiples of revenues, profits or other financial metrics and non-cash goodwill
impairment charges), royalties, deficiencies, Taxes, costs, interest, awards,
judgments, settlements, penalties and expenses, including


75

--------------------------------------------------------------------------------

CONFIDENTIAL





reasonable attorneys’ and consultants’ fees and expenses and including any such
reasonable expenses incurred in connection with investigating, defending
(including expenses of offensive actions taken in connection with any defensive
strategy) against or settling any of the foregoing (hereinafter individually a
“Loss” and collectively “Losses”) paid, incurred, suffered or sustained by the
Indemnified Parties, or any of them (including the Surviving Corporation)
(regardless of whether or not such Losses relate to any third party claims),
directly or indirectly, resulting from, arising out of, or relating to any of
the following:
(i)    any breach of or inaccuracy in, as of the Agreement Date or as of the
Closing Date (or, if made only as of a specified date, as of such date), a
representation or warranty of the Company set forth in this Agreement or the
Officer’s Certificate, without giving effect to any update of or modification to
the Disclosure Schedule made or purported to have been made on or after the
Agreement Date;
(ii)    regardless of the disclosure of any matter set forth in the Disclosure
Schedule, any inaccuracy in any information, or breach of any representation or
warranty, set forth in the Spreadsheet, including any failure to properly
calculate, or overstatement of, Total Cash Consideration (including the
calculations of Closing Cash, Third Party Expenses, Closing Indebtedness, Net
Working Capital, Aggregate Exercise Price, Closing Stock Consideration, the Per
Share Parent Stock Consideration, the Per Share Cash Consideration, the Escrow
Cash Percentage, the Escrow Stock Percentage, the Escrow Ratio, the Expense Fund
Amount, the Retention Based Payment, and the Retention Per Share Parent Stock
Consideration);
(iii)    any failure by the Company to perform or comply with any of its
covenants or agreements set forth in this Agreement to be performed prior to the
Closing;
(iv)    any payment in respect of any Dissenting Shares in excess of the
consideration that otherwise would have been payable in respect of such shares
in accordance with this Agreement, and any other Losses paid, incurred, suffered
or sustained in respect of any Dissenting Shares, including all attorneys’ and
consultants’ fees, costs and expenses and including any such fees, costs and
expenses incurred in connection with investigating, defending against or
settling any action or proceeding in respect of Dissenting Shares;
(v)    any Indemnified Taxes;
(vi)    any claims by any current or former holder or alleged current or former
holder of any equity, membership or ownership interest or equity security of the
Company or its predecessors (if any), including any Person to whom the Company
promised options or other rights or allegedly promised options or other rights
to purchase Company Capital Stock to the effect that such Person is entitled to
any equity, membership or ownership interest or equity security other than as
specifically set forth on the Spreadsheet;
(vii)    any fraud, intentional misrepresentation or willful breach on the part
of or on behalf of the Company (whether or not the applicable agent or
representative of the Company was acting in its official capacity as such) in
connection with this Agreement, the Mergers or the other Transactions; and
(viii)    any of the matters described on Schedule 8.2(a).
(b)    For the purpose of this Article VIII only, solely when determining the
amount of Losses paid, incurred, suffered or sustained by an Indemnified Party
as a result of any breach of or inaccuracy in a representation or warranty or
any failure to perform or comply with any covenant or agreement that is


76

--------------------------------------------------------------------------------

CONFIDENTIAL





qualified or limited in scope as to materiality or Company Material Adverse
Effect (but not whether a breach, inaccuracy or failure has occurred), such
representation, warranty, covenant or agreement shall be deemed to be made
without such qualification or limitation.
(c)    The obligation of the Indemnified Parties to provide indemnity pursuant
to Section 8.2(a)(ii) through Section 8.2(a)(viii) shall survive until 11:59
p.m. California time on the date that is thirty (30) days after the expiration
of the relevant statute of limitations (provided that with respect to any claim
in connection therewith made after the expiration of the relevant statute of
limitation, the facts underlying such claim shall have been known to an
Indemnified Party prior to the expiration of such statute of limitation);
provided, that all such obligations shall survive with respect to any
indemnification claim made prior to the expiration of the applicable survival
period, in which case such obligation shall survive as to such claim until such
claim has been finally resolved.
(d)    The Indemnifying Parties (including any officer or director of the
Company or any of its Subsidiaries) shall not have any right of contribution,
indemnification or right of advancement from the Surviving Corporation or Parent
with respect to any Loss claimed by an Indemnified Party for which they are
liable in their capacities as Indemnifying Parties.
(e)    Any payments made to an Indemnified Party pursuant to any indemnification
obligations under this Article VIII will be treated as adjustments to the Total
Consideration for Tax purposes, unless otherwise required by applicable Legal
Requirements.
(f)    Subject to Section 8.3(g), the indemnification rights set forth in this
Article VIII shall be the sole and exclusive remedy of the Indemnified Parties
from and after the Effective Times for any claims for monetary damages arising
out of the matters set forth in Section 8.2(a) or other breaches under this
Agreement; for clarity, this means (i) that the survival periods and liability
limits set forth in this Article VIII shall control notwithstanding any
statutory or common law provisions or principles to the contrary and (ii) all
applicable statutes of limitations or other claims periods with respect to
claims for Losses shall be modified to be the applicable claims periods and
survival periods set forth herein; provided, however, that (x) this Section
8.2(f) shall not be deemed a waiver by any party of any right to specific
performance or injunctive relief and (y) nothing in this Agreement shall limit
the liability of an Indemnifying Party (and this Article VIII shall not be the
sole and exclusive remedy in respect of such Indemnifying Party) in connection
with a claim based on fraud committed by, or with the actual knowledge of, such
Indemnifying Party.
(g)    Nothing in this Agreement shall limit the right of Parent or any other
Indemnified Party to pursue remedies under any Related Agreement against the
parties thereto; provided, however, that in the event of any conflict between
the Escrow Agreement and this Article VIII, the terms of this Article VIII will
control.

8.3    Limitations on Indemnification.
(a)    Threshold. Except in the case of (i) fraud, intentional misrepresentation
or willful breach by or on behalf of the Company (whether or not the applicable
agent or representative of the Company was acting in its official capacity as
such) and (ii) indemnification claims for breaches of or inaccuracies in the
Fundamental Representations, the Indemnified Parties, as a group, may not
recover any Losses pursuant to an indemnification claim under Section 8.2(a)(i)
unless and until the Indemnified Parties, as a group, shall have paid, incurred,
suffered or sustained Losses in an aggregate amount equal to at least one
percent (1%) of the aggregate amount of the Total Consideration actually issued
and paid to the Indemnifying Parties


77

--------------------------------------------------------------------------------

CONFIDENTIAL





(including the Escrow Amount and the Expense Fund Amount, but excluding the
Retention Based Payment unless and until such time (if any) that Parent has
authorized its transfer agent to transfer the shares of Parent Common Stock
comprising the Retention Based Payment out of the transfer agent’s restricted
account pursuant to Section 1.9(c)(ii)) (the “Threshold”), in which event the
Indemnified Parties may recover all such Losses in excess of the Threshold. For
the avoidance of doubt, the limitations set forth in this Section 8.3(a) shall
not apply to indemnification claims under clauses (ii) – (viii) of Section
8.2(a), inclusive.
(b)    Maximum Payments.
(i)    Except in the case of (i) fraud, intentional misrepresentation or willful
breach by or on behalf of the Company (whether or not the applicable agent or
representative of the Company was acting in its official capacity as such) and
(ii) indemnification claims for breaches of or inaccuracies in the Fundamental
Representations, the maximum aggregate amount that the Indemnified Parties may
recover from each Indemnifying Party for indemnification claims under Section
8.2(a)(i) shall be an amount equal to such Indemnifying Party’s Pro Rata Portion
of the Escrow Amount. For the avoidance of doubt, the limitations set forth in
this Section 8.3(b)(i) shall not apply to any indemnification claim under
clauses (ii) – (viii) of Section 8.2(a), inclusive.
(ii)    Subject to the terms of Section 8.3(g), (A) the liability of the
Indemnifying Parties for indemnification claims pursuant to Section 8.2(a) shall
be limited, in the aggregate, to the amount of the Total Consideration actually
issued and paid to the Indemnifying Parties (including the Escrow Amount and the
Expense Fund Amount, but excluding the Retention Based Payment unless and until
such time (if any) that Parent has authorized its transfer agent to transfer the
shares of Parent Common Stock comprising the Retention Based Payment out of the
transfer agent’s restricted account pursuant to Section 1.9(c)(ii)) (inclusive
of any amounts recovered from the Escrow Fund), and (B) the aggregate amount of
Losses that the Indemnified Parties may recover from an Indemnifying Party shall
not exceed the aggregate amount of the Total Consideration actually issued and
paid to such Indemnifying Party (including such Indemnifying Party’s Pro Rata
Portion of the Escrow Amount and the Expense Fund Amount, but excluding such
Indemnifying Party’s Pro Rata Portion of Retention Based Payment unless and
until such time (if any) that Parent has authorized its transfer agent to
transfer the shares of Parent Common Stock comprising the Retention Based
Payment out of the transfer agent’s restricted account pursuant to Section
1.9(c)(ii)) (inclusive of such Indemnifying Party’s Pro Rata Portion of any
amounts recovered from the Escrow Fund). For the avoidance of doubt, for the
purposes of calculating the aggregate amount of Total Consideration actually
issued and paid to an Indemnifying Party, any shares of Parent Common Stock
issued to such Indemnifying Party pursuant Section 1.6(b)(i), Section 1.6(c)(i)
or Section 1.6(d)(i) and thereafter sold, transferred, exchanged, distributed or
otherwise disposed of by such Indemnifying Party in an arm’s-length transaction
shall be valued at the applicable per share cash sale price thereof (or, if no
cash sale price is applicable with respect to a sale, transfer, exchange,
distribution or other disposal, shall be valued at the Parent Trading Price as
of the effective date of such sale, transfer, exchange, distribution or other
disposal).
(c)    Claims or recoveries for indemnification pursuant to this Agreement shall
be satisfied (i) first, from the Escrow Fund, (ii) second, pursuant to Section
8.6, and (iii) third, against the Indemnifying Parties directly, but only to the
extent that such Losses cannot be recovered from the Escrow Fund and pursuant to
Section 8.6; provided, however, that claims or recoveries in respect of fraud,
intentional misrepresentation or willful breach by or on behalf of the Company
(whether or not the applicable agent or representative of the Company was acting
in its official capacity as such) may be made, in the sole and absolute
discretion of the Indemnified Parties, either from the Escrow Fund or directly
against the Indemnifying Parties rather than from the Escrow Fund or pursuant to
Section 8.6. With respect to any claims or recoveries made directly against the
Indemnifying Parties, any such Indemnifying Party shall be permitted


78

--------------------------------------------------------------------------------

CONFIDENTIAL





to satisfy any such claims or recoveries by surrendering to Parent shares of
Parent Common Stock, free and clear of any Liens, valued at the Parent Trading
Price as of the date of such recovery from the applicable Indemnifying Party.
(d)    The amount of any Losses recoverable by any Indemnified Party under this
Section 8.2(a) shall be calculated net of any insurance proceeds actually
received by, and/or any indemnification or contribution payments actually paid
by any third party to, such Indemnified Party in respect of such Losses in, each
case net all costs of recovery, including without limitation reasonably
anticipated increases in insurance premiums; provided in no event shall any
Indemnified Party be required to seek or obtain any such insurance proceeds or
third party indemnification or contribution. If an Indemnified Party receives
any amounts under applicable insurance policies or third party indemnification
or contribution payments subsequent to its receipt of an indemnification payment
by the Indemnifying Parties, and such amounts and payments, in the aggregate,
exceed the amount of Losses suffered with respect to the claim such recoveries
are made, then such Indemnified Party will, without duplication, promptly
reimburse the Indemnifying Parties for any such excess; provided, that the
aggregate amount of reimbursement payments to the Indemnifying Parties will not
in any event exceed the aggregate indemnification payment received by the
Indemnified Party from the Indemnifying Parties.
(e)    The rights of the Indemnified Parties to indemnification, compensation or
reimbursement, payment of Losses or any other remedy under this Agreement shall
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any representation, warranty,
covenant or agreement made by the Company or any other matter. The waiver of any
condition based on the accuracy of any such representation or warranty, or on
the performance of or compliance with any such covenant or agreement, will not
affect the right to indemnification, compensation or reimbursement, payment of
Losses, or any other remedy based on any such representation, warranty, covenant
or agreement. No Indemnified Party shall be required to show reliance on any
representation, warranty, certificate or other agreement in order for such
Indemnified Party to be entitled to indemnification, compensation or
reimbursement hereunder.
(f)    No Indemnified Party shall be entitled to indemnification for (i)
punitive damages unless such damages are paid to a third party in respect of a
Third Party Claim for which such Indemnified Party is entitled to
indemnification under this Article VIII or (ii) special or consequential damages
(each except to the extent reasonably foreseeable).
(g)    Nothing in this Agreement shall limit the liability of an Indemnifying
Party in connection with a claim based on fraud committed by, or with the
knowledge of, such Indemnifying Party.
(h)    Notwithstanding anything contained in this Agreement to the contrary, but
subject to the terms of Section 8.3(g), to the extent that any Losses resulting
from any breach of any representation, warranty, covenant or agreement of the
Company under this Agreement is specifically taken into account as a current
liability in determining Net Working Capital or is otherwise specifically listed
as a Third Party Expense or is a particular component of Closing Indebtedness in
the Spreadsheet, and is to such extent taken into account in the calculation of
Total Cash Consideration at Closing, (A) no Indemnified Party may recover such
Losses through a claim pursuant to Section 8.2(a) or otherwise and (B) such
Losses will not be included in the determination of whether all Losses, in the
aggregate, exceed the Threshold.
(i)    In the event a claim for Losses in connection with a single set of facts
or circumstances may be made under multiple subsections of Section 8.2(a), the
Indemnified Parties shall be


79

--------------------------------------------------------------------------------

CONFIDENTIAL





entitled to make such claim under any and all such subsections as would maximize
the available recovery to the Indemnified Parties under this Article VIII;
provided for the avoidance of doubt, no Indemnified Party may recover
duplicative Losses in respect of a single set of facts or circumstances under
more than one representation or warranty in this Agreement regardless of whether
such facts or circumstances would give rise to a breach of more than one
representation or warranty in this Agreement.
(j)    Notwithstanding any other provision of this Agreement, in no event will
any Indemnifying Party be liable for any other Indemnifying Party’s breach of
such other Indemnifying Party’s representations, warranties, covenants, or
agreements contained in any Joinder Agreement, letter of transmittal,
stockholder written consent or other Related Agreement or ancillary agreement
hereto to which such other Indemnifying Party is a party. For the avoidance of
doubt, the foregoing sentence shall not be deemed to limit the ability of the
Indemnified Parties to obtain recovery under any subsection of Section 8.2(a) to
the extent a claim may be validly made thereunder, regardless of whether or not
the facts or circumstances underlying such claim would or would be reasonably
expected to also constitute a breach of any Joinder Agreement, letter of
transmittal, stockholder written consent or other Related Agreement or ancillary
agreement hereto to which any Indemnifying Party is a party.
(k)    In the case of a Third Party Claim that is not settled between the
Indemnified Party and such third party, unless the Representative agrees
otherwise in writing, Losses related such Third Party Claim will not be
indemnifiable pursuant to Section 8.2(a) unless and until an arbitrator has
issued a decision in respect of such Third Party Claim; provided that for
clarity this Section 8.3(k) will not preclude the ability of any Indemnified
Party to file an indemnification claim with respect to such Third Party Claim
following the discovery of its existence.
(l)    In calculating the amount of any Loss, there shall be deducted an amount
equal to any net Tax benefit actually realized as a result of such Loss by the
Indemnified Party claiming such Loss in the taxable period such Loss is paid or
incurred, and there shall be added an amount equal to any Tax imposed on the
receipt of any indemnity payment with respect thereto. An Indemnified Party will
be deemed to realize a net Tax benefit in a taxable period in respect of any
Loss incurred by such Indemnified Party to the extent that the liability for
Taxes of such Indemnified Party for such taxable period, calculated with such
Loss excluded, exceeds the actual liability for Taxes of such Indemnified Party
for such taxable period, calculated with such Loss included.

8.4    Indemnification Claim Procedures; Arbitration.
(a)    Subject to the limitations set forth in Section 8.1, if an Indemnified
Party wishes to make an indemnification claim under this Article VIII, such
Indemnified Party shall deliver a written notice (an “Indemnification Claim
Notice”) to the Representative (with a copy to the Escrow Agent) (or in the
event an Indemnified Party elects to pursue such indemnification claim directly
against an Indemnifying Party, to such Indemnifying Party directly) (i) stating
that an Indemnified Party has paid, incurred, suffered or sustained, or
reasonably anticipates that it may pay, incur, suffer or sustain Losses, and
(ii) specifying in reasonable detail the individual items of such Losses, the
date each such item was paid, incurred, suffered or sustained, or the basis for
such anticipated liability, and, if applicable, the nature of the
misrepresentation, breach of warranty or covenant to which such item is related.
Parent may update an Indemnification Claim Notice from time to time to reflect
any new information discovered with respect to the claim set forth in such
Indemnification Claim Notice.
(b)    If the Representative on behalf of the Indemnifying Parties (or the
Indemnifying Party in the event that indemnification is being sought hereunder
directly from such Indemnifying Party)


80

--------------------------------------------------------------------------------

CONFIDENTIAL





shall not object in writing within the thirty (30)-day period after receipt of
an Indemnification Claim Notice by delivery of a written notice of objection
containing a reasonably detailed description of the facts and circumstances
supporting an objection to the applicable indemnification claim (an
“Indemnification Claim Objection Notice”), such failure to so object shall be an
irrevocable acknowledgment by the Representative on behalf of the Indemnifying
Parties (or the applicable Indemnifying Party) that the Indemnified Party is
entitled to the full amount of the claim for Losses set forth in such
Indemnification Claim Notice. In such event, Parent shall instruct the Escrow
Agent to promptly release to the applicable Indemnified Party from the Escrow
Fund the amount of Losses set forth in such Indemnification Claim Notice. The
Escrow Agent shall be entitled to rely on any such instruction and make
distributions from the Escrow Fund in accordance with the terms thereof. In such
event, the Escrow Agent shall promptly release from the Escrow Fund the amount
of Losses set forth in such Indemnification Claim Notice. Should the amount held
in the Escrow Fund, if any, be insufficient to satisfy in whole the amount to be
paid to an Indemnified Party by the Indemnifying Parties in accordance with such
Indemnification Claim, then each Indemnifying Party shall, within
ten (10) Business Days following the expiration date of the right of the
Indemnifying Party Representative to make an Indemnification Claim Objection
Notice, pay to the Indemnified Party, such Indemnifying Parties’ Pro Rata
Portion of such shortfall (subject to the applicable liability limitations
herein).
(c)    In the event that the Representative (or in the event that
indemnification is being sought hereunder directly from an Indemnifying Party,
such Indemnifying Party) shall deliver an Indemnification Claim Objection Notice
in accordance with Section 8.4(b) within thirty (30) days after delivery of such
Indemnification Claim Notice, the Representative (or such objecting Indemnifying
Party) and Parent shall attempt in good faith to agree upon the rights of the
respective parties with respect to each of such claims. If the Representative
(or such objecting Indemnifying Party) and Parent should so agree, a memorandum
setting forth such agreement shall be prepared and signed by both parties and,
in the case of an indemnification claim to be recovered from the Escrow Fund,
shall be furnished to the Escrow Agent. The Escrow Agent shall be entitled to
rely on any such memorandum and make distributions from the Escrow Fund in
accordance with the terms thereof. In such event, the Escrow Agent shall
promptly release from the Escrow Fund the amount of Losses set forth in such
Indemnification Claim Notice. Should the amount held in the Escrow Fund, if any,
be insufficient to satisfy in whole the amount owed to an Indemnified Party in
accordance with such memorandum and this Agreement, then each Indemnifying Party
shall, within ten (10) Business Days following the date of such memorandum, pay
to the Indemnified Party such Indemnifying Party’s Pro Rata Portion of such
shortfall (subject to the applicable liability limitations herein).
(d)    If no such agreement can be reached after good faith negotiation and
prior to thirty (30) days after delivery of an Indemnification Claim Objection
Notice, either Parent or the Representative (or the objecting Indemnifying
Party) may demand arbitration of the matter, unless the amount of the Loss that
is at issue is the subject of a pending litigation with a third party, in which
event arbitration shall not be commenced until such amount is ascertained or
both parties agree to arbitration, and in either such event the matter shall be
settled by arbitration conducted pursuant to Section 10.13.
(e)    Arbitration under Section 10.13 shall apply to any dispute among the
Indemnifying Parties and the Indemnified Parties under this Article VIII. The
Escrow Agent shall be entitled to rely on, and make distributions from the
Escrow Fund in accordance with, the terms of any such award, judgment, decree or
order of the arbitrator(s), as applicable. In such event, following written
receipt of the arbitrator’s decision, the Escrow Agent shall promptly release
from the Escrow Fund to the Indemnifying Parties the amount of Losses determined
indemnifiable by the arbitrator. Should the amount held in the Escrow Fund, if
any, be insufficient to satisfy in whole the amount owed to an Indemnified Party
in accordance with such decision and this Agreement, then each Indemnifying
Party shall, within ten (10) Business Days following


81

--------------------------------------------------------------------------------

CONFIDENTIAL





the date of such memorandum, pay to the Indemnified Party such Indemnifying
Party’s Pro Rata Portion of such shortfall (subject to the applicable liability
limitations herein).
(f)    For all purposes of this Article VIII, (i) for purposes of any claims or
recovery by the Indemnified Parties, any shares of Parent Common Stock held
within the Escrow Fund or otherwise paid as any portion of the Total
Consideration shall be valued at the Parent Trading Price as of the date of such
recovery from the Escrow Fund or applicable Indemnifying Party, (ii) any
recovery from the Escrow Fund shall consist of an amount of cash and a number of
shares of Parent Common Stock such that the ratio between the values of such
amounts is equal to the Escrow Ratio; provided that the Escrow Ratio shall be
increased or decreased to reflect any increase or decrease in the Parent Trading
Price as of the date of such recovery from the Escrow Fund relative to the
Parent Trading Price as of the First Effective Time, (iii) while each
Indemnifying Party shall be deemed to have contributed his, her or its Pro Rata
Portion of the Escrow Fund, (A) with respect to each Indemnifying Party that (I)
is a Participating Individual or (II) Parent has deemed an Unaccredited Investor
pursuant to Section 1.6(g), such contribution shall be deemed to have been made
solely in cash, and the right of such Indemnifying Parties to any distribution
from the Escrow Fund pursuant to the terms of this Agreement and the Escrow
Agreement shall be receivable only in cash and (B) with respect to all other
Indemnifying Parties, subject to Section 1.6(g), such contributions shall have
been deemed to have been made in cash and shares of Parent Common Stock in the
same proportion that shares of Parent Common Stock (having a per share value
equal to the Parent Trading Price as of the First Effective Time) and cash
comprise the Total Consideration payable to such Indemnifying Party pursuant to
Section 1.6(b)(i), Section 1.6(c)(i) and Section 1.6(d)(i) (excluding, for
purposes of this Section 8.4(f), any shares of Parent Common Stock issued into a
restricted account of Parent’s transfer agent pursuant to Section 1.9(a) and not
subsequently transferred by Parent’s transfer agent to unrestricted accounts of
the Indemnifying Parties pursuant to an instruction by Parent in accordance with
1.9(c)(ii)), and the right of such Indemnifying Parties to any distribution from
the Escrow Fund pursuant to the terms of this Agreement and the Escrow Agreement
shall be receivable in cash and shares of Parent Common Stock in the same
proportion that shares of Parent Common Stock (having a per share value equal to
the Parent Trading Price as of the First Effective Time) and cash comprise the
Total Consideration payable to such Indemnifying Party pursuant to Section
1.6(b)(i), Section 1.6(c)(i) and Section 1.6(d)(i).

8.5    Third-Party Claims.
(a)    In the event Parent becomes aware of a third party claim (a “Third Party
Claim”) which Parent reasonably believes may result in a demand against the
Escrow Fund or for other indemnification pursuant to this Article VIII, Parent
shall notify the Representative (or, in the event indemnification is being
sought hereunder directly from an Indemnifying Party, such Indemnifying Party)
of such Third Party Claim (it being understood that no delay in providing such
notice shall prejudice Parent’s rights under this Article VIII, unless and then
only to the extent that the Indemnifying Parties are materially prejudiced
thereby), and the Representative shall be entitled on behalf of the Indemnifying
Parties (or, in the event indemnification is being sought hereunder directly
from an Indemnifying Party, such Indemnifying Party shall be entitled), at the
expense of the Indemnifying Parties and only to the extent it does not affect
any privilege relating to any Indemnified Person, to consult with Parent with
respect to, but not to determine or conduct, the defense of such Third Party
Claim. Parent shall have the right in its sole discretion to conduct the defense
of, and to settle, any such Third Party Claim; provided, however, that except
with the consent of the Representative (or, in the event indemnification is
being sought hereunder directly from an Indemnifying Party, such Indemnifying
Party, and in each case such consent not to be unreasonably withheld,
conditioned or delayed), no settlement or resolution of any such Third Party
Claim shall be determinative of the existence or the amount of Losses resulting
from, arising out of or relating to such Third Party Claim (including the
Indemnified Parties’ reasonable attorneys’ and consultants’ fees and expenses
incurred in


82

--------------------------------------------------------------------------------

CONFIDENTIAL





connection with investigating, defending (including expenses of offensive
actions taken in connection with any defensive strategy) against or settling
such Third Party Claims (such fees and expenses, “Claim Fees”). In the event
that the Representative (or, in the event indemnification is being sought
hereunder directly from an Indemnifying Party, such Indemnifying Party) has
consented to any such settlement or resolution, the Indemnifying Parties shall
have no power or authority to object under any provision of this Article VIII to
the amount of Losses resulting from, arising out of or relating to such Third
Party Claim (including the Indemnified Parties’ Claim Fees), and the Indemnified
Parties shall be entitled to indemnification for the entire amount of such
Losses (including the Indemnified Parties’ Claim Fees), subject to the
applicable limitations contained in Section 8.3. In the event that the
Representative (or, in the event indemnification is being sought hereunder
directly from an Indemnifying Party, such Indemnifying Party) does not, in
accordance with the terms of this Section 8.5(a), consent to any such settlement
or resolution, then the Indemnified Parties shall be entitled to submit the
dispute with the Representative (or the applicable Indemnifying Party, as the
case may be) with respect to the existence or amount of Losses resulting from,
arising out of or relating to such Third Party Claim (including the Indemnified
Parties’ Claim Fees) to an arbitrator pursuant to the procedures set forth in
Section 10.13.
(b)    In no event shall the Representative or any Indemnifying Party be
entitled to receive, or thereafter disclose to any third party, any information
in connection with any Third Party Claim unless and until the Representative,
such Indemnifying Party or such other party has executed a customary
confidentiality agreement in favor of Parent and its Affiliates with respect to
such information.
(c)    Notwithstanding the terms of Section 8.5(a) or Section 8.5(b) and
regardless of whether a confidentiality agreement has been executed in
accordance with Section 8.5(b), the Indemnified Parties may restrict or
otherwise prohibit access to any documents or information to the extent that (a)
any applicable Legal Requirements requires such Person to restrict or otherwise
prohibit access to such documents or information; (b) access to such documents
or information would give rise to a material risk of waiving any attorney-client
privilege, work product doctrine or other privilege applicable to such documents
or information or (c) providing access to any such documents or information
would violate or cause a default pursuant to, or give a third party the right
terminate or accelerate the rights pursuant to, any Contract.

8.6    Right to Satisfy Indemnification Claims by Reducing Earnout Amounts. 
(a)    Subject to the applicable limitations in Section 8.3, Parent is expressly
authorized to withhold and set off any Losses for which it is entitled to
indemnification under Article VIII, subject to final resolution of the claims
set forth in any Indemnification Claim Notice pursuant to Section 8.3(l),
against any Earnout Consideration(s) due and issuable, if any.
(b)    Notwithstanding Section 8.3(l), if at the time any Earnout Consideration
becomes due and issuable and payable, (i) there shall be any outstanding
Indemnification Claim Notice with respect to an indemnification claim, and (ii)
the amount of Losses that Parent reasonably anticipates in good faith to be
entitled to at such time in satisfaction of the claims set forth therein (such
anticipated amount for all pending claims, collectively, the “Anticipated
Losses”), exceeds the amount in the Escrow Fund that is then available to
satisfy indemnification claims, then (A) at Parent’s election, the amount of the
Earnout Consideration (having a value per share equal to the Parent Trading
Price as of the date(s) such Earnout Consideration becomes due and issuable) to
be issued at such time may be withheld by Parent in an aggregate amount equal to
the amount of the Anticipated Losses (the aggregate amount of all Anticipated
Losses so withheld, the “Retained Loss Amount”), pending the final resolution of
such unresolved indemnification claim in accordance with this Agreement, (B)
Parent shall issue and pay the remaining portion of such Earnout Consideration
pursuant to the terms of Section 1.6(b)(i), Section 1.6(c)(i), Section 1.6(d)(i)
and Section


83

--------------------------------------------------------------------------------

CONFIDENTIAL





1.6(e)(i), and (C) Parent shall promptly provide the Representative with written
notice of any Earnout Consideration pursuant to this Section 8.6.
(c)    Following the final resolution pursuant to this Agreement of any
indemnification claim for which a Retained Loss Amount was retained, (A) if
Parent has been finally determined pursuant to such resolution to have suffered
aggregate indemnifiable Losses under this Article VIII with respect to such
indemnification claim in amount less than such Retained Loss Amount (having a
value per share equal to the Parent Trading Price as of such date of final
resolution) for such indemnification claim after taking into account the amount
of such Losses to be satisfied from the Escrow Fund, then Parent shall, within
ten (10) days after such final resolution, issue (or shall cause to be issued)
the portion of the Retained Loss Amount for such indemnification claim that was
not used to satisfy such indemnifiable Losses and that is not necessary in
Parent’s good faith reasonable judgment to satisfy any other pending
indemnification claims, for distribution pursuant to the terms of Section
1.6(b)(i), Section 1.6(c)(i), Section 1.6(d)(i) and Section 1.6(e)(i), and (B)
if Parent has been finally determined pursuant to such resolution to have
suffered aggregate indemnifiable Losses under this Article VIII with respect to
such indemnification claim in an amount less than, equal to or greater than such
Retained Loss Amount (having a value per share equal to the Parent Trading Price
as of such date of final resolution), after first taking into account the amount
of such Losses to be satisfied from the Escrow Fund, then Parent shall be
entitled to set-off and permanently retain such Retained Loss Amount (or the
applicable portion thereof to the extent that the finally-determined aggregate
indemnifiable Losses are less than such Retained Loss Amount). For the avoidance
of doubt, if the final amount of Losses for such indemnification claim exceeds
the aggregate amount by which such Earnout Consideration was set-off and
permanently retained, then, subject to the applicable limitations in Section
8.3, Parent shall continue to be entitled to indemnification for the amount of
such excess pursuant to the terms and conditions of this Article VIII.

8.7    Representative.
(a)    By virtue of the execution and delivery of a Joinder Agreement, and the
adoption of this Agreement and approval of the Mergers by the Stockholders, each
of the Indemnifying Parties shall be deemed to have agreed to appoint Fortis
Advisors LLC as its exclusive agent and attorney-in-fact, as the Representative
for and on behalf of the Indemnifying Parties to give and receive notices and
communications in respect of indemnification claims under this Agreement to be
recovered against the Escrow Fund, to authorize payment to any Indemnified Party
from the Escrow Fund in satisfaction of any indemnification claims hereunder by
any Indemnified Party, to object to such payments, to agree to, negotiate, enter
into settlements and compromises of, and demand arbitration and comply with
orders of courts and awards of arbitrators with respect to any such
indemnification claims, to assert, negotiate, enter into settlements and
compromises of, and demand arbitration and comply with orders of courts and
awards of arbitrators with respect to, any such indemnification claim by any
Indemnified Party hereunder against any Indemnifying Party or by any such
Indemnifying Party against any Indemnified Party or any dispute between any
Indemnified Party and any such Indemnifying Party, in each case relating to this
Agreement or the Transactions, and to take all other actions that are either (i)
necessary or appropriate in the judgment of the Representative for the
accomplishment of the foregoing or (ii) specifically mandated by the terms of
this Agreement. Notwithstanding the foregoing, the Representative shall have no
obligation to act on behalf of the Indemnifying Parties, except as expressly
provided herein, in the Escrow Agreement and in the Representative Engagement
Agreement, and for purposes of clarity, there are no obligations of the
Representative in any ancillary agreement, schedule, exhibit or the Disclosure
Schedule. The Representative may resign at any time or such agency may be
changed by the Stockholders from time to time upon not less than thirty (30)
days prior written notice to Parent; provided, however, that the Representative
may not be removed unless holders of a two-thirds interest of the Escrow Fund
agree to such removal and to the identity


84

--------------------------------------------------------------------------------

CONFIDENTIAL





of the substituted agent. Notwithstanding the foregoing, in the event of a
resignation of the Representative or other vacancy in the position of
Representative, such vacancy may be filled by the holders of a majority in
interest of the Escrow Fund. No bond shall be required of the Representative.
Notices or communications to or from the Representative after the Closing shall
constitute notice to or from the Indemnifying Parties. The powers, immunities
and rights to indemnification granted to the Representative Group hereunder: (i)
are coupled with an interest and shall be irrevocable and survive the death,
incompetence, bankruptcy or liquidation of any Indemnifying Party and shall be
binding on any successor thereto, and (ii) shall survive the delivery of an
assignment by any Indemnifying Party of the whole or any fraction of his, her or
its interest in the Escrow Fund.
(b)    The Representative shall be entitled to: (i) rely upon the Spreadsheet,
(ii) rely upon any signature believed by it to be genuine, and (iii) reasonably
assume that a signatory has proper authorization to sign on behalf of the
applicable Indemnifying Party or other party. A decision, act, consent or
instruction of the Representative, including an amendment of any provision of
this Agreement pursuant to Section 10.2 hereof, shall constitute a decision of
the Indemnifying Parties and shall be final, binding and conclusive upon the
Indemnifying Parties and each such Indemnifying Party’s successors as if
expressly confirmed in writing by such Indemnifying Party, and all defenses
which may be available to any Indemnifying Party to contest, negate, or
disaffirm the actions of the Representative taken in good faith under this
Agreement are waived. Parent may rely upon any such decision, act, consent or
instruction of the Representative as being the decision, act, consent or
instruction of the Indemnifying Parties. Parent is hereby relieved from any
liability to any person for any acts done by Parent in accordance with such
decision, act, consent or instruction of the Representative.
(c)    Certain Indemnifying Parties have entered into an engagement agreement
(the “Representative Engagement Agreement”) with the Representative to provide
direction to the Representative in connection with its services under this
Agreement, the Escrow Agreement and the Representative Engagement Agreement
(such Indemnifying Parties, including their individual representatives,
collectively the “Advisory Group”). Neither the Representative nor its members,
managers, directors, officers, contractors, agents and employees nor any member
of the Advisory Group (collectively, the “Representative Group”) shall be liable
for any act done or omitted hereunder, under the Escrow Agreement and under the
Representative Engagement Agreement as Representative while acting in good
faith. The Indemnifying Parties shall indemnify the Representative Group and
defend and hold the Representative Group harmless against any and all losses,
liabilities, damages, claims, penalties, fines, forfeitures, actions, fees,
costs, judgments, amounts paid in settlement and expenses arising out of or in
connection with the acceptance or administration of the Representative’s duties
hereunder, under the Representative Engagement Agreement or under any agreements
ancillary hereto, including the fees and expenses of any legal counsel or
experts retained by the Representative, costs incurred in connection with
seeking recovery from insurers, and any amounts required to be paid by the
Representative to the Escrow Agent pursuant to the Escrow Agreement
(“Representative Expenses”) in each case as such Representative Expense is
suffered or incurred; provided, that in the event that any such Representative
Expense is finally adjudicated to have been directly caused by the gross
negligence or willful misconduct of the Representative, the Representative will
reimburse the Holders the amount of such indemnified Representative Expense to
the extent attributable to such gross negligence or willful misconduct. If not
paid directly to the Representative by the Indemnifying Parties, any such
Representative Expenses may be recovered by the Representative from (i) the
funds in the Expense Fund and (ii) the amounts in the Escrow Fund at such time
as remaining amounts would otherwise then be distributable to the Indemnifying
Parties (which, for the avoidance of doubt, shall not include any amounts that
remain held in the Escrow Fund subject to the resolution of any pending
indemnification claims); provided, that while this section allows the
Representative to be paid from the Expense Fund and the Escrow Fund, this does
not relieve the Indemnifying Parties from their obligation


85

--------------------------------------------------------------------------------

CONFIDENTIAL





to promptly pay such Representative Expenses as they are suffered or incurred,
nor does it prevent the Representative from seeking any remedies available to it
at law or otherwise. In no event will the Representative be required to advance
its own funds on behalf of the Indemnifying Parties or otherwise. The
Indemnifying Parties acknowledge and agree that the foregoing indemnities and
immunities will survive the resignation or removal of the Representative or any
member of the Advisory Group and the Closing and/or the termination of this
Agreement and the Escrow Agreement. The Representative shall be entitled to use
the Expense Fund in order to fund all Representative Expenses. Following the
Expiration Date, the resolution of all indemnification claims made under this
Agreement and the satisfaction of all such indemnification claims, the
Representative shall have the right to recover Representative Expenses incurred
in excess of the amounts in the Expense Fund and not previously recovered
directly from the Indemnifying Parties from the Escrow Fund, prior to any
distribution to the Indemnifying Parties, and prior to any such distribution,
shall deliver to the Escrow Agent a certificate setting forth the Representative
Expenses actually incurred and not previously recovered. For the avoidance of
doubt, while this section allows the Representative to be paid from the Escrow
Fund, this Section 8.7(c) shall not limit the obligation of any Indemnifying
Party to promptly pay such Representative Expenses as they are incurred, to the
extent the Expense Fund is insufficient or unavailable. A decision, act, consent
or instruction of the Representative, including an amendment, extension or
waiver of this Agreement pursuant to Section 10.2 or Section 10.3, shall
constitute a decision of the Indemnifying Parties and shall be final, conclusive
and binding upon the Indemnifying Parties; and the Escrow Agent and Parent may
rely upon any such decision, act, consent or instruction of the Representative
as being the decision, act, consent or instruction of the Indemnifying Parties.
The Escrow Agent and Parent are hereby relieved from any liability to any person
for any acts done by them in accordance with such decision, act, consent or
instruction of the Representative.

ARTICLE IX
PRE-CLOSING TERMINATION OF AGREEMENT

9.1    Termination. Except as provided in Section 9.2, this Agreement may be
terminated and the Mergers abandoned at any time prior to the Closing:
(a)    by mutual agreement of the Company and Parent;
(b)    by Parent if the Requisite Stockholder Approval shall not have been
obtained by the Company and delivered to Parent within two (2) hours after the
execution and delivery of this Agreement by Parent and the Company;
(c)    by Parent or the Company if the Closing Date shall not have occurred by
June 30, 2019 (the “End Date”); provided, however, that the right to terminate
this Agreement under this Section 9.1(c) shall not be available to any party
whose action or failure to act has been a principal cause of or resulted in the
failure of the Mergers to occur on or before such date and such action or
failure to act constitutes a breach of this Agreement;
(d)    by Parent or the Company if any Legal Requirement enacted by a
Governmental Entity of competent jurisdiction shall be in effect which has the
effect of making the Mergers illegal or otherwise prohibits or prevents the
consummation of the Mergers, provided that in the case of any such Legal
Requirement that is an Order, such Order has become final and non-appealable;
(e)    by Parent if there shall be any action taken, or any statute, rule,
regulation or order enacted, promulgated or issued or deemed applicable to the
Transactions by any Governmental Entity of competent jurisdiction, which would
require an Action of Divestiture;


86

--------------------------------------------------------------------------------

CONFIDENTIAL





(f)    by Parent if there has been a breach of or inaccuracy in any
representation, warranty, covenant or agreement of the Company set forth in this
Agreement such that the conditions set forth in Sections 6.2(a) and 6.2(b) would
not be satisfied as of the time of such breach or inaccuracy and such breach or
inaccuracy has not been cured within twenty (20) calendar days after written
notice thereof to the Company; provided, however, that no cure period shall be
required (i) for a breach or inaccuracy which by its nature cannot be cured or
(ii) if any of the conditions to Closing in Article VI for the benefit of Parent
have become irrevocably incapable of being satisfied on or before the End Date;
or
(g)    by the Company if there has been a breach of or inaccuracy in any
representation, warranty, covenant or agreement of Parent or the Merger Subs set
forth in this Agreement such that the conditions set forth in Sections 6.3(a)
and 6.3(b) would not be satisfied as of the time of such breach or inaccuracy
and such breach or inaccuracy has not been cured within twenty (20) calendar
days after written notice thereof to Parent; provided, however, that no cure
period shall be required (i) for a breach or inaccuracy which by its nature
cannot be cured or (ii) if any of the conditions to Closing in Article VI for
the benefit of the Company have become irrevocably incapable of being satisfied
on or before the End Date.

9.2    Effect of Termination. In the event of termination of this Agreement as
provided in Section 9.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of Parent, the Merger Subs or
the Company, or their respective officers, directors or stockholders, if
applicable; provided, however, that each party hereto shall remain liable for
any willful breaches of this Agreement prior to its termination; and provided
further, however, that, the provisions of Section 5.10 (Third Party Expenses),
Article X (General Provisions) and this Section 9.2 shall remain in full force
and effect and survive any termination of this Agreement pursuant to the terms
of this Article IX.

ARTICLE X
GENERAL PROVISIONS

10.1    Certain Interpretations. When a reference is made in this Agreement to
an Annex, Exhibit or Schedule, such reference shall be to an Annex, Schedule or
Exhibit to this Agreement unless otherwise indicated. When a reference is made
in this Agreement to an Article or a Section, such reference shall be to an
Article or a Section of this Agreement unless otherwise indicated. The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.” All references in this
Agreement to “$” or dollars shall mean U.S. denominated dollars. The table of
contents and headings set forth in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. The parties hereto agree that they have been represented by counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

10.2    Amendment. This Agreement may be amended by the parties hereto at any
time by execution of an instrument in writing signed on behalf of the party
against whom enforcement is sought. For purposes of this Section 10.2, the
Stockholders are deemed to have agreed that any amendment of this Agreement
signed by the Company (prior to the Closing) or Representative (following the
Closing) shall be binding upon and effective against the Stockholders whether or
not they have signed such amendment.

10.3    Waiver. At any time prior to the Closing, Parent, on the one hand, and
the Company, on the other hand, may, to the extent permitted under any
applicable Legal Requirements, (a) extend the time for the performance of any of
the obligations of the other party hereto, (b) waive any inaccuracies in the
representations and warranties made to such party set forth herein or in any
document delivered pursuant


87

--------------------------------------------------------------------------------

CONFIDENTIAL





hereto, and (c) waive compliance with any of the covenants, agreements or
conditions for the benefit of such party set forth herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such party. For
purposes of this Section 10.3, the Stockholders are deemed to have agreed that
any extension or waiver signed by the Company (prior to the Closing) or
Representative (following the Closing) shall be binding upon and effective
against all Stockholders whether or not they have signed such extension or
waiver.

10.4    Assignment. This Agreement shall not be assigned by operation of law or
otherwise, except that Parent may assign its rights and delegate its obligations
hereunder to its Affiliates as long as Parent remains ultimately liable for all
of Parent’s obligations hereunder.

10.5    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
messenger or courier service, or sent by electronic mail or facsimile (with
acknowledgment of complete transmission or confirmation or receipt) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice or, if specifically provided for elsewhere in
this Agreement, by email), provided that with respect to notices delivered to
the Representative, such notices must be delivered solely via facsimile or
email:
(a)    if to Parent or either Merger Sub, to:

Bridgepoint Education, Inc.
8620 Spectrum Center Blvd.
San Diego, CA 92123
Attention: Kevin Royal
Executive Vice President and Chief Financial Officer
Email: Kevin.royal@bpiedu.com
with a copy (which shall not constitute notice) to:
Wilson Sonsini Goodrich & Rosati P.C.
12235 El Camino Real
San Diego, California 92130
Attention: Martin J. Waters and Robert T. Ishii
Facsimile No.: (858) 350-2399
Email: MWaters@wsgr.com and RIshii@wsgr.com
(b)    if to the Company (prior to the Closing), to:        
Fullstack Academy, Inc.    
5 Hanover Square, Floor 25
New York, NY 10004
Attention: David Yang/Nimit Maru
Email:     david@fullstackacademy.com
nimit@fullstackacademy.com
with a copy (which shall not constitute notice) to:


88

--------------------------------------------------------------------------------

CONFIDENTIAL





Hand Baldachin & Associates LLP
8 West 40th Street, 12th Floor
New York, NY 10018
Attention: Alan Baldachin, Esq.
Facsimile No.: (212) 376-6080
Email: abaldachin@hballp.com
(c)    if to the Representative, to:
Fortis Advisors LLC
Attention: Notice Department
Facsimile No.: (858) 408-1843
Email: notices@fortisrep.com
with a copy (which shall not constitute notice) to:

Email: kberkman@fortisrep.com

10.6    Confidentiality. Each of the parties hereto hereby agrees that the
information obtained in any investigation pursuant to Section 5.5 or any
information obtained pursuant to the notice requirements of Section 5.6, or
otherwise pursuant to the negotiation and execution of this Agreement or the
effectuation of the Transactions, shall be governed by the terms of the Mutual
Non-Disclosure Agreement dated as of November 15, 2018 (the “Non-Disclosure
Agreement”), between the Company and Parent and shall be kept confidential by
each party hereto as though it was a signatory to such Non-Disclosure Agreement,
provided that notwithstanding anything contained in the Non-Disclosure
Agreement, the Representative shall be permitted to disclose such information to
the Indemnifying Parties who have a need to know such information, provided that
such persons are subject to confidentiality obligations with respect thereto. In
this regard, the Company acknowledges that the Parent Common Stock is publicly
traded and that any information obtained during the course of its due diligence
could be considered to be material non-public information within the meaning of
federal and state securities laws. Accordingly, the Company acknowledges and
agrees not to engage in any discussions, correspondence or transactions in the
Parent Common Stock in violation of applicable securities laws.

10.7    Public Disclosure. Except as required by Legal Requirements, neither the
Company nor any of the Company Representatives shall issue any statement or
communication to any third party (other than its agents that are bound by
confidentiality restrictions) regarding the subject matter of this Agreement or
the Transactions, including, if applicable, the termination of this Agreement
and the reasons therefor, without the consent of Parent; provided that the
Company and the Company Representatives shall be permitted to make disclosures
to the extent required (a) by filings made to Governmental Entities in
connection with the transactions described herein, (b) to respond to requests
made by Governmental Entities for information or documents in connection with
the transactions described herein) and (c) in dispute resolution proceedings
regarding this Agreement or the Transactions, each of the foregoing disclosures
only to the extent necessary (including only to such Persons as required by the
applicable Legal Requirement or provision of this Agreement) and after
consultation with outside legal counsel.

10.8    Entire Agreement. This Agreement, Annex A hereto, the Exhibits and
Schedules hereto, the Disclosure Schedule, the Related Agreements, and the
documents and instruments and other agreements among the parties hereto
referenced herein constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and supersede all prior agreements and
understandings both written and


89

--------------------------------------------------------------------------------

CONFIDENTIAL





oral, among the parties with respect to the subject matter hereof, and are not
intended to confer upon any other person any rights or remedies hereunder,
except as set forth in Section 10.9.

10.9    No Third Party Beneficiaries. Nothing in this Agreement is intended to,
or shall be construed to, confer upon any other person any rights or remedies
hereunder, except for the Indemnified D&Os under Section 5.14 and the
Indemnified Parties under Article VIII and that from and after the Closing, each
Holder is an intended third party beneficiaries of the provisions in Article I
with respect to, and subject to, the terms thereof governing the payment of the
Total Consideration to such Holder (including without limitation the requirement
that the shares of Parent Common Stock issuable under Article I be duly
authorized, validly issued, fully paid and non-assessable).

10.10    Specific Performance and Other Remedies.
(a)    The parties to this Agreement agree that, in the event of any breach or
threatened breach by the other party or parties hereto, any Holder or the
Representative of any covenant, obligation or other agreement set forth in this
Agreement, (i) each party shall be entitled, without any proof of actual damages
(and in addition to any other remedy that may be available to it), to a decree
or order of specific performance or mandamus to enforce the observance and
performance of such covenant, obligation or other agreement and an injunction
preventing or restraining such breach or threatened breach, and (ii) no party
hereto shall be required to provide or post any bond or other security or
collateral in connection with any such decree, order or injunction or in
connection with any related action or legal proceeding.
(b)    Any and all remedies herein expressly conferred herein upon a party
hereto shall be deemed to be cumulative with, and not exclusive of, any other
remedy conferred hereby, or by law or in equity upon such party, and the
exercise by a party hereto of any one remedy will not preclude the exercise of
any other remedy (provided that for clarity, following the Closing and subject
to Section 10.10(c), Section 8.2(f) will control exclusively on the topic of
remedies).
(c)    The liability of any Person under Article VIII will be in addition to,
and not exclusive of, any other liability that such Person may have at law or in
equity in connection with a claim based on fraud committed by, or with the
actual knowledge of, such Person. Notwithstanding anything to the contrary set
forth in this Agreement, none of the provisions set forth in this Agreement,
including the provisions set forth in ‎Article VIII, shall be deemed a waiver by
any party to this Agreement of any right or remedy which such party may have at
law or in equity against any Person in connection with a claim based on fraud
committed by, or with the actual knowledge of, such Person, nor will any such
provisions limit, or be deemed to limit (i) the amounts of recovery sought or
awarded in any such claim for such fraud, (ii) the time period during which a
claim for such fraud may be brought or (iii) the recourse which any such party
may seek against another Person with respect to a claim for such fraud.

10.11    Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

10.12    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.


90

--------------------------------------------------------------------------------


CONFIDENTIAL





10.13    Resolution of Conflicts; Arbitration. Any claim or dispute arising out
of or related to this Agreement, or the interpretation, making, performance,
breach or termination thereof, shall (subject to Section 1.10(c) and Section
1.11(e)) be finally settled by binding arbitration in New Castle County in the
State of Delaware in accordance with the then current Commercial Arbitration
Rules of the American Arbitration Association and judgment upon the award
rendered may be entered in any court having jurisdiction thereof. The
arbitrator(s) shall have the authority to grant any equitable and legal remedies
that would be available in any judicial proceeding instituted to resolve a
dispute.
(a)    Selection of Arbitrators. Such arbitration shall be conducted by a single
arbitrator chosen by mutual agreement of (i) if the Closing has not occurred,
Parent and the Company and (ii) if the Closing has occurred, Parent and the
Representative. Alternatively, at the request of either party before the
commencement of arbitration, the arbitration shall be conducted by three
independent arbitrators, none of whom shall have any competitive interests with
Parent, the Company or the Representative. Parent and Representative shall each
select one arbitrator. The two arbitrators so selected shall select a third
arbitrator.
(b)    Discovery. In any arbitration under this Section 10.13, each party shall
be limited to calling a total of three witnesses both for purposes of deposition
and the arbitration hearing. Subject to the foregoing limitation on the number
of witnesses, the arbitrator or arbitrators, as the case may be, shall set a
limited time period and establish procedures designed to reduce the cost and
time for discovery while allowing the parties an opportunity, adequate in the
sole judgment of the arbitrator or majority of the three arbitrators, as the
case may be, to discover relevant information from the opposing parties about
the subject matter of the dispute. The arbitrator, or a majority of the three
arbitrators, as the case may be, shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions for discovery abuses
to the same extent as a competent court of law or equity, should the arbitrators
or a majority of the three arbitrators, as the case may be, determine that
discovery was sought without substantial justification or that discovery was
refused or objected to without substantial justification.
(c)    Decision. The decision of the arbitrator or a majority of the three
arbitrators, as the case may be, as to any claim or dispute (including the
validity and amount of any indemnification claim set forth in an Indemnification
Claim Notice) shall be final, binding, and conclusive upon the parties to this
Agreement. Such decision shall be written and shall be supported by written
findings of fact and conclusions which shall set forth the award, judgment,
Order awarded by the arbitrator(s). Within thirty (30) days of a decision of the
arbitrator(s) requiring payment by one party to another, such party shall make
the payment to such other party.
(d)    Other Relief. The parties to the arbitration may apply to a court of
competent jurisdiction for a temporary restraining order, preliminary injunction
or other interim or conservatory relief, as necessary, without breach of this
arbitration provision and without abridgement of the powers of the
arbitrator(s).
(e)    Costs and Expenses. The parties agree that each party (and in the case of
the Representative, the Indemnifying Parties as provided in this Agreement)
shall pay its own costs and expenses (including counsel fees) of any such
arbitration; provided, however, that the arbitrator(s) may, either upon motion
by one party or in the arbitrator(s)’s discretion, order one party to pay the
other’s costs, expenses and attorneys’ fees (or a portion thereof).

10.14    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING


91

--------------------------------------------------------------------------------

CONFIDENTIAL





TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

10.15    USA Patriot Act Compliance. To help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation. The parties each agree to provide all
such information and documentation as to themselves as requested by the Escrow
Agent to ensure compliance with federal law.

10.16    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart. The exchange of a fully executed
Agreement (in counterparts or otherwise) by electronic transmission in .PDF
format or by facsimile shall be sufficient to bind the parties to the terms and
conditions of this Agreement.
[Remainder of Page Intentionally Left Blank]




92

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, Parent, Merger Sub I, Merger Sub II, the Company and the
Representative have caused this Agreement to be executed as of the date first
written above.
BRIDGEPOINT EDUCATION, INC.


By:     /s/ Andrew S. Clark    
Name: Andrew S. Clark
Title: Chief Executive Officer and President


FS MERGER SUB, INC.


By:     /s/ Greg Finkelstein    
Name: Greg Finkelstein
Title: President and Treasurer


FS MERGER SUB, LLC


By:     /s/ Greg Finkelstein    
Name: Greg Finkelstein
Title: President and Treasurer






HBA00060935.12        Signature Page to Agreement and Plan of Reorganization



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, Parent, Merger Sub I, Merger Sub II, the Company and the
Representative have caused this Agreement to be executed as of the date first
written above.
FULLSTACK ACADEMY, INC.


By:     /s/ Nimit Maru    
Name: Nimit Maru    
Title: Co-Founder, Co-CEO


HBA00060935.12        Signature Page to Agreement and Plan of Reorganization



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, Parent, Merger Sub I, Merger Sub II, the Company and the
Representative have caused this Agreement to be executed as of the date first
written above.
FORTIS ADVISORS LLC
solely in its capacity as the    
Representative


By:     /s/ Adam Lezack    
Name: Adam Lezack
Title: Managing Director






HBA00060935.12        Signature Page to Agreement and Plan of Reorganization



--------------------------------------------------------------------------------








ANNEX A

CERTAIN DEFINED TERMS
“2018 Audited Financial Statements” shall have the meaning assigned to it in
Section 5.15(b).
“2019 Audit” shall have the meaning assigned to it in Section 5.15(a).
“2019 Unaudited Interim Financial Statements” shall have the meaning assigned to
it in Section 5.15(c).
“280G Approval” shall have the meaning assigned to it in Section 5.2(b).
“280G Waivers” shall mean the 280G Waivers executed and delivered by certain
Employees or any other “disqualified individual” (as defined in Code Section
280G and the regulations promulgated thereunder) prior to the solicitation of
the 280G Approval in a form that is reasonably acceptable to Parent.
“401(k) Plan” shall have the meaning assigned to it in Section 5.8(b).
“Accounting Firm” shall have the meaning assigned to it in Section 5.15(a).
“Accredited Investor” shall have the meaning set forth in Regulation D.
“Action of Divestiture” shall have the meaning assigned to it in Section 5.3(b).
“Action” shall mean any action, suit, claim, complaint, litigation,
investigation, audit, proceeding, arbitration or other similar dispute, in each
case by or before a Governmental Entity of competent jurisdiction.
“Affiliate” of any Person shall mean another Person that directly or indirectly
through one or more intermediaries controls, is controlled by or is under common
control with, such first Person.
“Aggregate Exercise Price” means the aggregate exercise price with respect to
(i) all Issued and Outstanding Company Options (other than Out-of-the-Money
Company Options) which are unexpired, unexercised, and (ii) all and Promised
Company Options, in each case, outstanding immediately prior to the First
Effective Time.
“Agreement” shall have the meaning assigned to it in the Preamble.
“Agreement Date” shall have the meaning assigned to it in the Preamble.
“Alternative Transaction” shall have the meaning assigned to it in Section
5.1(b).
“Amended or Terminated Agreements” shall have the meaning assigned to it in
Section 5.7(b).
“Anticipated Losses” shall have the meaning assigned to it in Section 8.6(b).
“Anti-Corruption Requirements” shall have the meaning assigned to it in Section
2.20(c).
“Balance Sheet Date” shall have the meaning assigned to it in Section 2.7(a).


HBA00060935.12

--------------------------------------------------------------------------------







“Behavioral Data” shall mean (i) any information describing, identifying or
collected from, and any identifier relating to, any internet protocol address,
browser, computer, device, machine, application, web beacon, pixel tag, ad tag,
cookie, local storage object, or Software; (ii) any behavioral, browsing, usage,
purchase, interest-based or demographic information obtained from a third-party
or that is based on any of the information described in (i); and (iii) any
geolocation data or other information that is associated, directly or indirectly
(by, for example, records linked via unique keys), with any information
described in element (i) or (ii) of this definition.
“Books and Records” shall have the meaning assigned to it in Section 2.22.
“Business Day” shall mean each day that is not a Saturday, Sunday or other day
on which banking institutions located in San Diego, California and New York, New
York are authorized or obligated by law or executive order to close.
“Cancelled Shares” shall have the meaning assigned to it in Section 1.6(b)(ii).
“Cash In Transit” shall mean (i) any payments made via Quickbooks, Intuit
Merchant Processing and Paysimple that has been processed, but not yet funded to
the bank account of the Company or its applicable Subsidiary and (ii) any
payments from Quickbooks settling on the next Business Day.
“Certificate of Incorporation” shall have the meaning assigned to it in Section
2.1.
“Certificates of Merger” shall have the meaning assigned to it in Section
1.1(b).
“Charter Documents” shall have the meaning assigned to it in Section 2.1.
“Claim Fees” shall have the meaning assigned to it in Section 8.5(a).
“Closing” shall have the meaning assigned to it in Section 1.2(a).
“Closing Cash” shall mean the amount of any unrestricted cash, cash equivalents
and cash paid, but not settled and deposited (including Cash In Transit), of the
Company and its Subsidiaries as of immediately prior to the First Effective
Time.
“Closing Date” shall have the meaning assigned to it in Section 1.2(a).
“Closing Date Balance Sheet” shall have the meaning assigned to it in Section
1.11(a).
“Closing Indebtedness” shall mean the aggregate amount of all outstanding
Indebtedness (including principal and accrued and unpaid interest) of the
Company and its Subsidiaries as of immediately prior to the First Effective
Time, including any termination, pre-payment or balloon or similar penalties or
premiums that are paid or become payable as a result of the full repayment and
retirement of such Indebtedness immediately following the First Effective Time
(including, for the avoidance of doubt, all outstanding Non-Participating
Company Notes).
“Closing Stock Consideration” shall mean Two Million Five Hundred Thousand
(2,500,000) shares of Parent Common Stock.
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.


 

--------------------------------------------------------------------------------







“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Company” shall have the meaning assigned to it in the Recitals.
“Company Authorizations” shall have the meaning assigned to it in Section 2.17.
“Company Capital Stock” shall mean the Company Common Stock and any other shares
of capital stock, if any, of the Company, taken together.
“Company Common Stock” shall mean shares of common stock, par value $0.0001 per
share, of the Company.
“Company Database” shall mean each database in which Private Data or other
confidential or proprietary information is or has been maintained by or for the
Company or any of its Subsidiaries.
“Company Employee Plan” shall mean any plan, program, policy, practice,
contract, agreement or other arrangement providing for compensation severance,
change of control, termination pay, deferred compensation, bonus, performance
awards, incentive compensation, equity or equity-related awards, phantom stock
or bonus awards, welfare benefits, health benefits or medical insurance,
retirement benefits, fringe benefits or other employee benefits or remuneration
of any kind, whether written, unwritten or otherwise, funded or unfunded,
including each “employee benefit plan,” within the meaning of Section 3(3) of
ERISA which is or has been maintained, contributed to or required to be
contributed to by the Company or any ERISA Affiliate for the benefit of any
Employee, or with respect to which the Company or any ERISA Affiliate has or may
have any liability or obligation, including any International Employee Plan.
“Company IP Contract” shall mean any Contract to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound, that contains any assignment or license of, or any covenant not to assert
or enforce, any Company IP.
“Company IP” shall mean any and all Intellectual Property Rights and
Intellectual Property that are owned by or exclusively licensed by, or purported
to be owned by or exclusively licensed by, the Company or any of its
Subsidiaries.
“Company IT Assets” shall have the meaning assigned to it in Section 2.13(k).
“Company Material Adverse Effect” shall mean any change, event, violation,
inaccuracy, circumstance or effect (any such item, an “Effect”) that,
individually or when taken together with all other Effects that exist or have
occurred prior to the date of determination of the occurrence of the Company
Material Adverse Effect, is or would reasonably be expected to (i) prevent or
materially impair or materially delay the consummation of the Mergers or the
ability of the Company to perform its covenants and obligations pursuant to this
Agreement, or (ii) be materially adverse to the business, assets (including
intangible assets), liabilities, financial condition or results of operations of
the Company and its Subsidiaries taken as a whole, provided, however, that in no
event shall any Effect resulting from any of the following, either alone or in
combination, be taken into account in determining whether there has been a
Company Material Adverse Effect under clause (ii): (a) any change in the
economic conditions of the United States or global economy or capital or
financial markets generally, (b) any change in economic conditions generally
affecting industries in which the Company conducts business, (c) any change in
Legal Requirements, (d) any change in GAAP, (e) acts of war, sabotage or
terrorism or military actions (or any escalation or worsening thereof), (f)
earthquakes, hurricanes, tornadoes, floods or other natural disasters, (g) any
failure to meet financial projections, estimates or forecasts for any future
period (provided, that the underlying cause of such failure


 

--------------------------------------------------------------------------------







may, to the extent applicable, be considered in determining whether there has
been a Company Material Adverse Effect), and (i) in and of itself, compliance
with the express terms of this Agreement, unless, in each of clauses (a)-(f),
such Effect disproportionately affects the Company and its Subsidiaries, taken
as a whole, relative to other companies in the Company’s industry.
“Company Note” shall mean any issued and outstanding promissory notes that are
convertible into shares of Company Capital Stock.
“Company Options” shall mean all Issued and Outstanding Company Options and
Promised Company Options.
“Company Privacy Policy” shall mean each external or internal, past or present
privacy policy or privacy- or security-related representation, statement,
notice, obligation or promise of the Company or any of its Subsidiaries to the
public (or, in the case of Employee Private Data only, to its Employees),
including any such policy, representation, statement, notice, obligation, or
promise relating to: (i) the privacy of users of any Company Product or any
website or service operated by or on behalf of the Company or any of its
Subsidiaries; (ii) the collection, use, storage, hosting, disclosure,
transmission, transfer, disposal, retention, interception, or other processing
of, or security of, any Private Data; or (iii)  Private Data about individuals
who are Employees.
“Company Private Data Processing Contract” shall mean any Contract to which the
Company or any of its Subsidiaries is or was a party, or by which the Company or
any of its Subsidiaries is or was bound, that relates directly to the
collection, use, disclosure, transfer, transmission, storage, hosting, disposal,
retention, interception or other processing of Private Data.
“Company Product” shall mean each product (including software and databases) or
service marketed, distributed, made available, imported, licensed or sold by or
on behalf of the Company or any of its Subsidiaries at any time since its
inception, and any product or service under development by or for the Company or
any of its Subsidiaries that the Company or any of its Subsidiaries, intends to
make, market, distribute, make available, import, license or sell.
“Company Recommendation” shall have the meaning assigned to it in Section 2.2.
“Company Representatives” shall have the meaning assigned to it in Section
5.1(b).
“Company Securities” shall means shares of Company Capital Stock and Company
Options.
“Company Sites” shall have the meaning assigned to it in Section 2.13(q).
“Company Software” shall mean any Software (including Software that is Company
IP or Licensed IP), that is embedded in, or used by the Company or its
Subsidiaries in the development, delivery, hosting or distribution of, any
Company Products, including any such Software that is used by the Company or its
Subsidiaries to collect, transfer, transmit, store, host or otherwise process
Private Data.
“Company Stock Certificates” shall have the meaning assigned to it in Section
1.8(d).
“Company Support Stockholders” shall mean each of David Yang, Nimit Maru and Y
Combinator S2012, LLC.


 

--------------------------------------------------------------------------------







“Continuing Employee” shall mean an Employee who is employed by the Company or
any of its Subsidiaries as of the Closing Date and continues his or her
employment with Parent or one of its Subsidiaries on the Business Day following
the Closing Date (including, for the avoidance of doubt, any employee who is on
maternity leave, short-term disability leave, long-term disability leave,
military leave or another approved leave of absence as of the Closing Date).
“Contract” shall mean any contract, statement of work, mortgage, indenture,
lease, license, covenant, plan, insurance policy or other agreement, instrument,
arrangement, understanding or commitment, permit, concession, franchise, license
or obligation, whether written or oral, in each case that purports to be legally
binding.
“Copyleft Licenses” shall have the meaning assigned to it in Section 2.13(m)(i).
“Current Balance Sheet” shall have the meaning assigned to it in Section 2.7(a).
“D&O Policy” shall have the meaning assigned to it in Section 5.14(b).
“Delaware Law” shall mean the General Corporation Law of the State of Delaware.
“Disclosure Schedule” shall have the meaning assigned to it in the preamble to
Article II.
“Disposition” shall mean the occurrence of any of the following events: (i) a
consolidation or merger of Parent with or into any other Person or Persons or a
sale of equity securities of Parent in a single transaction or in a series of
related transactions in which the stockholders of Parent as of immediately prior
to such consolidation or merger or transaction or series of transactions, do not
continue to hold at least a 50% interest in the surviving entity; (ii) Parent no
longer owning and controlling, directly or indirectly, a majority of each class
of outstanding equity interests of the Surviving LLC and its Subsidiaries or
(iii) a transfer of a majority of the collective assets of the Surviving LLC and
its Subsidiaries to a Person that is not an Affiliate. Notwithstanding the
foregoing, a transaction will not be deemed a Disposition for purposes of the
Retention Bonus unless the transaction qualifies as a Change in Control event
within the meaning of Code Section 409A as it has been and may be amended from
time to time, and any proposed or final Treasury Regulations and Internal
Revenue Service guidance that has been promulgated or may be promulgated
thereunder from time to time.
“Dispute Statement” shall have the meaning assigned to it in Section 1.11(c).
“Disputed Items” shall have the meaning assigned to it in Section 1.11(e).
“Dissenting Shares” shall have the meaning assigned to it in Section
1.6(b)(iii).
“DOL” shall mean the United States Department of Labor.
“Effective Time” shall mean each of the First Effective Time and the Second
Effective Time.
“Employee Agreement” shall mean each management, employment, severance,
separation, settlement, consulting, contractor, relocation, change of control,
retention, bonus, repatriation, expatriation, loan, visa, work permit or other
agreement or contract (including, any offer letter or any agreement providing
for acceleration of Company Options, or any other agreement providing for
compensation or benefits or that is not terminable at will) between the Company,
any of its Subsidiaries or any ERISA Affiliate, as applicable, and any Employee.


 

--------------------------------------------------------------------------------







“Employee” shall mean any current or former employee, consultant, independent
contractor or director of the Company, any of its Subsidiaries or any ERISA
Affiliate.
“End Date” shall have the meaning assigned to it in Section 9.1(c).
“Enforceability Limitations” shall have the meaning assigned to it in Section
2.2.
“ERISA Affiliate” shall mean each Subsidiary of the Company any other Person
under common control with the Company or that, together with the Company, could
be deemed a “single employer” within the meaning of Section 4001(b)(1) of ERISA
or within the meaning of Section 414(b), (c), (m) or (o) of the Code, and the
regulations issued thereunder.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Escrow Agent” shall mean the escrow agent designated under the Escrow Agreement
or another institution acceptable to Parent and the Representative, and any
successor escrow agent appointed pursuant to the Escrow Agreement.
“Escrow Agreement” shall mean the Escrow Agreement executed and delivered
concurrently herewith and attached hereto as Exhibit F.
“Escrow Amount” shall mean, at any given time, an amount equal to twelve and
one-half percent (12.5%) of the aggregate amount of the Total Consideration
issued and paid to the Holders pursuant to Section 1.6(b)(i), Section 1.6(c)(i),
Section 1.6(d)(i) and Section 1.6(e)(i) in respect of Company Capital Stock,
Issued and Outstanding Company Options, Participating Company Notes and Promised
Company Options held by such Holders immediately prior to the Effective Time,
excluding the Retention Based Payment unless and until such time (if any) that
Parent has authorized its transfer agent to transfer the shares of Parent Common
Stock comprising the Retention Based Payment out of the transfer agent’s
restricted account pursuant to Section 1.9(c)(ii).
“Escrow Cash Percentage” shall mean the percentage obtained by dividing (i) the
aggregate amount of the Total Consideration paid to the Holders pursuant to
Section 1.6(b)(i), Section 1.6(c)(i), Section 1.6(d)(i) and Section 1.6(e)(i) in
the form of cash, after giving effect to Section 1.6(g) by (ii) the aggregate
amount of the Total Consideration issued and paid to the Holders pursuant to
Section 1.6(b)(i), Section 1.6(c)(i), Section 1.6(d)(i) and Section 1.6(e)(i),
whether in the form of cash or shares of Parent Common Stock (having a value per
share equal to the Parent Trading Price as of the First Effective Time),
excluding from both the numerator and denominator the Retention Based Payment
unless and until such time (if any) that Parent has authorized its transfer
agent to transfer the shares of Parent Common Stock comprising the Retention
Based Payment out of the transfer agent’s restricted account pursuant to Section
1.9(c)(ii).
“Escrow Fund” shall have the meaning assigned to it in Section 1.8(b)(i).
“Escrow Ratio” shall mean the ratio obtained by dividing the Escrow Cash
Percentage by the Escrow Stock Percentage.
“Escrow Shares” shall mean the shares of Parent Common Stock held in the Escrow
Fund on behalf of the Indemnifying Parties in accordance with the terms of this
Agreement and the Escrow Agreement.
“Escrow Stock Percentage” shall mean the percentage obtained by dividing (i) the
aggregate amount of the Total Consideration issued to the Holders pursuant to
Section 1.6(b)(i), Section 1.6(c)(i) and Section


 

--------------------------------------------------------------------------------







1.6(d)(i) in the form of shares of Parent Common Stock (having a value per share
equal to the Parent Trading Price as of the First Effective Time), after giving
effect to Section 1.6(g) by (ii) the aggregate amount of the Total Consideration
issued and paid to the Holders pursuant to Section 1.6(b)(i), Section 1.6(c)(i),
Section 1.6(d)(i) and Section 1.6(e)(i), whether in the form of cash or shares
of Parent Common Stock (having a value per share equal to the Parent Trading
Price as of the First Effective Time), excluding from both the numerator and
denominator the Retention Based Payment unless and until such time (if any) that
Parent has authorized its transfer agent to transfer the shares of Parent Common
Stock comprising the Retention Based Payment out of the transfer agent’s
restricted account pursuant to Section 1.9(c)(ii).
“Estimated Total Cash Consideration” shall have the meaning assigned to it in
Section 1.11(a).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Exchange Agent” shall have the meaning assigned to it in Section 1.8(a).
“Exchange Documents” shall have the meaning assigned to it in Section 1.8(d).
“Expense Fund” shall have the meaning assigned to it in Section 1.8(c).
“Expense Fund Amount” shall have the meaning assigned to it in Section 1.8(c).
“Expiration Date” shall have the meaning assigned to it in Section 8.1.
“Export Approvals” shall have the meaning assigned to it in Section 2.20(b).
“Final Total Cash Consideration” shall have the meaning assigned to it in
Section 1.11(f).
“Financials” shall have the meaning assigned to it in Section 2.7(a).
“First Certificate of Merger” shall have the meaning assigned to it in Section
1.1(a).
“First Effective Time” shall have the meaning assigned to it in Section 1.2(b).
“First Merger” shall have the meaning assigned to it in the Recitals.
“Founders” shall mean David Yang and Nimit Maru.
“Fundamental Representations” shall have the meaning assigned to in Section 8.1.
“GAAP” shall mean United States generally accepted accounting principles,
consistently applied.
“Governmental Entity” shall mean any legislative body, court, administrative
agency, entity or commission or other federal, state, county, local, regional or
other foreign governmental authority, instrumentality, agency, entity or
commission.
“Harmful Code” shall have the meaning assigned to it in Section 2.13(j).
“Hazardous Material” shall mean any substance that has been designated by any
Governmental Entity or by applicable Legal Requirement to be radioactive, toxic,
hazardous or otherwise a danger to health, reproduction or the environment,
including PCBs, asbestos, petroleum, and urea-formaldehyde and all substances
listed as hazardous substances pursuant to the Comprehensive Environmental
Response,


 

--------------------------------------------------------------------------------







Compensation, and Liability Act of 1980, as amended, or defined as a hazardous
waste pursuant to the United States Resource Conservation and Recovery Act of
1976, as amended, and the regulations promulgated pursuant to said laws.
“Hazardous Materials Activities” shall have the meaning assigned to it in
Section 2.20(d).
“Holders” shall mean the Stockholders, Optionholders, Participating Company
Noteholders and Participating Individual as of immediately prior to the First
Effective Time.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“Indebtedness” of any Person shall mean, without duplication: (i) all
liabilities of such Person for borrowed money, whether current or funded,
secured or unsecured, all obligations evidenced by bonds, debentures, notes or
similar instruments, and all liabilities in respect of mandatorily redeemable or
purchasable share capital or securities convertible into share capital; (ii) all
liabilities of such Person for the deferred purchase price of property or
services, which are required to be classified and accounted for under GAAP as
liabilities (for clarity, excluding accounts payable and accrued expenses
included in the calculation of Net Working Capital); (iii) all liabilities of
such Person in respect of any lease of (or other arrangement conveying the right
to use) real or personal property, or a combination thereof, which are, and to
the extent, required to be classified and accounted for under GAAP as capital
leases; (iv) all liabilities of such Person evidenced by any letter of credit or
similar credit transaction entered into for the purpose of securing any lease
deposit (to the extent drawn); (v) all liabilities of such Person for the
reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction securing obligations of a type described in clauses
(i) through (iv) above to the extent of the obligation secured (to the extent
drawn); (vi) all guarantees by such Person of any liabilities of a third party
of a nature similar to the types of liabilities described in clauses (i) through
(v) above, to the extent of the obligation guaranteed, and (vii) all interest,
fees, change of control payments, prepayment premiums and other expenses owed
with respect to the indebtedness referred to in clauses (i) through (vi) above.
For clarity, in no event shall Indebtedness include any intercompany
indebtedness.
“Indemnification Claim Notice” shall have the meaning assigned to it in Section
8.4(a).
“Indemnification Claim Objection Notice” shall have the meaning assigned to it
in Section 8.4(b).
“Indemnified D&O” shall mean each Person who is or was an officer or director of
the Company or any of its Subsidiaries at or at any time prior to the First
Effective Time.
“Indemnified Party” and “Indemnified Parties” shall have the meaning assigned to
them in Section 8.2(a).
“Indemnified Taxes” shall mean (A) all Taxes of the Company or any of its
Subsidiaries attributable to any Pre-Closing Tax Period or the portion of any
Straddle Period ending on the Closing Date or resulting from actions taken on or
prior to the Closing Date, (B) all Taxes of the Company or any of its
Subsidiaries arising as a result of the Company or any of its Subsidiaries being
(or ceasing to be), on or prior to the Closing Date, a member of an affiliated,
combined, consolidated or unified group pursuant to Treasury Regulations Section
1.1502-6 (or any similar provision of state, local or foreign law), as
transferee or successor, by Contract or otherwise, in each case, which relates
to a transaction or event occurring on or before the Closing Date, and (C) all
Taxes of the Company or any of its Subsidiaries resulting from the Transactions.
including any Transaction Payroll Taxes payable before, substantially
contemporaneously with or shortly after the


 

--------------------------------------------------------------------------------







Closing Date (except to the extent already taken into account as a Third Party
Expense), and one-half of all Transfer Taxes; provided, that, in each case,
Indemnified Taxes shall not include Taxes (i) arising from any transaction
entered into by Parent or any of its Affiliates outside the ordinary course of
business consistent with past practice on the Closing Date after the Closing,
(ii) to the extent specifically reflected as a liability in the calculation of
Net Working Capital, (iii) to the extent specifically included in the
calculation of Third Party Expenses, (iv) resulting from Parent’s breach of any
provision of this Agreement relating to Taxes, or (v) relating to the
availability of or limitations on, or reductions in or changes to, any Tax
attributes of the Company (including net operating losses, credit carryovers,
Tax basis and depreciation or amortization periods) with respect to any taxable
period (or portion thereof) beginning after the Closing Date.
“Indemnifying Party” and “Indemnifying Parties” shall have the meaning assigned
to them in Section 8.2(a).
“Individual Retention Bonus” shall have the meaning assigned to it in Section
5.8(d).
“Information Statement” shall have the meaning assigned to it in Section 5.2(a).
“Intellectual Property Rights” shall mean all rights of the following types,
which may exist or be created under the laws of any jurisdiction in the world:
(i) rights associated with works of authorship, including exclusive exploitation
rights, copyrights and moral rights; (ii) trademark, service mark, business
name, brand name, domain name and trade name rights and similar rights; (iii)
trade secret rights; (iv) patents, patent applications, utility models, design
rights, and all related patent rights; (v) other proprietary rights in
Intellectual Property; (vi) rights in or relating to applications,
registrations, renewals, extensions, combinations, revisions, divisions,
continuations, continuations-in-part and reissues of, and applications for, any
of the rights referred to in clauses (i) through (v) above; and (vii) all causes
of action and rights to sue or seek other remedies arising from or relating to
the foregoing, including for any past or ongoing infringement, misuse or
misappropriation.
“Intellectual Property” shall mean algorithms, APIs, data, databases, data
collections, diagrams, formulae, inventions (whether or not patentable),
know-how, logos, designs, marks (including brand names, product names, logos,
and slogans), methods, network configurations and architectures, processes,
proprietary information, protocols, schematics, specifications, Software,
Software code (in any form, including source code and executable or object
code), subroutines, techniques, user interfaces, URLs, web sites, works of
authorship (including written, audio and visual materials), business or
technical information (including technical data, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
all other forms of technology(whether or not embodied in any tangible form and
including all tangible embodiments of the foregoing), and other such items for
which Intellectual Property Rights may be secured, including any documents or
other tangible media containing any of the foregoing.
“Interested Party” shall have the meaning assigned to it in Section 2.21.
“Interim Financials” shall have the meaning assigned to it in Section 2.7(a).
“International Employee Plan” shall mean each Company Employee Plan or Employee
Agreement that has been adopted or maintained by the Company or any ERISA
Affiliate, whether formally or informally, or with respect to which the Company
or any ERISA Affiliate has or may have any liability or obligation, with respect
to Employees who perform services outside the United States.
“Investor Suitability Documentation” shall have the meaning assigned to it in
Section 5.13(a).


 

--------------------------------------------------------------------------------







“IRS” shall mean the United States Internal Revenue Service.
“Issued and Outstanding Company Options” shall mean all issued and outstanding
Company Options.
“Joinder Agreements” shall have the meaning assigned to it in the Recitals.
“Key Employee Offer Letters” shall have the meaning assigned to it in the
Recitals.
“Key Employees” shall mean each of David Yang, Nimit Maru and Mogan Subramaniam.
“Knowledge” or “Known” shall mean, with respect to the Company, (a) the actual
knowledge of each of the Key Employees and each of Karl Nelis Parts, Iker Arce,
Daniel Schneider, Matthew Short and Huntly Mayo-Malasky and (b) the knowledge
such Persons would be expected to have following reasonable inquiry by such
Persons of directly reporting employees of the Company and each of its
Subsidiaries who have operational responsibility for the matters in question.
For clarity, references in this Agreement to the “actual Knowledge” of the
Company shall mean the preceding clause (a) only (and not the preceding clause
(b)).
“Lease Agreements” shall have the meaning assigned to it in Section 2.10.
“Leased Real Property” shall have the meaning assigned to it in Section 2.10.
“Legal Requirement” shall mean any applicable U.S. or non-U.S. federal, state,
local or other constitution, law, treaty, directive, statute, ordinance, rule,
regulation, published administrative position, policy or controlling principal
of common law, or any Order, in any case issued, enacted, adopted, promulgated,
implemented or otherwise put into legal effect by or under the authority of any
Governmental Entity.
“Licensed IP” shall mean all Intellectual Property Rights and Intellectual
Property used or held for use in the conduct of the business of the Company or
any of its Subsidiaries, in each case that are not owned by, or purported to be
owned by, the Company or any of its Subsidiaries.
“Licensed IP Contract” shall mean any Contract to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
is bound, pursuant to which the Company or any of its Subsidiaries is granted a
license or covenant not to sue with respect to Licensed IP.
“Lien” shall mean any lien, pledge, charge, claim, mortgage, assessment,
hypothecation, deed of trust, lease, option, right of first refusal, easement,
right of way, security interest, preemptive right, covenant, exclusive license,
servitude, transfer restriction or other similar encumbrance of any kind or
character whatsoever.
“Loan Repayment Amount” shall have the meaning assigned to it in Section 1.13.
“Lock-Up Agreements” shall have the meaning assigned to it in the Recitals.
“Loss” and “Losses” shall have the meaning assigned to them in Section 8.2(a).
“Made Available” shall mean that the Company has posted such materials to the
virtual data room hosted by SecureDocs, Inc. and made available to Parent and
its representatives during the negotiation of


 

--------------------------------------------------------------------------------







this Agreement, but only if so posted and made available on or prior to the date
that is one (1) Business Day prior to the Agreement Date.
“Material Contracts” shall have the meaning assigned to it in Section 2.14(a).
“Merger Sub I” shall have the meaning assigned to it in the preamble to the
Recitals.
“Merger Sub II” shall have the meaning assigned to it in the preamble to the
Recitals.
“Merger Subs” shall have the meaning assigned to it in the preamble to the
Recitals.
“Mergers” shall have the meaning assigned to it in the Recitals.
“Net Working Capital” shall mean the Company’s total consolidated current assets
(excluding Closing Cash and Aggregate Exercise Price) minus the Company’s total
consolidated current liabilities (excluding Third Party Expenses and Closing
Indebtedness), in each case as of immediately prior to the First Effective Time.
“Net Working Capital Amount” shall mean an amount equal to (i) if Net Working
Capital is greater than the Net Working Capital Target by $100,000 or more, the
amount by which Net Working Capital is greater than the Net Working Capital
Target, (ii) if Net Working Capital is within $100,000 of the Net Working
Capital Target (in either the positive or negative direction), zero, and (iii)
if Net Working Capital is less than the Net Working Capital Target by $100,000
or more, the amount by which Net Working Capital is less than the Net Working
Capital Target (it being understood that this clause (iii) shall be expressed as
a negative number).
“Net Working Capital Target” shall mean $2,000,000.
“Non-Competition and Non-Solicitation Agreements” shall mean the Non-Competition
and Non-Solicitation Agreements executed and delivered by each Key Employee in
substantially the form attached hereto as Exhibit G.
“Non-Continuing Employees” shall mean all Employees other than Continuing
Employees.
“Non-Disclosure Agreement” shall have the meaning assigned to it in Section
10.6.
“Non-Negotiated Vendor Contract” shall mean a Contract that meets all of the
following conditions: (i) such Contract grants to the Company a non-exclusive
license to download or use generally commercially available, non-customized
Software, or a non-exclusive right to access and use the functionality of such
Software on a hosted or “software-as-a-service” basis (and does not include any
other licenses of Intellectual Property or Intellectual Property Rights except
licenses to (A) Company’s feedback and suggestions or (B) either party’s
trademark for inclusion on customer lists or use in the provision of services);
(ii) such Contract is a non-negotiable “shrink-wrap” or “click-through”
Contract; (iii) the Software licensed or made available under such Contract is
not included, incorporated or embedded in, linked to, combined or distributed
with, or used in the development, design, delivery, distribution or provision of
any Company Product; (iv) the Contract does not require the Company to pay any
license fee, subscription fee, service fee or other amount except for a one-time
license fee of no more than $10,000 or ongoing subscription or service fees of
no more than $5,000 per year; and (v) the Contract is not a license for Open
Source Software.


 

--------------------------------------------------------------------------------







“Non-Participating Company Note” means any Company Note issued and outstanding
as of immediately prior to the First Effective Time, the holder of which has
executed a Payoff Letter and elected to receive repayment in full of all amounts
owed in respect of such Company Notes pursuant to the terms of such Company
Note.
“Non-Participating Company Noteholder” shall mean a holder of a
Non-Participating Company Note as of immediately prior to the Effective Time.
“Noteholder” shall mean a holder of Non-Participating Company Notes or
Participating Company Notes as of immediately prior to the Effective Time.
“Officer’s Certificate” shall have the meaning assigned to it in Section 6.2(j).
“Open Source Software” shall have the meaning assigned to it in Section
2.13(m)(i).
“Option Closing Payment” shall have the meaning assigned to it in Section
1.6(c)(i)(B).
“Option Earnout Payment” shall have the meaning assigned to it in Section
1.6(c)(i)(D).
“Option Exercise Price” shall have the meaning assigned to it in Section
1.6(c)(i)(A).
“Option Retention Based Payment” shall have the meaning assigned to it in
Section 1.6(c)(i)(C).
“Optionholder” shall mean any holder of any Issued and Outstanding Company
Option as of immediately prior to the First Effective Time.
“Order” shall mean any order, judgment, injunction, ruling, edict, or other
decree, whether temporary, preliminary or permanent, enacted, issued,
promulgated, enforced or entered by any Governmental Entity.
“Other Employees” shall mean the employees, consultants and contractors of the
Company and its Subsidiaries who receive an offer of employment or an offer to
work as a contractor from Parent or a Subsidiary of Parent prior to the Closing
Date, other than the Key Employees.
“Parent” shall have the meaning assigned to it in the Preamble.
“Parent Common Stock” shall mean shares of the common stock, par value $0.01 per
share, of Parent.
“Parent Material Adverse Effect” shall mean any Effect that, individually or
when taken together with all other Effects that exist or have occurred prior to
the date of determination of the occurrence of the Parent Material Adverse
Effect, is or would reasonably be expected to (i) prevent or materially impair
or materially delay the consummation of the Mergers or the ability of Parent or
the Merger Subs to perform their respective covenants and obligations pursuant
to this Agreement, or (ii) be materially adverse to the business, assets
(including intangible assets), liabilities, financial condition or results of
operations of Parent and its Subsidiaries taken as a whole, provided, however,
that in no event shall any Effect resulting from any of the following, either
alone or in combination, be taken into account in determining whether there has
been a Parent Material Adverse Effect under clause (ii): (a) any change in the
economic conditions of the United States or global economy or capital or
financial markets generally, (b) any change in economic conditions generally
affecting industries in which Parent and its Subsidiaries conduct business, (c)
any change in Legal


 

--------------------------------------------------------------------------------







Requirements, (d) any change in GAAP, (e) acts of war, sabotage or terrorism or
military actions (or any escalation or worsening thereof), (f) earthquakes,
hurricanes, tornadoes, floods or other natural disasters, (g) any failure to
meet financial projections, estimates or forecasts for any future period
(provided, that the underlying cause of such failure may, to the extent
applicable, be considered in determining whether there has been a Parent
Material Adverse Effect), and (i) in and of itself, compliance with the express
terms of this Agreement, unless, in each of clauses (a)-(f), such Effect
disproportionately affects Parent and its Subsidiaries, taken as a whole,
relative to other companies in Parent’s industry.
“Parent Representatives” shall have the meaning assigned to it in Section
5.1(b).
“Parent SEC Documents” shall have the meaning assigned to it in Section 3.5(a).
“Parent Trading Price” shall mean, as of any applicable date or time, the
closing sale price of one share of Parent Common Stock as reported on the New
York Stock Exchange on the date that is one (1) trading day immediately
preceding the applicable date or time (as adjusted as appropriate to reflect any
stock splits, stock dividends, combinations, reorganizations, reclassifications
or similar events).
“Participating Company Note” means any Company Note issued and outstanding as of
immediately prior to the First Effective Time, the holder of which has executed
a Note Termination Agreement in the form attached hereto as Exhibit H (the “Note
Termination Agreement”) and elected to receive the holder’s portion of the Total
Consideration issuable and payable in respect of such Company Note pursuant to
Section 1.6(d)(i).
“Participating Company Noteholder” shall mean a holder of a Participating
Company Note as of immediately prior to the Effective Time.
“Participating Individual” shall mean any holder of any Promised Company Option
as of immediately prior to the First Effective Time.
“Payoff Letter” shall have the meaning assigned to it in Section 5.9(a).
“Pension Plan” shall mean each Company Employee Plan that is an “employee
pension benefit plan,” within the meaning of Section 3(2) of ERISA.
“Per Share Cash Consideration” shall mean an amount in cash equal to the
quotient obtained by dividing (x) the Total Cash Consideration by (y) the Total
Outstanding Shares.
“Per Share Parent Stock Consideration” shall mean a number of shares of Parent
Common Stock equal to the quotient obtained by dividing (x) the Closing Stock
Consideration by (y) the Total Outstanding Shares.
“Permitted Liens” means (a) statutory liens for current Taxes not yet due and
payable, (b) conditional sales or similar security interests granted in
connection with the purchase of equipment or supplies in the ordinary course of
business consistent with past practice, (c) statutory liens to secure
obligations to landlords, lessors, or renters under leases or rental agreements,
(d) deposits or pledges to the extent made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, or similar programs
mandated by applicable Legal Requirements, (e) statutory liens in favor of
carriers, warehousemen, mechanics, and materialmen to secure claims for labor,
materials, or supplies and other like liens (f) with respect to Company
securities, any restrictions on transfer imposed by applicable federal and state
securities laws, (g) such imperfections of title and encumbrances, if any, which
are not material in character, amount


 

--------------------------------------------------------------------------------







or extent, and which do not materially detract from the value, or materially
interfere with the present use, of the property subject thereto or affected
thereby, and (h) non-exclusive licenses contained in Contracts entered into in
the ordinary course of business by the Company or any of its Subsidiaries.
“Person” shall mean an individual or entity, including without limitation a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
Governmental Entity (or any department, agency, or political subdivision
thereof).
“Personal Data” shall mean, in addition to all information defined or described
by the Company or any of its Subsidiaries as “personal information,” “personally
identifiable information,” “PII,” or using any similar term, in any Company
Privacy Policy or other public-facing statement made by the Company or any of
its Subsidiaries: (i) a natural person’s name, street address, telephone number,
e-mail address, photograph, social security number or tax identification number,
driver’s license number, passport number, credit card number, bank information,
customer or account number, biometric identifiers, or any other piece of
information that reasonably allows the identification of a natural person (and
for greater certainty includes all such information with respect to employees);
and (ii) any other information defined as “personal data”, “personally
identifiable information”, “individually identifiable health information,”
“protected health information,” or “personal information” under any applicable
Legal Requirement.
“Plan” shall mean the Fullstack Academy, Inc. 2015 Stock Plan, as amended.
“Post-Closing Statement” shall have the meaning assigned to it in Section
1.11(b).
“Pre-Closing Period” shall have the meaning assigned to it in Section 4.1.
“Pre-Closing Statement” shall have the meaning assigned to it in Section
1.11(a).
“Pre-Closing Tax Period” shall mean any taxable period ending on or before the
Closing Date.
“Privacy Legal Requirement” shall mean an applicable Legal Requirement, any
applicable requirement of a self-regulatory organization, the PCI Data Security
Standard (as applicable), the U.S.-EU Privacy Shield, the U.S.-European Union
and U.S.-Swiss Safe Harbor programs, and any applicable contractual requirement,
as it may in each case be or have been amended from time to time, in each case
relating to (a) privacy or restrictions or obligations related to the
collection, use, disclosure, transfer, transmission, storage, hosting, disposal,
retention, interception or other processing of, or the security of, Private
Data, (b) online advertising (including online behavioral advertising and
interest-based advertising), or (c) direct marketing, consumer communications,
or consumer protection.
“Private Data” shall mean Behavioral Data and Personal Data.
“Pro Rata Portion” shall mean with respect to each Holder (other than holders of
Cancelled Shares solely in their capacities as such), an amount equal to the
quotient obtained by dividing (x) the aggregate amount of Parent Common Stock
(having a per share value equal to the Parent Trading Price as of the First
Effective Time) and cash issuable and payable to such Holder pursuant to Section
1.6(b)(i), Section 1.6(c)(i), Section 1.6(d)(i) and Section 1.6(e)(i) in respect
of Company Capital Stock, Issued and Outstanding Company Options, Participating
Company Notes and Promised Company Options held by such Holder immediately prior
to the Effective Time (including any shares of Parent Common Stock or cash
withheld and deposited in the Escrow Fund pursuant to Section 1.8(b), any cash
withheld and paid to the Representative as a portion of the Expense Fund
pursuant to Section 1.8(c) or otherwise withheld in respect of Taxes), by


 

--------------------------------------------------------------------------------







(y) the aggregate amount of Parent Common Stock (having a per share value equal
to the Parent Trading Price as of the First Effective Time) and cash issuable
and payable to all Holders pursuant to Section 1.6(b)(i), Section 1.6(c)(i),
Section 1.6(d)(i) and Section 1.6(e)(i) in respect of Company Capital Stock,
Issued and Outstanding Company Options, Participating Company Notes and Promised
Company Options held by all Holders as of immediately prior to the First
Effective Time (including any shares of Parent Common Stock or cash withheld and
deposited in the Escrow Fund pursuant to Section 1.8(b), withheld and paid to
the Representative as a portion of the Expense Fund pursuant to Section 1.8(c)
or otherwise withheld in respect of Taxes). For the avoidance of doubt, any
shares of Parent Common Stock issued in respect of the Retention Based Payment
shall be excluded from both the numerator and denominator until such time (if
any) that Parent has authorized its transfer agent to transfer the shares of
Parent Common Stock comprising the Retention Based Payment out of the transfer
agent’s restricted account pursuant to Section 1.9(c)(ii).
“Promised Company Options” shall mean all promises or other commitments to grant
options to purchase Company Common Stock, which options have not been granted by
the Company.
“Public Privacy Policy” shall have the meaning assigned to it in Section
2.13(q).
“Registered IP” shall mean all Intellectual Property Rights that are registered,
filed, or issued under the authority of, with or by any Governmental Entity,
including all patents, registered copyrights, and registered trademarks,
business names and domain names, and all applications for any of the foregoing.
“Regulation D” shall mean Regulation D promulgated under the Securities Act.
“Related Agreements” shall mean the Non-Disclosure Agreement, the Escrow
Agreement, the Joinder Agreements, the Lock-Up Agreements, the Non-Competition
and Non-Solicitation Agreements, the 280G Waivers, the Note Termination
Agreements, the Promised Company Option Termination Agreements, the Investor
Suitability Documentation and all other agreements and certificates entered into
by the Company or any of the Stockholders in connection with the Transactions.
“Remaining Exercise Price” shall have the meaning assigned to it in Section
1.6(c)(i)(A).
“Representative” shall have the meaning assigned to it in the Preamble.
“Representative Expenses” shall have the meaning assigned to it in Section
8.7(c).
“Required Financials” shall have the meaning assigned to it in Section 5.15(c).
“Requisite Stockholder Approval” shall have the meaning assigned to it in
Section 2.2.
“Retained Loss Amount” shall have the meaning assigned to it in Section 8.6(b).
“Retention Bonus” shall have the meaning assigned to it in Section 5.8(d).
“Retention Deadline” shall have the meaning assigned to it in Section 5.8(d).
“Retention Per Share Parent Stock Consideration” shall mean a number of shares
of Parent Common Stock equal to the quotient obtained by dividing (x) the
Retention Based Payment by (y) the Total Outstanding Shares.
“Review Period” shall have the meaning assigned to it in Section 1.11(c).


 

--------------------------------------------------------------------------------







“Rule 144” shall mean Rule 144 under the Securities Act, as such rule may be
amended from time to time, or any similar successor rule that may be promulgated
by the SEC.
“SEC” shall mean the United States Securities and Exchange Commission.
“Second Certificate of Merger” shall have the meaning assigned to it in Section
1.2(b).
“Second Effective Time” shall have the meaning assigned to it in Section 1.2(c).
“Second Merger” shall have the meaning assigned to it in the Recitals.
“Section 280G Payments” shall have the meaning assigned to it in Section 5.2(b).
“Section 409A” shall have the meaning assigned to it in Section 2.10(n).
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Software” means computer software and databases, together with, as applicable,
object code, source code, firmware, files, development tools, and embedded
versions thereof, and documentation related thereto.
“Specified Employees” shall mean David Yang and Nimit Maru.
“Spreadsheet” shall have the meaning assigned to it in Section 5.11.
“Standard Form IP Contract” shall mean each standard form of Company IP Contract
used by the Company or any of its Subsidiaries at any time, including each
standard form of the following types of agreements, to the extent the Company or
any of its Subsidiaries actually utilizes such a standard form in the conduct of
its business: (i) license and/or service agreement; (ii) development agreement;
(iii) distributor, reseller or affiliate agreement; (iv) employee agreement
containing any assignment or license of Intellectual Property or Intellectual
Property Rights or any confidentiality provision; (v) professional services,
outsourced development, consulting, or independent contractor agreement
containing any assignment or license of Intellectual Property or Intellectual
Property Rights or any confidentiality provision; and (vi) confidentiality or
nondisclosure agreement.
“Standards Organizations” shall have the meaning assigned to it in Section
2.13(c)(v).
“Statement of Expenses” shall have the meaning assigned to it in Section
5.10(b).
“Stockholder” shall mean any holder of any Company Capital Stock as of
immediately prior to the First Effective Time.
“Stockholder Written Consent” shall have the meaning assigned to it in Section
5.2(a).
“Straddle Period” shall mean any taxable period beginning on or before the
Closing Date and ending after the Closing Date.
“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership, association, joint venture or other business
entity of which such Person owns, directly or indirectly, more than fifty
percent (50%) of the stock or other equity interest entitled to vote on the
election of the members of the board of directors or similar governing body.


 

--------------------------------------------------------------------------------







“Surviving Corporation” shall have the meaning assigned to it in Section 1.1(a).
“Surviving LLC” shall have the meaning assigned to it in Section 1.1(b).
“Tax” shall mean (i) any and all federal, state, local or non-U.S. taxes,
charges, fees, duties, tariffs, imposts, levies or other assessments, including
all income, alternative or add-on minimum tax, gross income, capital gains,
estimated income, gross receipts, sales, use, ad valorem, value added, transfer,
franchise, capital stock, profits, business, license, registration, withholding,
payroll, social security (or equivalent), employment, unemployment, disability,
escheat and unclaimed property, excise, severance, stamp, occupation, premium,
property (real, tangible or intangible), commercial rent, environmental or
windfall profit tax, custom duty or other tax, governmental fee or other like
assessment or charge in the nature of taxation, together with any interest
penalty, addition to tax or additional amount (whether disputed or not) imposed
by any Tax Authority, (ii) any liability for the payment of any amounts of the
type described in clause (i) of this sentence as a result of being a member of
an affiliated, consolidated, combined, unitary, aggregate or similar group for
any Taxable period, and (iii) any liability for the payment of any amounts of
the type described in clause (i) or (ii) of this sentence as a result of any
express or implied obligation to assume such Taxes or to indemnify any other
Person or as a result of being a transferee of or successor to any Person or, or
otherwise by operation of law.
“Tax Authority” shall have the meaning assigned to it in Section 2.10(a).
“Tax Matter” shall have the meaning assigned to it in Section 7.5.
“Tax Representations” shall have the meaning assigned to in Section 8.1.
“Tax Return” shall have the meaning assigned to it in Section 2.10(a).
“Third Party Claim” shall have the meaning assigned to it in Section 8.5(a).
“Third Party Expenses” shall mean, without duplication, all fees and expenses
incurred by or on behalf of the Company and its Subsidiaries in connection with
this Agreement, the Mergers and the other Transactions, including, (i) all
legal, accounting, financial advisory, consulting, finders’, and all other fees
and expenses of third parties incurred by the Company or any of its Subsidiaries
in connection with the negotiation and effectuation of the terms and conditions
of this Agreement, all other agreements, instruments and other documents
referenced herein or contemplated hereby, the Merger and the other Transactions,
(ii) any “single trigger” or similar bonus, severance, change-in-control
payments or similar payment obligations of the Company or any of its
Subsidiaries that become due or payable in connection with the consummation of
the Merger and the other Transactions, excluding any acceleration of the vesting
of any Company Option, (iii) all Transaction Payroll Taxes, (iv) any costs,
expenses and fees of the Representative not satisfied from the Expense Fund or
(v) premiums or other payments for the D&O Policy.
“Third Party” shall have the meaning assigned to it in Section 5.1(b).
“Threshold” shall have the meaning assigned to it in Section 8.3(a).
“Top Customer” shall have the meaning assigned to it in Section 2.24(a).
“Top Supplier” shall have the meaning assigned to it in Section 2.24(b).


 

--------------------------------------------------------------------------------







“Total Cash Consideration” shall mean cash in amount equal to $17,500,000, plus
(i) Closing Cash, plus (ii) the Net Working Capital Amount (whether positive or
negative), minus (iii) Closing Indebtedness, minus (iv) the total amount of
Third Party Expenses that are incurred and unpaid by the Company prior to or as
of the First Effective Time, plus (v) the Aggregate Exercise Price; in each
case, without duplication.
“Total Consideration” shall mean an amount equal to the sum of all consideration
that has been paid and/or issued to the Holders pursuant Section 1.6(b)(i),
Section 1.6(c)(i), Section 1.6(d)(i) and Section 1.6(e)(i) (including any cash
withheld and deposited in the Escrow Fund pursuant to Section 1.8(b), withheld
and paid to the Representative as a portion of the Expense Fund pursuant to
Section 1.8(c), and deposited into a restricted account of Parent’s transfer
agent pursuant to Section 1.9(a) or otherwise withheld in respect of Taxes).
“Total Outstanding Shares” shall mean (without duplication) (i) the aggregate
number of shares of Company Capital Stock issued and outstanding as of
immediately prior to the First Effective Time, plus (ii) the maximum aggregate
number of shares of Company Capital Stock issuable upon full exercise, exchange
or conversion of all Issued and Outstanding Company Options issued and
outstanding as of immediately prior to the First Effective Time, plus (iii) the
maximum aggregate number of shares of Company Capital Stock issuable upon full
exercise, exchange or conversion of all Promised Company Options as of
immediately prior to the First Effective Time, plus (iv) the maximum aggregate
number of shares of Company Capital Stock issuable upon full exercise, exchange
or conversion of any other rights, whether vested or unvested, that are
convertible into, exercisable for or exchangeable for, shares of Company Common
Stock issued and outstanding as of immediately prior to the First Effective Time
(including all Participating Company Notes). Notwithstanding the foregoing,
Total Outstanding Shares shall not include (a) shares of Company Capital Stock
held by the Company or its Subsidiaries, (b) the maximum aggregate number of
shares of Company Capital Stock issuable upon the full exercise of all
Out-of-the-Money Company Options, and (c) the maximum aggregate number of shares
of Company Capital Stock issuable upon full exercise, exchange or conversion of
any Non-Participating Company Notes.
“Transaction Payroll Taxes” shall mean all employer portion payroll or
employment Taxes incurred in connection with any “single-trigger” bonuses,
severance, change-in-control payments, option cashouts or other compensatory
payments in connection with the Transactions that are made before, substantially
contemporaneously with or shortly after the Closing.
“Transaction Tax Deductions” means, without duplication, to the extent
deductible for income Tax purposes by the Company or its Subsidiaries, the sum
of (i) the fees, expenses and interest incurred by the Company with respect to
the payment of the Indebtedness (including, for the avoidance of doubt, amounts
treated as interest for U.S. federal income Tax purposes, any breakage fees or
accelerated deferred financing fees, whether paid before, at or after the
Closing), (ii) Third Party Expenses, and (iii) the Option Closing Payment and
Promised Option Closing Payment.
“Transactions” shall have the meaning assigned to it in the Recitals.
“Transfer Taxes” shall mean any and all transfer, documentary, sales, use,
registration, real property transfer, stamp, excise or stock transfer Taxes and
other similar Taxes, and any penalties or interest with respect thereto, imposed
with respect to the Transactions.
“Unaccredited Investor” shall have the meaning assigned to it in Section
5.13(a).
“Underlying Company Shares” shall have the meaning assigned to it in Section
1.6(c)(i)(A).


 

--------------------------------------------------------------------------------







“Withholding Agents” shall have the meaning assigned to it in Section 1.12.
“Year-End Financials” shall have the meaning assigned to it in Section 2.7(a).


 